EXHIBIT 10.28

EXECUTION VERSION

CREDIT AND GUARANTY AGREEMENT

 

--------------------------------------------------------------------------------

among

FEDERAL-MOGUL CORPORATION AND CERTAIN OF ITS SUBSIDIARIES,

each a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy
Code,

as Borrowers,

THE LENDERS PARTY HERETO,

and

CITICORP USA, INC.,

as Administrative Agent

 

--------------------------------------------------------------------------------

Citigroup Global Markets, Inc.,

as Sole Lead Arranger and Bookrunner

GMAC Commercial Finance LLC

State of California Public Employees’ Retirement System

Wachovia Capital Finance Corporation (Central)

Wells Fargo Foothill, LLC,

as Co-Documentation Agents

Dated as of November 23, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

ARTICLE 1

DEFINITIONS

Section 1.01.    Defined Terms    2 Section 1.02.    Terms Generally    42
ARTICLE 2 AMOUNT AND TERMS OF CREDIT Section 2.01.    Commitment of the Lenders
   43 Section 2.02.    Borrowing Base    44 Section 2.03.    Letters of Credit
   44 Section 2.04.    Issuance    46 Section 2.05.    Nature of Letter of
Credit Obligations Absolute    47 Section 2.06.    Making of Loans    47 Section
2.07.    Swing Line Loans    48 Section 2.08.    Repayment of Loans and
Unreimbursed Draws; Evidence of Debt    52 Section 2.09.    Interest on Loans.
   53 Section 2.10.    Default Interest    53 Section 2.11.    Optional
Termination or Reduction of Commitment    53 Section 2.12.    Alternate Rate of
Interest    54 Section 2.13.    Refinancing of Loans    54 Section 2.14.   
Mandatory Prepayments and Commitment Reductions; Commitment Termination    55
Section 2.15.    Optional Prepayment of Loans; Reimbursement of Lenders    57
Section 2.16.    Reserve Requirements; Change in Circumstances    59 Section
2.17.    Change in Legality    60 Section 2.18.    Pro Rata Treatment, etc    61
Section 2.19.    Taxes    61 Section 2.20.    Certain Fees    64 Section 2.21.
   Commitment Fee    64 Section 2.22.    Letter of Credit Fees    65 Section
2.23.    Nature of Fees    65 Section 2.24.    Priority and Liens    65 Section
2.25.    Use of Cash Collateral    68 Section 2.26.    Right of Set-Off    68
Section 2.27.    Security Interest in Letter of Credit Account    68 Section
2.28.    Payment of Obligations    69 Section 2.29.    No Discharge; Survival of
Claims    69

 

i



--------------------------------------------------------------------------------

Section 2.30.    Replacement of Certain Lenders    69 Section 2.31.    Currency
Equivalents    70 Section 2.32.    Judgment Currency    70

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.01.    Organization and Authority    71 Section 3.02.    Due Execution
   72 Section 3.03.    Statements Made    72 Section 3.04.    Financial
Statements    73 Section 3.05.    Ownership    73 Section 3.06.    Liens    73
Section 3.07.    Compliance with Law    74 Section 3.08.    Insurance    74
Section 3.09.    The Approval Order    74 Section 3.10.    Use of Proceeds    74
Section 3.11.    Litigation    75 Section 3.12.    Intellectual Property    75
Section 3.13.    Intercompany Loans to Foreign Subsidiaries    75

ARTICLE 4

CONDITIONS OF LENDING

Section 4.01.    Conditions to Closing    75 Section 4.02.    Conditions
Precedent to Each Revolving Credit Loan, Each Letter of Credit and Each Swing
Line Loan    78 Section 4.03.    Conditions Precedent to Term Loans    79

ARTICLE 5

AFFIRMATIVE COVENANTS

Section 5.01.    Financial Statements, Reports, Etc    80 Section 5.02.   
Existence    86 Section 5.03.    Insurance    86 Section 5.04.    Obligations
and Taxes    86 Section 5.05.    Notice of Event of Default, etc    87
Section 5.06.    Access to Books and Records    87 Section 5.07.    Maintenance
of Concentration Account    88 Section 5.08.    Blocked Accounts    88
Section 5.09.    Borrowing Base Certificate    88 Section 5.10.    Business Plan
   89 Section 5.11.    Inventory Appraisals    89

 

ii



--------------------------------------------------------------------------------

ARTICLE 6 NEGATIVE COVENANTS Section 6.01.    Liens    90 Section 6.02.   
Merger, etc    90 Section 6.03.    Indebtedness    90 Section 6.04.    Capital
Expenditures    91 Section 6.05.    EBITDA    92 Section 6.06.    Guarantees And
Other Liabilities    93 Section 6.07.    Chapter 11 Claims    93 Section 6.08.
   Dividends; Capital Stock    94 Section 6.09.    Transactions with Affiliates
   94 Section 6.10.    Investments, Loans and Advances    95 Section 6.11.   
Disposition of Assets    97 Section 6.12.    Nature of Business    98
Section 6.13.    Transactions among Borrowers    99 Section 6.14.    Right of
Subrogation among Borrowers    99

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01.

   Events of Default    99

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.01.    Administration by Administrative Agent    105 Section 8.02.   
Advances and Payments    105 Section 8.03.    Sharing of Setoffs    106
Section 8.04.    Agreement of Required Lenders    106 Section 8.05.    Liability
of Administrative Agent    107 Section 8.06.    Reimbursement and
Indemnification    107 Section 8.07.    Rights of Administrative Agent    108
Section 8.08.    Independent Lenders    108 Section 8.09.    Notice of Transfer
   108 Section 8.10.    Successor Administrative Agent    108

ARTICLE 9

GUARANTY

Section 9.01.    Guaranty    109 Section 9.02.    No Impairment of Guaranty   
110 Section 9.03.    Subrogation    110

 

iii



--------------------------------------------------------------------------------

ARTICLE 10 MISCELLANEOUS Section 10.01.    Notices    111 Section 10.02.   
Survival of Agreement, Representations and Warranties, etc    111 Section 10.03.
   Successors and Assigns    112 Section 10.04.    Confidentiality    115
Section 10.05.    Expenses    116 Section 10.06.    Indemnity    116 Section
10.07.    Choice of Law    117 Section 10.08.    No Waiver    117 Section 10.09.
   Extension of Maturity    117 Section 10.10.    Amendments, etc    117 Section
10.11.    Severability    119 Section 10.12.    Headings    119 Section 10.13.
   Execution in Counterparts    119 Section 10.14.    Prior Agreements    119
Section 10.15.    Further Assurances    119 Section 10.16.    Waiver of Jury
Trial    120 Section 10.17.    Subordination of Intercompany Indebtedness    120
Section 10.18.    Excluded Subsidiaries    121 Section 10.19.    Addition of F-M
Canada as Borrower    121

Annex A    –    Commitment Amounts Annex B       Addresses for Notices Exhibit A
   –    Approval Order Exhibit B    –    Form of Security and Pledge Agreement
Exhibit C    –    Form of Borrowing Base Certificate Exhibit D    –    Form of
Opinion of Counsel Exhibit E    –    Form of Assignment and Acceptance Exhibit F
   –    Form of F-M Canada Supplement Exhibit G    –    Form of Intercreditor
Agreement Schedule 1.01    –    Existing Letters of Credit Schedule 3.05    –   
Subsidiaries Schedule 3.06    –    Liens Schedule 3.07    –    Environmental
Reserves Schedule 3.12    –    Intellectual Property Schedule 3.13    –   
Intercompany Loans to Foreign Subsidiaries Schedule 6.03    –    Existing
Indebtedness of Foreign Subsidiaries Schedule 6.06    –    Existing Guarantees
Schedule 6.10    –    Existing Joint Venture Investments Schedule 6.10(a)    –
   Permitted Equity Investments in Existing Customers Schedule 6.11    –   
Surplus Real Estate Assets Eligible for Sale Schedule 6.11(a)    –    Other
Surplus Assets Eligible for Sale and Corresponding EBITDA Schedule 6.13    –   
Borrower Transaction Restrictions

 

iv



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

CREDIT AND GUARANTY AGREEMENT, dated as of November 23, 2005, among
FEDERAL-MOGUL CORPORATION, a Michigan corporation (the “Parent”), each of the
direct and indirect Domestic Subsidiaries of the Parent party to this Agreement
(each individually, a “Borrower” and, collectively, the “Borrowers”), each of
which is a debtor and debtor-in-possession in a case pending under Chapter 11 of
the Bankruptcy Code (the cases of the Borrowers, each a “Case” and,
collectively, the “Cases”), CITICORP USA, INC. (“CUSA”) and each of the other
commercial banks, finance companies, insurance companies or other financial
institutions or funds from time to time party hereto (together with CUSA, the
“Lenders”), CUSA, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, CITIBANK, N.A., as Fronting Bank, and CUSA, as Swing
Line Lender.

INTRODUCTORY STATEMENT

WHEREAS, on October 1, 2001, the Borrowers filed voluntary petitions with the
Bankruptcy Court initiating the Cases, and the Borrowers have continued in the
possession of their assets and in the management of their businesses pursuant to
Sections 1107 and 1108 of the Bankruptcy Code; and

WHEREAS, the Borrowers and certain lenders (the “Existing DIP Lenders”) entered
into a Revolving Credit and Guaranty Agreement dated as of December 9, 2004 (as
amended, the “Existing DIP Credit Agreement”), pursuant to which the Existing
DIP Lenders made available to the Borrowers a revolving credit and letter of
credit facility in an aggregate principal amount not to exceed $500,000,000
(subject to the terms and conditions of the Existing DIP Credit Agreement); and

WHEREAS, the Borrowers have applied to the Lenders for, and the Lenders have
agreed to provide to the Borrowers, a term loan, revolving credit and letter of
credit facility in an aggregate Dollar Equivalent principal amount not to exceed
$775,000,000 (subject to the terms and conditions of this Agreement) that will
replace the Existing DIP Credit Agreement and refinance all amounts outstanding
thereunder; and

WHEREAS, the proceeds of the credit extended pursuant hereto will be used only
as described in Section 3.10; and

WHEREAS, to provide for the repayment of the Loans and the Swing Line Loans, the
reimbursement of any draft drawn under a Letter of Credit and the payment of the
other obligations of the Borrowers hereunder and under the other Loan Documents,
the Borrowers will provide to the Administrative Agent and the Lenders the
following (each as more fully described herein):

(a) an allowed Superpriority Claim;



--------------------------------------------------------------------------------

(b) a perfected first priority Lien, pursuant to Section 364(c)(2) of the
Bankruptcy Code, upon all unencumbered property of the Borrowers and on all cash
maintained in the Letter of Credit Account and any investment of the funds
contained therein, provided that amounts in the Letter of Credit Account shall
not be subject to the Carve-Out hereinafter referred to;

(c) a perfected junior Lien, pursuant to Section 364(c)(3) of the Bankruptcy
Code, upon all property of the Borrowers that is subject to valid, perfected and
non-voidable liens in existence at the time of the commencement of the Cases
(including the Stock Liens) or that is subject to valid, non-voidable liens in
existence at the time of such commencement that are perfected subsequent to such
commencement as permitted by Section 546(b) of the Bankruptcy Code (other than
property (if any) that is subject to any Primed Liens, which Liens shall be
primed as described in clause (d) below);

(d) a perfected first priority senior priming Lien, pursuant to
Section 364(d)(1) of the Bankruptcy Code, upon all property of the Borrowers
that is subject to any of the Primed Liens (it being understood that the Stock
Liens shall not be primed or constitute part of the Primed Liens), which priming
Liens shall be senior in all respects to all of the Primed Liens and any
adequate protection liens granted to any party; and

(e) a guaranty from the Borrowers of the due and punctual payment and
performance of the obligations of any Excluded Subsidiaries in respect of any
letters of credit issued hereunder for the account thereof; and

WHEREAS, all of the claims granted hereunder in the Cases to the Administrative
Agent and the Lenders shall be subject to the Carve-Out to the extent provided
in Section 2.24;

Accordingly, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article 2.

 

2



--------------------------------------------------------------------------------

“Account” shall mean any right to payment for goods sold in the ordinary course
of business, regardless of how such right is evidenced and whether or not it has
been earned by performance.

“Account Debtor” shall mean, with respect to any Account, the obligor with
respect to such Account.

“Adjusted Eligible Accounts Receivable” shall mean Eligible Accounts Receivable,
minus the Dilution Reserve.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the quotient of (a) the LIBOR Rate in effect
for such Interest Period divided by (b) a percentage (expressed as a decimal)
equal to 100% minus Statutory Reserves. For purposes hereof, the term “LIBOR
Rate” shall mean, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Moneyline Telerate Markets (or on
any successor or substitute page of such Service) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBOR Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which Dollar deposits in an amount
approximately equal to the Loan to be made by CUSA as part of such Borrowing and
for a maturity comparable to such Interest Period are offered by the principal
London office of Citibank in immediately available funds to prime banks in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph to this Agreement.

“Affected Lender” shall have the meaning set forth in Section 2.30.

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise.

“Agreement” shall mean this Credit and Guaranty Agreement, as the same may from
time to time be amended, restated, modified or supplemented.

 

3



--------------------------------------------------------------------------------

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the higher of (a) the
Citibank Rate for such day and (b) the Federal Funds Rate in effect on such day
plus 1/2 of 1%. Any change in the Alternate Base Rate due to a change in the
Citibank Rate or the Federal Funds Rate shall be effective on the effective date
of such change in the Citibank Rate or the Federal Funds Rate, respectively.

“Alternative Currency” shall mean (i) Euros or (ii) Pounds Sterling.

“AM Finished Goods” shall mean Finished Goods, manufactured by Borrowers for
sale to an Account Debtor that is an after-market retailer or distributor of
goods of that kind, as determined by the Administrative Agent in its sole
discretion.

“Amounts” shall have the meaning set forth in Section 2.19(a).

“Approval Order” shall have the meaning set forth in Section 4.01(b).

“Approved Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans and similar commercial extensions of credit, any other
fund that invests in bank loans and similar commercial extensions of credit and
is managed by the same investment advisor as such Lender or by a Lender
Affiliate of such investment advisor.

“Asian Investment” shall mean (i) the Investment by a Borrower or a Foreign
Subsidiary of approximately $34,000,000 in up to three separate stages in an
entity located in Asia in which a Foreign Subsidiary has already made an
Investment as of the Closing Date, which Investment when completed will result
in the Parent and the Subsidiaries owning a majority of the voting stock in such
Asian company, with the exact dollar amount of such Investment to depend on
currency exchange rate and stock market fluctuations but not to exceed
$40,000,000, (ii) the incurrence, when such Asian company, solely as a result of
the above described Investment, becomes a Subsidiary, of (A) the indebtedness of
such Asian company, in the amount of approximately $90,000,000, which amount may
include Factoring Arrangements and receivables securitizations, (B) the Liens on
the assets of such Asian company securing such Indebtedness, (C) guarantee
obligations of such Asian company in the amount of approximately $20,000,000,
and (D) Investments of such Asian company in the amount of approximately
$5,000,000 and (iii) such other transactions that are incidental to those
contained in (i) and (ii) for the purpose of effecting the above described
transactions.

“Asset Sale” shall mean a sale, lease or sub-lease (as lessor or sublessor),
sale and leaseback, assignment, conveyance, transfer or other disposition to, or
any exchange of property with, any Person (other than a Borrower), in one

 

4



--------------------------------------------------------------------------------

transaction or series of transactions, of all or any part of (i) the Borrowers’
or any of their Subsidiaries’ businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, including, without limitation, the capital stock of
any of the Borrowers (other than Parent) or their Subsidiaries in each case
other than (x) Inventory, including scrap or obsolete Inventory, sold in the
ordinary course of business and (y) sales of assets for aggregate consideration
of less than $1,000,000 with respect to any transaction or series of related
transactions.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit E.

“Available AM Finished Goods” at any date of determination shall be equal to the
product of (i) Eligible AM Finished Goods multiplied by (ii) 85% of the Net
Orderly Liquidation Rate in effect (based on the then most recent independent
inventory appraisal) on such date of determination.

“Available OE Finished Goods” at any date of determination shall be equal to the
product of (i) Eligible OE Finished Goods multiplied by (ii) 85% of the Net
Orderly Liquidation Rate in effect (based on the then most recent independent
inventory appraisal) on such date of determination.

“Available Raw Materials” at any date of determination shall be equal to the
product of (i) Eligible Raw Materials multiplied by (ii) 85% of the Net Orderly
Liquidation Rate in effect (based on the then most recent independent inventory
appraisal) on such date of determination.

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware or any other court having jurisdiction over the Cases from
time to time.

“Blocker BV” shall mean that certain Foreign Subsidiary created by the Parent
substantially as described on page 7 of the Federal-Mogul Corporation
Pre-Emergence International Restructuring Plan.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” and “Borrowers” shall have the respective meanings set forth in the
introductory paragraph to this Agreement.

 

5



--------------------------------------------------------------------------------

“Borrowing” shall mean the incurrence of Loans of a single Class and Type made
from all the Lenders in the applicable Class, as applicable, on a single date
and having, in the case of Eurodollar Loans, a single Interest Period (with any
ABR Loan made pursuant to Section 2.17 being considered a part of the related
Borrowing of Eurodollar Loans).

“Borrowing Base” shall mean, at the time of any determination, an amount equal
to the sum, without duplication, of (a) 85% of Adjusted Eligible Accounts
Receivable plus (b) Available Raw Materials, plus (c) Available OE Finished
Goods, plus (d) Available AM Finished Goods, minus the Carve-Out. The Borrowing
Base at any time shall be determined by reference to the most recent Borrowing
Base Certificate delivered to the Administrative Agent pursuant to Section 5.09
of this Agreement. Subject to the limitations and requirements set forth in
Section 10.10(a) of this Agreement, standards of eligibility and reserves and
advance rates of the Borrowing Base may be revised and adjusted from time to
time by the Administrative Agent in its sole discretion, with any changes in
such standards to be effective three (3) Business Days after delivery of notice
thereof to the Borrowers.

“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit C hereto (with such changes therein as may be required by the
Administrative Agent from time to time to reflect the components of and reserves
against the Borrowing Base as provided for hereunder from time to time),
executed and certified as accurate and complete by a Financial Officer of the
Parent, which shall include appropriate exhibits, schedules and supporting
documentation, and additional reports (i) as outlined in Exhibit C, (ii) as
requested by the Administrative Agent, and (iii) as provided in Section 5.09.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in the State of New York are required or permitted to close (and,
for a Letter of Credit, any day other than a day on which the Fronting Bank
issuing such Letter of Credit is closed); provided, however, that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits on the
London interbank market.

“Canadian Dollars” shall mean lawful currency of the Dominion of Canada.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities during such period
and including that portion of Capitalized Leases which is capitalized on the
consolidated balance sheet of the Borrowers and their Subsidiaries) by the
Borrowers and their Subsidiaries during such period that, in conformity with
GAAP, are required to be included in or reflected by the property, plant,

 

6



--------------------------------------------------------------------------------

equipment or intangibles or similar fixed asset accounts reflected in the
consolidated balance sheet of the Borrowers and their Subsidiaries (including
equipment which is purchased simultaneously with the trade-in of existing
equipment owned by any of the Borrowers or their Subsidiaries to the extent of
the gross amount of such purchase price less the book value of the equipment
being traded in at such time), but excluding expenditures made in connection
with the replacement or restoration of assets, to the extent reimbursed or
financed from insurance proceeds paid on account of the loss of or the damage to
the assets being replaced or restored, or from awards of compensation arising
from the taking by condemnation or eminent domain of such assets being replaced.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

“Capitalized Lease” shall mean, as applied to any Person, any lease of property
by such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP.

“Carve-Out” shall have the meaning set forth in Section 2.24.

“Case” and “Cases” shall have the respective meanings set forth in the
introductory paragraph to this Agreement.

“Cash Management Provider” shall mean any Lender (or any of its Affiliates) that
is providing treasury, depository or cash management services, any credit card
services (including processing cards and travel and expense cards) or any
automated clearing house transfer of funds services to the Parent or any
Domestic Subsidiary.

“CGMI” shall mean Citigroup Global Markets Inc., and its successors.

“Change of Control” shall mean: (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of Parent; or (ii) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Parent, after the Closing Date, by Persons who were neither (A) nominated by the
board of directors of Parent nor (B) appointed by the directors so nominated.

“China Restructuring” shall mean (i) the transfer by Federal-Mogul Pty Ltd., an
Australian company, of its equity interest in Guangzhou Champion Spark

 

7



--------------------------------------------------------------------------------

Plug Co. Ltd., a Chinese company, to the Parent, which transfer shall be made in
exchange for a reduction in Intercompany Loans owing by Federal-Mogul Pty Ltd.
to the Parent in an amount equal to the book value of the equity interests so
transferred to the Parent, (ii) the Investment by the Parent and Federal-Mogul
Global Inc., a Delaware corporation, in Federal-Mogul Holdings, Ltd., a
Mauritius holding company, which Investment shall be effected by
(A) Federal-Mogul Holdings, Ltd. issuing to the Parent equity interests in
itself in exchange for (1) the equity interests owned by the Parent in Guangzhou
Champion Spark Plug Co. Ltd., (2) the equity interests owned by the Parent in
Federal-Mogul Qingdao Automotive Co. Ltd., a Chinese company, and transferred to
the Parent from Federal-Mogul Pty Ltd., (3) the equity interests owned by the
Parent in Federal-Mogul (Shanghai) Automotive Co. Ltd., a Chinese company; and
(B) Federal-Mogul Holdings, Ltd. issuing to Federal-Mogul Global Inc. equity
interests in itself in exchange for the equity interests owned by Federal-Mogul
Global Inc. in Federal-Mogul Shanghai Bearings Co. Ltd., a Chinese company, and
in Guangzhou Champion Spark Plug Co. Ltd. and (iii) such other transactions that
are incidental to those contained in (i) and (ii) for the purpose of effecting
the above described transactions.

“Citibank” shall mean Citibank, N.A., a national banking association, and its
successors.

“Citibank Rate” shall mean the rate of interest per annum publicly announced
from time to time by Citibank as its base rate in effect at its principal office
in New York City; each change in the Citibank Rate shall be effective on the
date such change is publicly announced.

“Class” (a) when used with respect to Lenders, shall refer to whether such
Lenders are Term Lenders or Revolving Credit Lenders, (b) when used with respect
to Commitments, shall refer to whether such Commitments are Term Loan
Commitments or Revolving Credit Commitments or (c) when used with respect to
Loans or a Borrowing, shall refer to whether such Loans, or the Loans comprising
such Borrowing, are Term Loans or Revolving Credit Loans.

“Class Percentage” shall mean at any time (a) when used with respect to any Term
Lender, the percentage obtained by dividing (x) such Term Lender’s Term Loan
Commitment at such time, if any (or, if the Total Term Loan Commitment has been
terminated, the aggregate principal outstanding amount of such Term Lender’s
Term Loans at such time), by (y) the Total Term Loan Commitment at such time
(or, if the Total Term Loan Commitment has been terminated, the aggregate
outstanding principal amount of all Term Loans at such time), and (b) when used
with respect to any Revolving Credit Lender, the percentage obtained by dividing
such Revolving Credit Lender’s Revolving Credit Commitment at such time by the
Total Revolving Credit Commitment at such time (or, if the Total Revolving
Credit Commitment has been terminated, the

 

8



--------------------------------------------------------------------------------

Class Percentage of such Revolving Credit Lender immediately prior to such
termination, adjusted to reflect any subsequent assignments pursuant to
Section 10.03).

“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent set forth in Section 4.01 have been satisfied or
waived, which date is November 23, 2005.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean the Collateral described in the Security and Pledge
Agreement.

“Collateral Agent” shall mean Citicorp USA, Inc., in its capacity as Collateral
Agent for the Lenders under the Loan Documents.

“Commitment” shall mean a Term Loan Commitment or a Revolving Credit Commitment,
as applicable.

“Commitment Fee” shall have the meaning set forth in Section 2.21.

“Competitor” shall mean any Person engaged in the manufacture and supply of
automotive components, sub-systems, modules and systems similar to the
automotive components, sub-systems, modules and systems manufactured and
supplied by the Borrowers or their Subsidiaries.

“Concentration Account” shall have the meaning set forth in Section 5.07.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated November 2005 and furnished to certain Lenders.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) depreciation expense, (b) amortization expense, (c) expenses or losses
resulting from LIFO adjustments for inventory valuation in accordance with GAAP,
(d) income tax expense, (e) interest expense, (f) extraordinary losses, (g) any
non-recurring charge or restructuring charge which in accordance with GAAP is
excluded from operating income, provided that the aggregate amount of charges
added to Consolidated EBITDA for any period pursuant to this clause (g) that are
cash charges or expenditures during such period or could reasonably be expected
to become a cash charge or expenditure in any future period shall not exceed
$56,000,000 for such period, (h) the cumulative effect of any changes in
accounting principles, as shown on the Borrowers’ consolidated statement of

 

9



--------------------------------------------------------------------------------

income for such period, (i) amounts payable under any key employee retention
program implemented during the Cases, (j) any pension contribution expense in
respect of defined benefit plans, (k) any non-recurring Chapter 11 expenses and
(l) any other non-cash charges not included in operating income or in clauses
(f) or (g) and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income,
(b) extraordinary gains, (c) any income tax credits (to the extent not netted
from income tax expense), (d) any income resulting from LIFO adjustments or
inventory valuation in accordance with GAAP, (e) any pension income and gains in
respect of defined benefit plans, (f) any other non-cash income or gains, and
(g) the income, if any, attributable to Minority Interests, all as determined on
a consolidated basis.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Borrowers and their Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

“Consummation Date” shall mean the date of the substantial consummation (as
defined in Section 1101 of the Bankruptcy Code and which for purposes of this
Agreement shall be no later than the effective date) of a Reorganization Plan of
the Borrowers that is confirmed pursuant to an order of the Bankruptcy Court in
the Cases.

“Contra Reserve” shall mean, at any date, a reserve determined in the
Administrative Agent’s sole discretion, based upon the estimated amount of
Accounts wherein the Account Debtor (i) is a creditor of a Borrower, (ii) has,
may assert, has asserted or is reasonably expected to assert a right of set-off
against a Borrower or (iii) has disputed or is reasonably expected to dispute
its liability (whether by chargeback or otherwise) or made, may make or is
reasonably expected to make any claim with respect to the Account or any other
Account of a Borrower which has not been resolved, in each case, without
duplication, to the extent of the amount owed by such Borrower to the Account
Debtor, the amount of such actual or asserted right of set-off, or the amount of
such dispute or claim, as the case may be.

“Critical Trade Vendors” shall mean those vendors that provide materials or
goods that are either actually or practically available only from such vendor,
as described in more detail in the Order Authorizing, But Not Requiring, Payment
of Certain Critical Prepetition Trade Vendor Claims, entered by the Bankruptcy
Court on October 9, 2001.

“Current Asset” shall mean (i) cash, cash equivalents or any asset expected to
be converted into cash within one year (including marketable securities)
(ii) all “accounts,” “inventory,” “deposit accounts,” “chattel paper,”
“letter-of-credit rights,” and “health-care-insurance receivables”, as each such
term is defined in the UCC (as defined in the Security and Pledge Agreement),

 

10



--------------------------------------------------------------------------------

whether or not included under clause (i), (iii) all books, records, ledger cards
and other property at any time evidencing of relating thereto; and (iv) all
proceeds and products of any of the foregoing, in any form, including, without
limitation, any claims against third parties for loss or damage to or
destruction of any or all of the foregoing and, to the extent not otherwise
included, all payments under insurance (whether or not the Administrative Agent
or Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral and (y) cash.

“CUSA” shall have the meaning set forth in the introductory paragraph to this
Agreement.

“Default Notice” shall have the meaning set forth in Section 7.01.

“Default Notice Period” shall have the meaning set forth in Section 7.01.

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
for the twelve (12) most recently ended fiscal months or such other amount as
may be determined by the Administrative Agent in its reasonable discretion in
the event the Borrowers are unable to calculate dilution effectively in the
manner contemplated.

“Dilution Reserve” shall mean, at any date, the product of (i) the applicable
Dilution Ratio minus 5% (which amount shall not be less than zero) multiplied by
(ii) the Eligible Accounts Receivable on such date.

“Dollar Equivalent” means, as to Dollars, the amount thereof, and as to any
Alternative Currency, the Dollar equivalent of such Alternative Currency as
determined by the Administrative Agent in accordance with the provisions of
Section 2.31.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Domestic Consolidated Net Income” shall mean, for any period, the consolidated
net income (or loss) of the Parent and its Domestic Subsidiaries only (expressly
excluding the income and expenses of all Excluded Subsidiaries of the
Borrowers), determined on a consolidated basis in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

“Domestic EBITDA” shall mean, for any period, Domestic Consolidated Net Income
for such period plus, without duplication and to the extent reflected as a
charge in the statement of such Domestic Consolidated Net Income for such
period, in each case with respect to the Parent and its Domestic Subsidiaries
only, the sum of (a) depreciation expense, (b) amortization expense,
(c) expenses or losses resulting from LIFO adjustments for inventory valuation
in accordance with GAAP, (d) income tax expense, (e) interest expense,
(f) extraordinary losses, (g) any non-recurring charge or restructuring charge
which in accordance with GAAP is excluded from operating income, provided that
the aggregate amount of charges added to Domestic EBITDA for any period pursuant
to this clause (g) that are cash charges or expenditures during such period or
could reasonably be expected to become a cash charge or expenditure in any
future period shall not exceed $56,000,000 for such period, (h) the cumulative
effect of any changes in accounting principles, as shown on the Borrowers’
consolidated statement of income for such period, (i) amounts payable under any
key employee retention program implemented during the Cases, (j) any pension
contribution expense in respect of defined benefit plans, (k) any non-recurring
Chapter 11 expenses and (1) any other non-cash charges not included in operating
income or in clauses (f) or (g) and minus, to the extent included in the
statement of such Domestic Consolidated Net Income for such period, in each case
with respect to the Parent and its Domestic Subsidiaries only, the sum of
(a) interest income, (b) extraordinary gains, (c) any income tax credits (to the
extent not netted from income tax expense), (d) any income resulting from LIFO
adjustments or inventory valuation in accordance with GAAP, (e) any pension
income and gains in respect of defined benefit plans, (f) any other non-cash
income or gains, and (g) the income, if any, attributable to Minority Interests
in Domestic Subsidiaries, all as determined on a consolidated basis.

“Domestic Subsidiary” shall mean any Subsidiary incorporated, organized or
formed under the laws of any jurisdiction of the United States (other than an
Excluded Subsidiary).

“Dormant Foreign Subsidiary” shall mean, at any time, a Foreign Subsidiary
(other than F-M Taiwan) whose consolidated total assets (together with its
consolidated Subsidiaries) do not exceed $12,500,000 and whose consolidated
total revenues (together with its consolidated Subsidiaries) do not exceed
$5,000,000, in each case as measured on the basis of the financial statements
most recently delivered to the Lenders pursuant to this Agreement.

“Dutch Co-op” shall mean that certain Foreign Subsidiary created by the Parent
substantially as described on page 4 of the Federal-Mogul Corporation
Pre-Emergence International Restructuring Plan.

 

12



--------------------------------------------------------------------------------

“Eligible Accounts Receivable” shall mean, at the time of any determination
thereof, each Account of a Borrower that satisfies the following criteria at the
time of creation and continues to meet the same at the time of such
determination: such Account (i) has been invoiced to, and represents the bona
fide amounts due to any of the Borrowers from, the purchaser of goods or
services, in each case originated in the ordinary course of business of such
Borrower and (ii) in each case is subject to the Borrowers’ corporate accounts
receivable credit and collection policies, procedures and practices and (iii) is
not ineligible for inclusion in the calculation of the Borrowing Base pursuant
to any of clauses (a) through (r) below or otherwise deemed by the
Administrative Agent in good faith to be ineligible for inclusion in the
calculation of the Borrowing Base as described below. Eligible Accounts
Receivable shall exclude the Contra Reserve, the Rebate Reserve and Non-Core
Accounts Receivable. Without limiting the foregoing, to qualify as Eligible
Accounts Receivable, an Account shall indicate no Person other than a Borrower
as payee or remittance party. In determining the amount to be so included, the
face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the Borrowers, as applicable, may be obligated to rebate to a
customer pursuant to the terms of any agreement or understanding (written or
oral)), (ii) the aggregate amount of all limits and deductions provided for in
this definition and elsewhere in this Agreement and (iii) the aggregate amount
of all cash received in respect of such Account but not yet applied by the
Borrowers to reduce the amount of such Account. Unless otherwise approved from
time to time in writing by the Administrative Agent (subject to the limitations
and requirements set forth in Section 10.10(a)), no Account shall be an Eligible
Account Receivable if, without duplication:

(a) the relevant Borrower does not have sole lawful and absolute title to such
Account; or

(b) except for Accounts subject to the Extended Terms Eligible Amount, (i) it is
unpaid more than ninety (90) days from the original date of invoice or sixty
(60) days from the original due date or (ii) it has been written off the books
of the Borrowers or has been otherwise designated on such books as
uncollectible; or

(c) more than 50% in face amount of all Accounts of the same Account Debtor are
ineligible pursuant to clause (b) above; or

(d) the Account Debtor is insolvent or the subject of any bankruptcy case or
insolvency proceeding of any kind or is of uncertain credit quality, as
determined by the Administrative Agent in its sole discretion; or

 

13



--------------------------------------------------------------------------------

(e) the Account is not payable in Dollars or Canadian Dollars or the Account
Debtor is either not organized under the laws of the United States of America or
Canada, any State or Province thereof, or the District of Columbia or is located
outside or has its principal place of business or substantially all of its
assets outside the United States or Canada, except to the extent the Account is
supported by an irrevocable letter of credit satisfactory to the Administrative
Agent (as to form, substance and issuer) and assigned to and directly drawable
by the Administrative Agent; or

(f) the Account Debtor is the United States of America or any department, agency
or instrumentality thereof, unless the relevant Borrower duly assigns its rights
to payment of such Account to the Administrative Agent pursuant to the
Assignment of Claims Act of 1940, as amended, which assignment and related
documents and filings shall be in form and substance satisfactory to the
Administrative Agent; or

(g) the Account is supported by a security deposit (to the extent received from
the applicable Account Debtor), progress payment, retainage or other similar
advance made by or for the benefit of the applicable Account Debtor, in each
case to the extent thereof; or

(h) (i) it is not subject to a valid and perfected first priority Lien in favor
of the Administrative Agent for the benefit of the Lenders, subject to no other
Liens other than Liens (if any) permitted by the Loan Documents or (ii) it does
not otherwise conform in all material respects to the representations and
warranties contained in the Loan Documents relating to Accounts; or

(i) such Account was invoiced in advance of goods or services provided, or
twice, or the income associated with such Account has not been earned; or

(j) such Account is classified as a note receivable by the Borrowers in
accordance with the Borrowers’ current and historical practices; or

(k) the sale to the Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, ship-and-return, sale on approval or consignment or other
similar basis or made pursuant to any other written agreement providing for
repurchase or return of any merchandise which has been claimed to be defective
or otherwise unsatisfactory; or

(l) the Account represents a progress-billing or otherwise does not represent a
completed sale; or

(m) the Account Debtor is an Affiliate of the Borrowers; or

 

14



--------------------------------------------------------------------------------

(n) such Account was not paid in full, and the Borrower created a new receivable
for the unpaid portion of the Account, without the agreement of the customer,
and other Accounts constituting chargebacks, debit memos and other adjustments
for unauthorized deductions; or

(o) the Account is due and payable more than one hundred eighty (180) days from
the original date of invoice;

(p) the Account is created on cash on delivery terms;

(q) the Account does not comply in all material respects with the requirements
of all applicable laws and regulations, whether Federal, state or local; or

(r) as to all or any part of such Account, a check, promissory note, draft,
trade acceptance of other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason.

Notwithstanding the foregoing, all Accounts of any single Account Debtor and its
Affiliates which, in the aggregate exceed (i) 20% in respect of Account Debtors
whose securities are rated Investment Grade by any of Moody’s or S&P or (ii) 10%
in respect of all other Account Debtors, of the total amount of all Eligible
Accounts Receivable at the time of any determination shall be deemed not to be
Eligible Accounts Receivable to the extent of such excess. In determining the
aggregate amount of Accounts from the same Account Debtor that are unpaid more
than ninety (90) days from the date of invoice or more than sixty (60) days from
the due date pursuant to clause (b) above, there shall be excluded the amount of
any net credit balances relating to Accounts with invoice dates more than ninety
(90) days prior to the date of determination or more than sixty (60) days from
the due date. Furthermore, no Account shall be an Eligible Account Receivable if
it is for goods that have been sold under a purchase order or pursuant to the
terms of a contract or other agreement or understanding (written or oral) that
indicates that any Person other than a Borrower has or has had or has purported
to have or have had an ownership interest in such goods.

“Eligible AM Finished Goods” shall mean, on any date, Eligible Inventory
composed of AM Finished Goods on such date as shown on the Borrowers’ perpetual
inventory records in accordance with their current and historical accounting
practices, minus Inventory Reserves.

“Eligible Assignee” shall mean (i) a commercial bank having total assets in
excess of $1,000,000,000; (ii) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of

 

15



--------------------------------------------------------------------------------

the type contemplated herein and has total assets in excess of $200,000,000 and
whose becoming an assignee would not constitute a prohibited transaction under
Section 4975 of ERISA; (iii) an Approved Fund; (iv) a Lender Affiliate; (v) the
Fronting Bank; (vi) the Swing Line Lender; and (vii) any other financial
institution satisfactory to the Administrative Agent and, in the case of an
assignment of a Revolving Credit Commitment, the Borrowers.

“Eligible Inventory” shall mean, on any date, the Inventory Value of all
Inventory owned by the Borrowers on such date deemed by the Administrative Agent
in good faith to be eligible for inclusion in the calculation of the Borrowing
Base. Without limiting the foregoing, to qualify as “Eligible Inventory”, no
Person other than the Borrowers shall have any direct or indirect ownership
interest or title to such Inventory. Eligible Inventory shall exclude
remanufactured parts and Inventory referred to as “cores inventory”. Unless
otherwise from time to time approved in writing by the Administrative Agent
(subject to the limitations and requirements set forth in Section 10.10(a)), no
Inventory shall be deemed Eligible Inventory if (and without duplication):

(a) it is not owned solely by the Borrowers or the Borrowers do not have sole
and good, valid and unencumbered title thereto; or

(b) it is not located in the United States (or, if F-M Canada becomes a Borrower
in accordance with Section 10.19, with respect to Inventory owned by F-M Canada,
such Inventory is not located in Canada); or

(c) it is not located on property owned or leased by the Borrowers or in a
contract warehouse specified on a schedule attached to the Security and Pledge
Agreement and segregated or otherwise separately identifiable from goods of all
others, if any, stored on the premises; or

(d) it is not subject to a valid and perfected first priority Lien in favor of
the Administrative Agent, except, with respect to Inventory stored at sites
described in clause (c) above, for Liens for unpaid rent or normal and customary
warehousing charges, in each case, not yet paid, to the extent of such unpaid
rent or charges; or

(e) it is goods returned or rejected due to quality issues by the Borrowers’
customers or goods in transit to third parties (other than to warehouse sites
described in clause (c) above); or

(f) it is not in good condition, does not meet all material standards imposed by
any Governmental Authority having regulatory authority over it, is defective, is
seconds or thirds or stale, or is obsolete or slow moving or unmerchantable, or
does not otherwise conform to the representations and warranties contained in
the Loan Documents; or

 

16



--------------------------------------------------------------------------------

(g) it is located at any operating facility that the Borrowers plan to close, or
at any operating facility that is closed, within thirty (30) days from the date
of determination of the most recent Borrowing Base; or

(h) it is comprised of film, pallets, and/or other shipping materials or
supplies, repair parts, fuel, cartons used in production or other containers,
and any other such material not considered used for sale by the Administrative
Agent from time to time, in the Administrative Agent’s sole discretion; or

(i) the Borrowers classify such item as a sample item on their perpetual
inventory records, or the Borrowers use such item for display; or

(j) it is a discontinued product or component thereof; or

(k) any portion of the Inventory Value thereof is attributable to intercompany
profit among the Borrowers or their Affiliates; or

(l) it is damaged or marked for return to vendor;

(m) it is Work-In-Process; or

(n) it is consigned but still accounted for in the Borrowers’ perpetual
inventory records.

“Eligible OE Finished Goods” shall mean, on any date, Eligible Inventory
composed of OE Finished Goods on such date as shown on the Borrowers’ perpetual
inventory records in accordance with their current and historical accounting
practices, minus Inventory Reserves with respect thereto.

“Eligible Raw Materials” shall mean, on any date, Eligible Inventory composed of
Raw Materials to be used in the production of finished goods inventory for sale,
as determined by the Administrative Agent in its sole discretion, on such date
as shown on the Borrowers’ perpetual inventory records in accordance with
current and historical accounting practices, minus Inventory Reserves with
respect thereto.

“Environmental Lien” shall mean a Lien in favor of any Governmental Authority
for (i) any liability under federal or state environmental laws or regulations,
or (ii) damages arising from or costs incurred by such Governmental Authority in
response to a release or threatened release of a hazardous or toxic waste,
substance or constituent, or other substance into the environment.

 

17



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is a member of a group of which any of the Borrowers is a member and which
is under common control within the meaning of Section 414(b) or (c) of the Code
and the regulations promulgated and rulings issued thereunder.

“Eurocurrency Liabilities” shall have the meaning assigned thereto in Regulation
D issued by the Board, as in effect from time to time.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article 2.

“Eurofriction” shall mean Federal-Mogul Eurofriction Ltd., a company
incorporated in England and Wales and a U.K. Subsidiary.

“Eurofriction Investment” shall mean (i) the acquisition or retention of the
business and assets of Eurofriction (including by Newco Eurofriction) for
consideration not to exceed $4,000,000, which may be effected (a) by a Borrower
or a Subsidiary making a secured loan to Eurofriction in the amount of such
consideration, or (b) by a Borrower or a Subsidiary obtaining for such
consideration an option to purchase the business and assets of Eurofriction,
which option shall be secured by a Lien on the assets of Eurofriction, and which
option Eurofriction may compel such Borrower or Subsidiary to exercise during a
specified time period and (ii) such other transactions that are incidental to
those contained in (i) for the purpose of effecting the above described
transactions.

“European Tax Restructuring” shall mean (i) those transactions substantially as
described in the Federal-Mogul Corporation Pre-Emergence International
Restructuring Plan dated November 2005 and furnished to certain Lenders and
(ii) such other transactions that are incidental to those contained in clause
(i) for the purposes of effecting the transactions described therein.

“Euros” and “€” shall mean the single shared of currency of the participating
member states of the European Union.

“Event of Default” shall have the meaning set forth in Article 7.

 

18



--------------------------------------------------------------------------------

“Excluded Subsidiary” shall mean (i) any Foreign Subsidiary and any Domestic
Subsidiary which is a Subsidiary of a Foreign Subsidiary in respect of which
either (a) the pledge of more than 66% of the Capital Stock of such Foreign
Subsidiary (or, in the case of a Domestic Subsidiary which is a Subsidiary of a
Foreign Subsidiary, the pledge of any Capital Stock of such Domestic Subsidiary)
as Collateral or (b) the guaranteeing by such Subsidiary of, or the pledging of
assets by such Subsidiary to secure, the Obligations, would, in the good faith
judgment of the Borrowers, result in adverse tax consequences to the Borrowers
or any of their Subsidiaries or would be unlawful for such Subsidiary and
(ii) FM International, LLC, so long as 66% of its Capital Stock is pledged under
the Security and Pledge Agreement and such entity has no operations other than
holding the Capital Stock of any Foreign Subsidiary.

“Existing DIP Credit Agreement” shall have the meaning set forth in the
Introductory Statement.

“Existing DIP Lenders” shall have the meaning set forth in the Introductory
Statement.

“Existing Letters of Credit” shall mean all letters of credit issued pursuant to
the Existing DIP Credit Agreement, outstanding immediately prior to the Closing
Date and listed in Schedule 1.01.

“Extended Terms Eligible Amount” shall mean, on any date, for each Extended
Terms Customer, Accounts which are less than 1 day past due, arising as a result
of the sale of goods with payment terms in excess of ninety (90) days and not
greater than one hundred eighty (180) days.

“Extended Terms Customer” shall mean, on any date, Account Debtors which have
terms of sales greater than ninety (90) days, but not greater than one hundred
eighty (180) days.

“Factoring Arrangements” shall mean any arrangements between a Non-Debtor
Foreign Subsidiary and a third party (other than an Affiliate) under which the
Accounts of such Subsidiary are factored on a non-recourse basis.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, provided that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business

 

19



--------------------------------------------------------------------------------

Day, the Federal Funds Rate for such day shall be the average rate quoted to
Citibank on such day on such transactions as determined by the Administrative
Agent.

“F-M Canada” shall mean Federal-Mogul Canada Limited, a Canadian corporation.

“F-M Canada Addition Date” shall have the meaning set forth in Section 10.19.

“F-M Investments B.V.” shall mean Federal-Mogul Investments B.V., a Netherlands
corporation.

“F-M Taiwan” shall mean Federal Mogul Taiwan, Inc., a company organized under
the laws of the Republic of China.

“Fees” shall collectively mean the Commitment Fees, Letter of Credit Fees and
other fees referred to in Sections 2.20, 2.21 and 2.22.

“Fee Letter” shall have the meaning set forth in Section 2.20.

“Filing Date” shall mean October 1, 2001.

“Final Order” shall mean the Final Order (I) Authorizing Debtors to Obtain
Post-Petition Financing Pursuant to 11 U.S.C. §§105, 361, 362, 363, 364(c)(1),
364(c)(2), 364(c)(3) and 364(d), (II) Authorizing use of Cash Collateral
Pursuant to 11 U.S.C. §363 and Granting Adequate Protection to the Holders of
the Existing Obligations Referred to Below entered by the Bankruptcy Court on
November 21, 2001 in connection with the Existing DIP Agreement.

“Financial Officer” shall mean the Chief Financial Officer, Controller,
Treasurer or Assistant Treasurer of a Borrower.

“Finished Goods” shall mean goods to be sold by the Borrowers in the ordinary
course of business.

“Fixed Asset” shall mean any asset that is not a Current Asset.

“Foreign Subsidiary” shall mean a Subsidiary which is incorporated or organized
under the laws of a jurisdiction outside of the United States.

“Fronting Bank” shall mean Citibank (or an Affiliate, including any Affiliate
located in the United Kingdom), or such other commercial bank as may agree with
Citibank to act in such capacity for the Revolving Credit Lenders.

 

20



--------------------------------------------------------------------------------

“GAAP” shall mean accounting principles generally accepted in the United States
and applied in accordance with Section 1.02.

“Governmental Authority” shall mean any Federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality or
any court, in each case whether of the United States or foreign.

“Guaranteed Obligations” shall have the meaning set forth in Section 9.01(a).

“Holding Company” shall mean a Subsidiary whose assets and activities are
substantially limited to the holding of securities or other ownership interests
of other Subsidiaries.

“Indebtedness” shall mean, at any time and with respect to any Person, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
(x) current trade payables incurred in the ordinary course of such Person’s
business, (y) property, including inventory, and services purchased, and expense
accruals (other than trade payables) and deferred compensation items arising, in
the ordinary course of such Person’s business and (z) in connection with the
financing of insurance premiums on customary terms), (iii) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than performance, surety and appeal bonds arising in the ordinary course
of business), (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (v) all obligations of such Person under leases which
have been or should be, in accordance with GAAP, recorded as capital leases, to
the extent required to be so recorded, (vi) all reimbursement, payment or
similar obligations of such Person, contingent or otherwise, under acceptance,
letter of credit or similar facilities and all obligations of such Person in
respect of (x) currency swap agreements, currency future, forwards and/or option
contracts and other similar agreements designed to hedge against fluctuations in
foreign currency exchange rates or interest rates, (y) interest rate swap, cap
or collar agreements and interest rate future or option contracts and other
similar agreements designed to hedge against fluctuations in interest rates and
(z) swap agreements, future or option contracts and other similar agreements
designed to hedge against fluctuations in commodities prices; (vii) all
indebtedness referred to in clauses (i) through (vi) above guaranteed directly
or indirectly by such Person, or in effect guaranteed directly or indirectly by
such Person through an agreement (A) to pay or purchase such indebtedness or to
advance or supply funds for the payment or purchase of such indebtedness, (B) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to

 

21



--------------------------------------------------------------------------------

make payment of such indebtedness or to assure the holder of such indebtedness
against loss in respect of such indebtedness, (C) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (D) otherwise to assure a creditor against loss in respect of
such indebtedness, and (viii) all indebtedness referred to in clauses
(i) through (vii) above secured by (or for which the holder of such indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in property (including, without limitation, accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such indebtedness. The Indebtedness of any Person (i) shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity solely to the extent such Indebtedness is required to be reflected
on the balance sheet of such Person in accordance with GAAP and (ii) shall not
include in any event any Joint Venture Put Obligation or any Factoring
Arrangement.

“Indemnified Party” shall have the meaning set forth in Section 10.06.

“Indentures” shall mean, collectively, (i) the Indenture, dated as of August 12,
1994, between Parent and U.S. Bank Trust National Association (as successor to
Continental Bank), as trustee, together with the First Supplemental Indenture
thereto, dated as of July 8, 1998, the Second Supplemental Indenture thereto,
dated as of October 9, 1998, and the Third Supplemental Indenture thereto, dated
as of December 29, 2000, (ii) the Indenture, dated as of June 29, 1998, between
Parent and The Bank of New York, as trustee, together with the First
Supplemental Indenture thereto, dated as of June 30, 1998, the Second
Supplemental Indenture thereto, dated as of July 21, 1998, the Third
Supplemental Indenture thereto, dated as of October 9, 1998, and the Fourth
Supplemental Indenture thereto, dated as of December 29, 2000, and (iii) the
Indenture, dated as of January 20, 1999, among Parent, the guarantors party
thereto and The Bank of New York, as trustee, together with the First
Supplemental Indenture thereto, dated as of December 29, 2000, each as
subsequently amended in accordance with the terms hereof and thereof.

“Insufficiency” shall mean, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities within the meaning of Section 4001(a)(18) of ERISA.

“Intercompany Indebtedness” shall mean any claim of an Affiliate of Parent
against any other Affiliate of Parent, any claim of Parent against any of its
Affiliates, and any claim of any Affiliate of Parent against Parent.

 

22



--------------------------------------------------------------------------------

“Intercompany Loan Notes” shall mean (i) that certain note dated June 11, 1999
and payable by Federal-Mogul, S.A., a French company, to AE International Ltd.
in the original principal amount of 142,404,240 French francs, (ii) that certain
note dated August 31, 1998 and payable by Federal-Mogul, S.A. to T&N
International Ltd. in the original principal amount of 488,163,908 French
francs, (iii) that certain note dated August 31, 1998 and payable by
Federal-Mogul, S.A. to AE International Ltd in the original principal amount of
904,841,256 French francs, (iv) that certain note dated July 8, 1998 and payable
by Federal-Mogul Holding Deutschland GmbH, a German company, to AE International
Ltd in the original principal amount of 126,979,412 Deutschmarks, (v) that
certain note dated July 8, 1998 and payable by Federal-Mogul Holding Deutschland
GmbH to T&N International Ltd in the original principal amount of 611,020,588
Deutschmarks, and (vi) that certain note dated May 22, 2001 and payable by
Federal Mogul S.p.A., an Italian company, to T&N International Ltd in the
original principal amount of €111,627,744.

“Intercompany Loan Notes Restructuring” shall mean, subsequent to the
acquisition or retention of any of the Intercompany Loan Notes by one or more
Borrowers or Foreign Subsidiaries pursuant to the Top-Up Offer: (i) any
transfers of any of the Intercompany Loan Notes among the Foreign Subsidiaries,
or from any of the Foreign Subsidiaries to any of the Borrowers, or (ii) any
transfers of any of the Intercompany Loan Notes from any of the Borrowers to any
of the Foreign Subsidiaries which transfers should in the reasonable judgment of
the Parent provide material tax or financial benefits or avoid any material
adverse tax or financial consequences for the Borrowers and/or the Subsidiaries,
with any such transfers described in clauses (i) or (ii) above to be effected in
consideration of Intercompany Loans, whether secured or unsecured, capital
contributions, other Investments, dividends, distributions, share exchange, cash
or other consideration and (iii) any one or more of the following actions taken
with respect to any Intercompany Loan Note which actions should in the
reasonable judgment of the Parent provide material tax or financial benefits or
avoid any material adverse tax or financial consequences for the Borrowers
and/or the Subsidiaries: (A) the forgiveness or rescheduling of any interest
payments due thereon, (B) the capitalization of any interest payments due
thereon, (C) the restructuring of such Intercompany Loan Note to eliminate
interest payments thereon on a going-forward basis or change the amortization
thereof, (D) the exchange or conversion of any or all of the Indebtedness
represented by such Intercompany Loan Note for equity in the obligor company
under such Intercompany Loan Note, and (E) repayment of all or part of the
Indebtedness represented by such Intercompany Loan Note.

“Intercompany Loans” shall mean Intercompany Indebtedness for borrowed money.

 

23



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
November 23, 2005 among CUSA, as Administrative Agent for the Lenders under this
Agreement, and the Borrowers, substantially in the form of Exhibit G.

“Interest Payment Date” shall mean (i) as to any Eurodollar Loan, the last day
of the applicable Interest Period, provided that with respect to Interest
Periods exceeding three months, interest shall be payable on the three-month
anniversary of the first day of the Interest Period and on the last day of the
Interest Period, (ii) as to any ABR Loan (other than a Swing Line Loan), the
last calendar day of each month and the date on which any ABR Loans are
refinanced with Eurodollar Loans pursuant to Section 2.13 and (iii) as to any
Swing Line Loan, the last calendar day of each month.

“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
refinancing of ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on either (i) the numerically
corresponding day (or if there is no corresponding day, the last day) in the
calendar month that is one, two, three or six months thereafter, as the
Borrowers may elect in the related notice delivered pursuant to Section 2.06(b)
or Section 2.13 or (ii) any Business Day chosen by the Borrowers that is agreed
to by the Administrative Agent and each of the Lenders; provided, however, that
(i) if any Interest Period would end on a day which shall not be a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (ii) no Interest Period shall end later than the Termination Date.

“Inventory” shall mean all Raw Materials, Work-in-Process, and Finished Goods
held by the Borrowers in the normal course of business.

“Inventory Reserves” shall mean the following, each as determined by the
Administrative Agent from time to time:

(a) a reserve for shrink, or discrepancies that arise pertaining to inventory
quantities on hand between the Borrowers’ perpetual accounting system and
physical counts of the Inventory, but not less than 2% of the Eligible
Inventory; or

(b) a reserve for slow move, obsolete or excess Inventory; or

(c) a reserve for favorable standard cost variances; or

 

24



--------------------------------------------------------------------------------

(d) a reserve for amounts owing to landlords or warehousemen for Inventory
stored at leased facilities or public warehouses which are not the subject of an
access agreement acceptable to the Administrative Agent, in the amount of (i) to
the extent the Borrowers are able to determine the Borrowers’ average monthly
rental expense for such facility, three (3) times the Borrowers’ average monthly
rental expense for such facility or (ii) in all other events, the Inventory
Value of the Inventory stored at such leased facilities or public warehouses; or

(e) a reserve for Inventory located at contractors’ or vendors’ facilities in
the amount of the Inventory Value of such Inventory; or

(f) any other reserve as deemed appropriate by the Administrative Agent in its
sole discretion, from time to time; or

(g) a reserve for vendor rebates; or

(h) a reserve for lower of cost or market.

“Inventory Value” shall mean a dollar amount equal to the lesser of (i) the
actual cost of Inventory determined on a basis consistent with GAAP and with the
Borrowers’ current and historical accounting practice or (ii) the market value
of such Inventory.

“Investments” shall have the meaning set forth in Section 6.10.

“Investment Grade” shall mean either (i) at least Baa3 by Moody’s (or the then
equivalent) or (ii) at least BBB- by S&P (or the then equivalent).

“Italy Restructuring” shall mean (i) the merger of Federal-Mogul Ignition
S.r.L., an Italian company, with and into Federal-Mogul Holding Italy S.r.L., an
Italian company, pursuant to which merger transaction, the equity interests
owned in Federal-Mogul Ignition S.r.L. by FM International, LLC, a Delaware
limited liability company, Federal-Mogul Netherlands B.V., a Netherlands
company, and Federal-Mogul Ignition Company, a Delaware corporation, will be
exchanged for equity interests in Federal-Mogul Holding Italy S.r.L., (ii) the
merger of Federal-Mogul Operations Italy S.r.L., an Italian company and a
wholly-owned subsidiary of Federal-Mogul Holding Italy S.r.L., with and into
Federal-Mogul Holding Italy S.r.L., (iii) the Investment by a Borrower or an
Excluded Subsidiary of up to €55,000,000 in Federal-Mogul Holding Italy S.r.L.,
which Investment may be effected by capital contributions, Intercompany Loans or
a combination thereof, and (iv) such other transactions that are incidental to
those contained in (i), (ii) and (iii) for the purpose of effecting the above
transaction.

 

25



--------------------------------------------------------------------------------

“Joint Venture Put Obligation” shall mean any obligation of any Borrower or any
of its Subsidiaries (i) to purchase any Capital Stock of any Person that is a
joint venture on the Closing Date, which Capital Stock is not owned by any
Borrower or any of its Subsidiaries on the Closing Date, so long as such
obligation is in existence on the Closing Date and has been disclosed by the
Borrowers to the Lenders prior to the Closing Date and (ii) to purchase any
Capital Stock of any joint venture formed after the Closing Date that is not
owned by any Borrower or any of its Subsidiaries on the date of formation of
such new joint venture, so long as the aggregate amount of obligations described
in this clause (ii) shall not exceed $25,000,000 at the time of determination
thereof (with the amount of any non-cash obligations to be estimated by the
Borrowers in good faith).

“JPM DIP Credit Agreement” shall mean the “Existing DIP Credit Agreement” as
defined in the Existing DIP Credit Agreement.

“JPM DIP Lenders” shall mean the “Existing DIP Lenders” as defined in the
Existing DIP Credit Agreement.

“Lenders” shall have the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes the Revolving Credit Lenders,
the Term Lenders, the Fronting Bank and the Swing Line Lender.

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender and
(b) with respect to any Lender that is a fund which invests in loans and similar
extensions of credit, any other fund that invests in loans and similar
extensions of credit and is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

“Letter of Credit” shall mean any irrevocable letter of credit, including the
U.K. Top-Up Offer Letter of Credit, issued pursuant to Section 2.03, which
letter of credit shall be (i) a standby or import documentary letter of credit,
(ii) denominated in Dollars or an Alternative Currency and (iii) otherwise in
such form as may be reasonably approved from time to time by the Administrative
Agent and the applicable Fronting Bank.

“Letter of Credit Account” shall mean the account established by the Borrowers
under the sole and exclusive control of the Administrative Agent maintained at
the office of Citibank at 388 Greenwich Street, New York, New York 10013
designated as the “CUSA FAO Federal-Mogul Corp L/C Cash Collateral Account” that
shall be used solely for the purposes set forth in Sections 2.03(b) and 2.14.

 

26



--------------------------------------------------------------------------------

“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.22.

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
aggregate undrawn stated amount of all Letters of Credit then outstanding plus
(ii) all amounts theretofore drawn under Letters of Credit and not then
reimbursed (converted, in the case of any amounts denominated in an Alternative
Currency, to Dollars in accordance with Section 2.31).

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind whatsoever (including any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Loan” and “Loans” shall mean a Term Loan or a Revolving Credit Loan, as the
context may require and, unless specified, shall not include Swing Line Loans.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
and Pledge Agreement and any other instrument or agreement executed and
delivered in connection herewith.

“Maturity Date” shall mean December 9, 2006.

“Mexican Holdco” shall mean a corporation to be created as a Subsidiary and to
be incorporated under the laws of one of the states of the United States, for
the purpose of effecting the Mexican Restructuring.

“Mexican Restructuring” shall mean (i) the creation of Mexican Holdco, (ii) the
transfer by FM International LLC of its equity interests in Servicos de
Componentes Automotrices S.A., a Mexican company, to Mexican Holdco in exchange
for equity interests in Mexican Holdco, (iii) the transfer by Federal-Mogul
Ignition Company of its equity interests in Servicos de Componentes Automotrices
S.A., a Mexican company, and Servicos Administrativos Industriales S.A., a
Mexican company, to Mexican Holdco in exchange for equity interests in Mexican
Holdco, (iii) the conversion of Mexican Holdco into a limited liability company,
(iv) the transfer of the equity interests in Mexican Holdco by Federal-Mogul
Ignition Company and FM International LLC to Federal-Mogul Investments B.V. in
exchange for equity interests in Federal-Mogul Investments B.V., (v) the merger
of Mexican Holdco with and into Federal-Mogul Investments B.V. and (vi) such
other transactions that are incidental to those contained in (i), (ii), (iii),
(iv) and (v) for the purpose of effecting the above described transactions

 

27



--------------------------------------------------------------------------------

“Minority Interests” shall mean any shares of stock of any class of a Subsidiary
of the Borrowers (other than directors’ qualifying shares if required by law)
that are not owned by Borrowers or one of their Subsidiaries; Minority Interest
shall be valued in accordance with GAAP.

“Minority Lenders” shall have the meaning set forth in Section 10.10(b).

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor to the
rating agency business thereof.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” shall mean a Single Employer Plan, which (i) is
maintained for employees of a Borrower or an ERISA Affiliate and at least one
Person other than such Borrower and its ERISA Affiliates or (ii) was so
maintained and in respect of which a Borrower or an ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such Plan has been or
were to be terminated.

“Net Orderly Liquidation Rate” shall mean, at any time with respect to any
domestic Inventory, the quotient (expressed as a percentage) of (i) the Net
Orderly Liquidation Value of such Inventory divided by (ii) the gross inventory
cost of such Inventory, determined on the basis of the then most recently
conducted inventory appraisal performed by an independent inventory appraisal
firm satisfactory to the Administrative Agent.

“Net Orderly Liquidation Value” shall mean, at any time, with respect to any
domestic Inventory, the net liquidation value of such Inventory as then most
recently determined, based on the then most recently conducted inventory
appraisal performed by an independent inventory appraisal firm satisfactory to
the Administrative Agent.

“Net Proceeds” shall mean, in respect of any sale of assets, the proceeds of
such sale after the payment of or reservation for expenses that are directly
related to the sale, including, but not limited to, related severance costs,
taxes payable, brokerage commissions, professional expenses, other similar costs
that are directly related to the sale and the amount secured by valid and
perfected Liens, if any, that are senior to the Liens on such assets held by the
Administrative Agent on behalf of the Lenders. Notwithstanding the foregoing,
the “Net Cash Proceeds” of an Excluded Subsidiary shall not include any amounts
to the extent such amount may not be distributed (by way of dividends,
intercompany loans or otherwise) to the Borrowers or Domestic Subsidiaries of

 

28



--------------------------------------------------------------------------------

the Borrowers because doing so would (1) violate legal restrictions binding upon
such Excluded Subsidiary, (2) violate contractual restrictions contained in
agreements with third parties (other than Affiliates of the Borrowers) entered
into in good faith and binding upon such Excluded Subsidiary or (3) result in
material adverse tax consequences to the Borrowers.

“New Dutch BV” shall mean that certain Foreign Subsidiary created by the Parent
substantially as described on page 8 of the Federal-Mogul Corporation
Pre-Emergence International Restructuring Plan.

“Newco Eurofriction” shall mean a company which may be incorporated in England
and Wales, the equity interests in which company will be owned by one of the
Borrowers or a Subsidiary, and which company will be created solely for the
purpose of making the Eurofriction Investment.

“Newco UK” shall mean a company which may be incorporated in England and Wales,
the equity interests in which company will be owned by one of the Borrowers or a
Subsidiary, and which company will be created solely for the purposes of
acquiring one or more of the Intercompany Loan Notes, granting a security
interest in such Intercompany Loan Notes to one or more Borrowers or a
Subsidiary in consideration of Intercompany Loans, holding such Intercompany
Loan Notes and transferring such Intercompany Loan Notes to one or more
Borrowers or Subsidiaries.

“New Subsidiary” shall have the meaning set forth in Section 6.10(xvi).

“Non-Core Accounts Receivable” shall mean, at the time of any determination,
without duplication, (i) receivables arising from transactions that are not in
the ordinary course of business, including equipment and equipment parts sales,
(ii) Accounts arising from transactions other than sales to customers who are
not Affiliates of any of the Borrowers of automobile, truck, aviation, farm or
construction vehicle parts manufactured by the Borrowers, on usual and customary
terms, in a manner consistent with historical sales practices, (iii) non-trade
receivables and (iv) miscellaneous and sundry receivables.

“Non-Debtor Foreign Subsidiary” shall mean the Excluded Subsidiaries of the
Borrowers other than the U.K. Subsidiaries, as set forth on Schedule 3.05, Newco
Eurofriction and Newco UK.

“Obligations” shall mean (a) the due and punctual payment of principal of and
interest on the Loans and Swing Line Loans and the reimbursement of the Dollar
Equivalent of all amounts drawn under Letters of Credit (whether such Letters of
Credit are issued for the account of the Borrowers or the Excluded Subsidiaries
and including, without limitation, the Guaranteed Obligations), (b) the due and
punctual payment of the Fees and all other present and future, fixed or

 

29



--------------------------------------------------------------------------------

contingent, monetary obligations of the Borrowers to the Lenders and the
Administrative Agent under the Loan Documents, (c) the due and punctual payment
of principal of and interest on and all other amounts with respect to all
Indebtedness described in clause (x) of Section 6.03(vi), (d) the due and
punctual payment of obligations owed to a Lender or any Affiliate of a Lender
described in Section 6.03(viii); provided that the obligations described in
clause (c) and clause (d) and consisting of obligations in respect of
(x) currency swap agreements, currency future, forwards and/or option contracts
and other similar agreements designed to hedge against fluctuations in foreign
currency exchange rates or interest rates, (y) interest rate swap, cap or collar
agreements and interest rate future or option contracts and other similar
agreements designed to hedge against fluctuations in interest rates or (z) swap
agreements, future or option contracts and other similar agreements designed to
hedge against fluctuations in commodities prices with an aggregate notional
amount in excess of $30,000,000 shall not constitute “Obligations” unless
(1) the incurrence thereof has been approved by the Bankruptcy Court or (2) such
obligations are U.K. Settlement Agreement Hedging Obligations.

“OE Finished Goods” shall mean Finished Goods, manufactured by Borrowers
pursuant to an order by an Account Debtor, for use in such Account Debtor’s
(original equipment) manufacturing processes, as determined by the
Administrative Agent in its sole discretion.

“Organizational Documents” shall mean (i) with respect to any corporation, its
certificate or articles of incorporation, as amended, and its by-laws, as
amended, (ii) with respect to any limited partnership, its certificate of
limited partnership or formation, as amended, and its partnership agreement, as
amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
certificate of formation or articles of organization, as amended, and its
operating agreement, as amended, and (v) with respect to any unlimited liability
company, its certificate of formation, as amended, and its memorandum and
articles of association, as amended. In the event any term or condition of this
Agreement or any other Loan Document requires any Organizational Document to be
certified by a secretary of state of similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“Original Currency” shall have the meaning set forth in Section 2.32.

“Other Currency” shall have the meaning set forth in Section 2.32.

“Other Taxes” shall have the meaning set forth in Section 2.19.

 

30



--------------------------------------------------------------------------------

“Parent” shall mean have the meaning set forth in the introductory paragraph to
this Agreement.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.

“Permitted Dissolution” shall mean (a) a dissolution of a Dormant Foreign
Subsidiary or (b) the dissolution of F-M Taiwan, so long as the total assets
held by F-M Taiwan at the time of the dissolution are less than $5,000,000.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within twelve
months from the date of acquisition thereof;

(b) without limiting the provisions of paragraph (d) below, investments in
commercial paper maturing within six months from the date of acquisition thereof
and having, at such date of acquisition, a rating of at least “A-2” or the
equivalent thereof from Standard & Poor’s Rating Group or of at least “P-2” or
the equivalent thereof from Moody’s Investors Service, Inc.;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits (including Eurodollar time deposits) maturing within six months from
the date of acquisition thereof issued or guaranteed by or placed with (i) any
domestic office of the Administrative Agent or the bank with whom the Borrowers
maintain their cash management system, provided that if such bank is not a
Lender hereunder, such bank shall have entered into an agreement with the
Administrative Agent pursuant to which such bank shall have waived all rights of
setoff and confirmed that such bank does not have, nor shall it claim, a
security interest therein or (ii) any domestic office of any other commercial
bank of recognized standing organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $250,000,000 and is the principal banking
Subsidiary of a bank holding company having a long-term unsecured debt rating of
at least “A-2” or the equivalent thereof from Standard & Poor’s Rating Group or
at least “P-2” or the equivalent thereof from Moody’s Investors Service, Inc.;

 

31



--------------------------------------------------------------------------------

(d) investments in commercial paper maturing within six months from the date of
acquisition thereof and issued by (i) the holding company of the Administrative
Agent or (ii) the holding company of any other commercial bank of recognized
standing organized under the laws of the United States of America or any State
thereof that has (A) a combined capital and surplus in excess of $250,000,000
and (B) commercial paper rated at least “A-2” or the equivalent thereof from
Standard & Poor’s Rating Group or of at least “P-2” or the equivalent thereof
from Moody’s Investors Service, Inc.;

(e) investments in repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in clause (a) above
entered into with any office of a bank or trust company meeting the
qualifications specified in clause (c) above;

(f) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (e) above;

(g) solely with respect to any Foreign Subsidiary, in addition to the
investments described in clauses (a) through (f): (i) any investment of the type
described in clause (a) that is a direct obligation of, or an obligation the
principal of and interest on which are unconditionally guaranteed by any
government of any country in which such Foreign Subsidiary conducts any
operations, (ii) any investment of the type described in clause (b) that has
ratings issued by any internationally recognized rating agency equivalent to
those set forth in such clause, (iii) any investment of the type described in
clause (c) issued or guaranteed by or placed with any commercial bank organized
under the laws of any country in which such Foreign Subsidiary conducts any
operations, (iv) any investment of the type described in clause (d) issued by
the holding company of any commercial bank organized under the laws of any
country in which such Foreign Subsidiary conducts any operations that has
commercial paper with ratings issued by any internationally recognized rating
agency equivalent to those set forth in such clause, and (iv) any investment of
the type described in clause (f) that satisfies the requirements of any of the
other investments described in this clause (g);

(h) to the extent owned on the Closing Date, investments in the capital stock of
any direct or indirect Subsidiary of the Borrowers as disclosed in Schedule
3.05; and

(i) to the extent owned on the Closing Date, investments in joint ventures as
disclosed in Schedule 6.10;

 

32



--------------------------------------------------------------------------------

(j) additional investments in joint ventures or wholly-owned Subsidiaries of the
Borrowers, in each case in existence on the Closing Date, during the term of
this Agreement in an aggregate amount not to exceed $40,000,000;

(k) a Capital Expenditure in the form of an equity investment in either a newly
formed Domestic Subsidiary organized as a limited liability company and
wholly-owned by Federal-Mogul World Wide, Inc., which would register to do
business in Japan as a U.S. branch, or, directly or indirectly, in an existing
Non-Debtor Foreign Subsidiary organized in Japan, not to exceed $13,000,000 in
the aggregate, in connection with the establishment of a technical center in
Yokohama, Japan;

(l) additional investments in Federal-Mogul Sealing Systems Hungaria Bt., a
Hungarian entity, in an aggregate amount not to exceed $30,000,000; and

(m) all guarantees and other liabilities permitted under Section 6.06.

“Permitted Liens” shall mean (i) Liens in favor of the Administrative Agent on
behalf of the Lenders and their Affiliates; (ii) Liens imposed by law (other
than Environmental Liens and any Lien imposed under ERISA) for taxes,
assessments or charges of any Governmental Authority for claims not yet due or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves or other appropriate provisions are being
maintained in accordance with GAAP; (iii) Liens of landlords and Liens of
statutory carriers, warehousemen, mechanics, materialmen and other Liens (other
than Environmental Liens and any Lien imposed under ERISA) in existence on the
Filing Date or thereafter imposed by law and created in the ordinary course of
business; (iv) Liens (other than any Lien imposed under ERISA) incurred or
deposits made (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations incurred in the ordinary course of business;
(v) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and zoning and other restrictions, charges or
encumbrances (whether or not recorded) and interest of ground lessors, which do
not interfere with the ordinary conduct of the business of any Borrower, and
which do not detract from the value of the property to which they attach or
materially impair the use thereof to any Borrower; (vi) purchase money Liens
(including Capitalized Leases) upon or in any property acquired or held in the
ordinary course of business to secure the purchase price of such property or to

 

33



--------------------------------------------------------------------------------

secure Indebtedness permitted by Section 6.03(iv) or Section 6.03(ii) solely for
the purpose of financing the acquisition of such property; (vii) Liens set forth
on Schedule 3.06; (viii) Liens on the assets of Non-Debtor Foreign Subsidiaries
granted to secure (x) Indebtedness of Non-Debtor Foreign Subsidiaries owed to
Persons other than Affiliates, incurred pursuant to Section 6.03(vii) and in an
aggregate outstanding principal amount not to exceed $15,000,000 at any date,
(y) Intercompany Loans from the Borrowers permitted by Section 6.10(v) and
Section 6.10(vi) and (z) Intercompany Loans permitted by Section 6.10(xi);
(ix) Liens on the assets of the U.K. Subsidiaries granted to secure Intercompany
Loans from the Borrowers permitted by Section 6.10; (x) Liens consisting of
deposits with derivatives traders as may be required pursuant to the terms of
the International Swap Dealers Association Master Agreement(s) executed in the
ordinary course of business in connection with the Borrowers’ foreign exchange,
commodities and interest hedging programs in an aggregate amount not to exceed
at any time $15,000,000; (xi) Liens junior to the senior Liens contemplated
hereby that are granted by the Approval Order as adequate protection to the
Primed Parties, provided that the Approval Order provide that the holders of
such junior liens shall not be permitted to take any action to enforce their
rights with respect to such junior liens as long as any amounts are outstanding
under this Agreement or the Lenders have any Commitment hereunder, (xii) Liens
described in Section 2.24(a)(iii); (xiii) Liens that secure prepetition
obligations or indebtedness (other than obligations under the Prepetition
Agreements) in an aggregate amount less than or equal to $20,000,000 that are
not being primed as described in the Approval Order; (xiv) Liens on the
Collateral securing the Indebtedness described in Section 6.03(vi); (xv) Liens
securing the Obligations owed to CUSA, Citibank or their respective Affiliates
and not permitted by the foregoing clauses; (xvi) Liens on assets of any
Non-Debtor Foreign Subsidiary securing Intercompany Loans owed by any Non-Debtor
Foreign Subsidiary to any U.K. Subsidiary; (xvii) Liens on accounts receivable
which arise in connection with any receivables securitization permitted under
Section 6.11(vi); (xviii) Liens junior to the senior Liens contemplated hereby
on the assets of any Borrower, which Liens are granted to secure such Borrower’s
reimbursement and contribution obligations to the other Borrowers in accordance
with and subject to the terms of the Approval Order, (xix) Liens granted by one
or more Borrowers or Subsidiaries on cash, cash equivalents and Permitted
Investments of the type described in clauses (a) through (g) of the definition
thereof, which cash, cash equivalents or Permitted Investments are posted by
such Borrowers or Subsidiaries to secure the Top-Up Offer in accordance with the
U.K. Settlement Agreement, (xx) Liens existing at the time of consummation of
the Asian Investment on assets of the Asian company constituting the Asian
Investment, which Liens secure the Indebtedness of such Asian company then
outstanding, (xxi) Liens granted by one or Borrowers or Subsidiaries in one or
more Intercompany Loan Notes to one or more Borrowers or Subsidiaries in
consideration for Intercompany Loans made to finance either the acquisition or

 

34



--------------------------------------------------------------------------------

retention of the Intercompany Loan Notes or the Intercompany Loan Notes
Restructuring, (xxii) cash deposits in an amount of approximately $2,000,000
representing all future rental payments owing by Federal-Mogul Sealing Systems
Ltd. with respect to its facility located in Slough, United Kingdom, which cash
deposits are required by the landlord of such facility in order to permit
Federal-Mogul Sealing Systems Ltd. to terminate its lease of such facility
early, (xxiii) Liens on assets of Eurofriction granted in connection with the
Eurofriction Investment, and (xxiv) Liens created in connection with extensions,
renewals or replacements, including replacement Liens granted by the Bankruptcy
Court, of any Lien referred to in clauses (i) through (xxiii) above, provided
that the principal amount of the obligation secured thereby is not increased and
that any such extension, renewal or replacement is limited to the property
originally encumbered thereby.

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, trust, joint venture, association, company, estate, unincorporated
organization or government or any agency or political subdivision thereof.

“Plan” shall mean a Single Employer Plan or a Multiemployer Plan.

“Pounds Sterling” and “£” shall mean the lawful currency of the United Kingdom.

“Prepetition Agreements” shall mean the Prepetition Credit Agreement, the Surety
Bonds and each other agreement entered into prior to the Filing Date relating to
obligations or indebtedness of the Borrowers in an aggregate amount in excess of
$20,000,000.

“Prepetition Credit Agreement” shall mean that certain Fourth Amended and
Restated Credit Agreement dated as of December 29, 2000, as amended, among
Parent, each Foreign Subsidiary Borrower (as defined therein), the banks and
other financial institutions from time to time parties thereto, and JPMorgan
Chase Bank, formerly known as The Chase Manhattan Bank, as lead arranger, book
manager and administrative agent.

“Prepetition Payment” shall mean a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any prepetition
Indebtedness or trade payables or other prepetition claims against the
Borrowers, including, without limitation, reclamation claims, materialmen’s
liens and prepetition claims of Critical Trade Vendors.

“Primed Liens” shall have the meaning set forth in Section 2.24(a).

“Primed Parties” shall mean the holders of the Primed Liens.

 

35



--------------------------------------------------------------------------------

“Quarterly Adjustment Date” shall have the meaning set forth in Section 6.05.

“Raw Materials” shall mean any raw materials or Supplies used or consumed in the
manufacture, packing or shipping of goods to be sold by the Borrowers in the
ordinary course of business.

“Rebate Reserve” shall mean, at any time of determination, an amount owing or
payable to Account Debtors pursuant to incentive marketing programs or similar
programs, as determined by the Administrative Agent in its sole discretion from
time to time.

“Refunding Borrowing” shall have the meaning set forth in Section 2.03(e).

“Register” shall have the meaning set forth in Section 10.03(d).

“Reorganization Plan” shall mean a plan of reorganization in any of the Cases.

“Replacement Lender” shall have the meaning set forth in Section 2.30.

“Required Lenders” shall mean, at any time, Lenders holding in excess of 50% of
the sum of (i) the Total Revolving Credit Commitment (or, if the Total Revolving
Credit Commitment shall have terminated, the Total Revolving Credit Usage), and
(ii) the aggregate outstanding principal amount of the Term Loans (or, if the
Term Loans shall not yet have been made, the Total Term Loan Commitment).

“Required Revolving Credit Lenders” shall mean, at any time, Lenders holding in
excess of 50% of the sum of the Total Revolving Credit Commitment (or, if the
Total Revolving Credit Commitment shall have terminated, the Total Revolving
Credit Usage).

“Required Term Lenders” shall mean, at any time, Lenders holding in excess of
50% of the sum of the aggregate outstanding principal amount of the Term Loans
(or, if the Term Loans shall not yet have been made, the Total Term Loan
Commitment).

“Restricted Subsidiaries” shall mean (i) each of Dutch Co-op, Blocker BV,
Spanish ETVA and New Dutch BV and (ii) any Foreign Subsidiary that is (x) any
Holding Company that is (1) directly owned by F-M Investments B.V. or
(2) directly owned by another Foreign Subsidiary that is directly owned by F-M
Investments B.V. and (y) created as part of the European Tax Restructuring to
serve a similar purpose in the European Tax Restructuring as those Foreign
Subsidiaries listed in clause (i).

 

36



--------------------------------------------------------------------------------

“Restricted Subsidiary Prohibited Indebtedness” shall mean (i) Indebtedness owed
by any Restricted Subsidiary to any Person other than the Parent or another
Subsidiary of the Parent and (ii) Intercompany Loans owed by any Restricted
Subsidiary to the Parent or any other Subsidiary of the Parent, including any
Foreign Subsidiary.

“Revolving Credit Borrowing” shall mean a Borrowing of Revolving Credit Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
amount set forth opposite its name on Annex A hereto under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption Agreement
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be reduced from time to time pursuant to this Agreement.

“Revolving Credit Commitment Percentage” shall mean at any time, with respect to
each Revolving Credit Lender, the percentage obtained by dividing its Revolving
Credit Commitment at such time by the Total Revolving Credit Commitment at such
time.

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time (or, if the Total Revolving Credit
Commitment shall have terminated, that has Revolving Credit Usage at such time).

“Revolving Credit Loan” shall have the meaning set forth in Section 2.01(a).

“Revolving Credit Usage” shall mean, at any time as to any Revolving Credit
Lender, its Class Percentage of the sum of the then outstanding aggregate
principal amount of the Revolving Credit Loans plus the aggregate Letter of
Credit Outstandings plus the then outstanding aggregate principal amount of the
Swing Line Loans at such time.

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., or any successor to the rating agency business
thereof.

“Security and Pledge Agreement” shall have the meaning set forth in
Section 4.01(c).

“Single Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of a Borrower
or an ERISA Affiliate or (ii) was so maintained and in respect of which a
Borrower could have liability under Section 4069 of ERISA in the event such Plan
has been or were to be terminated.

 

37



--------------------------------------------------------------------------------

“Spanish ETVA” shall mean that certain Foreign Subsidiary created by the Parent
substantially as described on page 5 of the Federal-Mogul Corporation
Pre-Emergence International Restructuring Plan (or the alternative Foreign
Subsidiary created as described on such page).

“Statutory Reserves” shall mean on any date the percentage (expressed as a
decimal) established by the Board and any other banking authority which is the
then stated maximum rate for all reserves (including but not limited to any
emergency, supplemental or other marginal reserve requirements) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
Liabilities (or any successor category of liabilities under Regulation D issued
by the Board, as in effect from time to time). Such reserve percentages shall
include, without limitation, those imposed pursuant to said Regulation. The
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in such percentage.

“Stock Liens” shall have the meaning set forth in Section 2.24(a).

“Subsidiary” shall mean, with respect to any Person (referred to in this
definition as the “parent”), any corporation, association or other business
entity (whether now existing or hereafter organized) of which at least a
majority of the securities or other ownership interests having ordinary voting
power for the election of directors is, at the time as of which any
determination is being made, owned or controlled by the parent or one or more
subsidiaries of the parent. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent.

“Super-majority Lenders” shall mean, at any time, Lenders including CUSA having
Class Percentages aggregating at least 66-2/3% of each Class.

“Super-majority Revolving Credit Lenders” shall mean, at any time, Revolving
Credit Lenders including CUSA having Class Percentages aggregating at least
66-2/3%.

“Super-majority Term Lenders” shall mean, at any time, Term Lenders including
CUSA having Class Percentages aggregating at least 66-2/3%.

“Superpriority Claim” shall mean a claim against any Borrower in any of the
Cases which is a superpriority administrative expense claim having priority over
any or all administrative expenses, including without limitation all
administrative expenses of the kind specified in Sections 105, 326, 328, 330,
331, 503(b), 506(c), 507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy Code,
whether or not such expenses or claims may be secured by any lien, levy or
attachment.

 

38



--------------------------------------------------------------------------------

“Supplies” shall mean film, packaging and/or shipping supplies or materials not
otherwise directly used in the production of Finished Goods.

“Surety Bonds” shall mean, collectively, the Contracts of Indemnity, each dated
December 29, 2000, entered into by the Parent and certain of its Subsidiaries
with (i) Travelers Casualty & Surety Company of America with respect to
Performance Bond Number 103529126 and Performance Bond Number 103529229REL, each
in the original maximum amount of $50,000,000, (ii) SAFECO Insurance Company of
America with respect to Performance Bond Number 6066092 in the original maximum
amount of $75,000,000, and (iii) National Fire Insurance Company of Hartford and
Continental Casualty Company with respect to Performance Bond Number 929182983
in the original maximum amount of $75,000,000.

“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan pursuant to
Section 2.07(b).

“Swing Line Lender” shall mean CUSA in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” shall have the meaning set forth in Section 2.07(a).

“T&N” shall mean T&N Limited, a company incorporated in England and Wales and a
Subsidiary of the Parent.

“Taxes” shall have the meaning set forth in Section 2.19.

“Term Borrowing” shall mean a Borrowing of Term Loans.

“Term Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment at such time (or if the Total Term Loan Commitment shall have
terminated, that has an outstanding Term Loan at such time).

“Term Loan” shall have the meaning set forth in Section 2.01(c).

“Term Loan Commitment” shall mean, as to each Term Lender, its obligation to
make a single Term Loan to the Borrower pursuant to Section 2.01(a) in an
aggregate amount not to exceed the amount set forth opposite such Lender’s name
on Annex A under the caption “Term Loan Commitment” or in the Assignment and
Assumption Agreement pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

39



--------------------------------------------------------------------------------

“Termination Date” shall mean the earliest to occur of (i) the Maturity Date,
(ii) the Consummation Date and (iii) the acceleration of the Loans and Swing
Line Loans and the termination of the Total Commitment in accordance with the
terms hereof.

“Termination Event” shall mean (i) a “reportable event”, as such term is
described in Section 4043 of ERISA and the regulations issued thereunder (other
than a “reportable event” not subject to the provision for 30-day notice to the
PBGC under Section 4043 of ERISA or such regulations) or an event described in
Section 4068 of ERISA excluding events described in Section 4043(c)(9) of ERISA
or 29 CFR §§ 2615.21 or 2615.23, or (ii) the withdrawal of any Borrower or any
ERISA Affiliate from a Multiple Employer Plan during a plan year in which it was
a “substantial employer”, as such term is defined in Section 4001(c) of ERISA,
or the incurrence of liability by any Borrower or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or
(iii) providing notice of intent to terminate a Plan pursuant to Section 4041(c)
of ERISA or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (iv) the institution of proceedings to terminate a
Plan by the PBGC under Section 4042 of ERISA, or (v) any other event or
condition (other than the commencement of the Cases and the failure to have made
any contribution accrued as of the Filing Date but not paid) which would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
imposition of any liability under Title IV of ERISA (other than for the payment
of premiums to the PBGC).

“Third Party Dividend” shall have the meaning set forth in Section 6.08.

“Top-Up Offer” shall mean that certain offer to purchase or retain the
Intercompany Loan Notes from the U.K. Administrators in connection with the U.K.
Settlement Agreement.

“Top-Up Purchase Agreement” shall have the meaning set forth in Section 4.03(d).

“Total Commitment” shall mean, at any time, the sum of the Revolving Credit
Commitments and Term Loan Commitments at such time.

“Total Revolving Credit Commitment” shall mean, at any time, the sum of the
Revolving Credit Commitments at such time.

“Total Revolving Credit Usage” shall mean, at any time, the sum of the Revolving
Credit Usages at such time.

 

40



--------------------------------------------------------------------------------

“Total Term Loan Commitment” shall mean, at any time, the sum of Term Loan
Commitments. The Term Loan Commitment shall be $275,000,000 on the Closing Date.

“Tranche C Loans” shall have the meaning set forth in the Final Order.

“Transferee” shall have the meaning set forth in Section 2.19.

“Type” when used in respect of any Loan or Borrowing shall refer to the Rate of
interest by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, “Rate” shall mean the
Adjusted LIBOR Rate and the Alternate Base Rate.

“U.K. Administration” shall have the meaning set forth in the definition of
“U.K. Subsidiaries”.

“U.K. Administrators” shall mean James J. Gleave, Simon V. Freakley and Gary P.
Squires of Kroll Limited and their successors as joint administrators of T&N,
appointed by order of the High Court of Justice of England and Wales.

“U.K. Settlement Agreement” shall mean that certain agreement dated
September 26, 2005 among the Parent, T&N, certain bankruptcy plan proponents,
High River Limited Partnership, the U.K. Administrators and the Pension
Protection Fund.

“U.K. Settlement Agreement Hedging Arrangement” shall mean those certain hedging
contracts entered into by a Borrower or a Subsidiary substantially
contemporaneously with such Person entering into the Top-Up Purchase Agreement
with the U.K. Administrators in order to hedge such Borrower’s or Subsidiary’s
exposure to fluctuations in the exchange rate between Dollars and Pounds
Sterling and in interest rates in respect of payments made or to be made in
connection with the U.K. Settlement Agreement or as a result of the U.K. Top-Up
Offer Letter of Credit.

“U.K. Settlement Agreement Hedging Obligations” shall have the meaning set forth
in Section 6.03.

“U.K. Subsidiaries” shall mean those Subsidiaries of the Borrowers which are
organized under the laws of any jurisdiction in the United Kingdom and which are
the subject of administration petitions under the U.K. Insolvency Act of 1986
(collectively, and including upon the grant of such petitions, the “U.K.
Administration”) and are debtors in cases pending under Chapter 11 of the
Bankruptcy Code.

 

41



--------------------------------------------------------------------------------

“U.K. Subsidiary Proceedings” shall mean the proceedings of the U.K.
Subsidiaries under Chapter 11 of the Bankruptcy Code commenced on the Filing
Date.

“U.K. Top-Up Offer Letter of Credit” shall mean that certain Letter of Credit
issued to provide funds to the Borrowers or any of their Subsidiaries in
connection with the purchase or retention of the Intercompany Loan Notes in
connection with the Top-Up Offer.

“Unused Total Revolving Credit Commitment” shall mean, at any time, (i) the
Total Revolving Credit Commitment less (ii) the sum of (x) the aggregate
outstanding principal amount of all Revolving Credit Loans and Swing Line Loans
and (y) the aggregate Letter of Credit Outstandings.

“Wagner Brake Fluid Divestiture” shall mean an Asset Sale consisting of the sale
by the Parent of some or all of the manufacturing equipment and intellectual
property used in or relating to its brake fluid manufacturing operations in
Missouri (which shall include information used in the manufacturing operations
regarding blending technology but which shall not include any accounts
receivables generated by the Parent in connection with such brake fluid
manufacturing operations or the Wagner brand name) to Champion Brands LLC,
substantially on the terms described by the Parent to the Lenders prior to the
Closing Date for a purchase price not to exceed $3,000,000.

“Withdrawal Liability” shall have the meaning set forth under Part I of Subtitle
E of Title IV of ERISA.

“Work-in-Process” shall mean goods to be sold by the Borrowers in the ordinary
course of business, which are currently in the process of being manufactured.

“Working Capital Obligations” shall mean the obligations of the Parent under the
U.K. Settlement Agreement to pay sufficient funds into the administration
accounts of the U.K. Subsidiaries to restore the total “Working Capital” (as
defined in the U.K. Settlement Agreement) to £20,000,000 (or such other amount
as may be agreed to between the U.K. Administrators and the Parent.

Section 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. References to agreements, instruments or other
documents shall, unless otherwise specified, be deemed to refer to such
agreements, instruments or other documents as amended, supplemented or otherwise
modified from time to time. All references herein to Sections, Exhibits

 

42



--------------------------------------------------------------------------------

and Schedules shall be deemed references to Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that for purposes of determining compliance with any
covenant set forth in Article 6, such terms shall be construed in accordance
with GAAP as in effect on the date of this Agreement applied on a basis
consistent with the application used in the Borrowers’ audited financial
statements referred to in Section 3.04.

ARTICLE 2

AMOUNT AND TERMS OF CREDIT

Section 2.01. Commitment of the Lenders. (a) Each Revolving Credit Lender
severally and not jointly with the other Revolving Credit Lenders agrees, upon
the terms and subject to the conditions herein set forth, to make revolving
credit loans (each a “Revolving Credit Loan” and collectively, the “Revolving
Credit Loans”) to the Borrowers at any time and from time to time during the
period commencing on the date hereof and ending on the Termination Date in an
aggregate principal amount outstanding at any time not to exceed, when added to
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
then aggregate Letter of Credit Outstandings and the then outstanding principal
amount of all Swing Line Loans, the Revolving Credit Commitment of such
Revolving Credit Lender, which Revolving Credit Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement. At no time shall
the Total Revolving Credit Usage exceed the Total Revolving Credit Commitment of
$500,000,000, as the same may be reduced from time to time pursuant the terms of
this Agreement.

(b) Each Revolving Credit Borrowing shall be made by the Revolving Credit
Lenders pro rata in accordance with their respective Revolving Credit
Commitments; provided, however, that the failure of any Lender to make any Loan
shall not in itself relieve the other Lenders of their obligations to lend.

(c) Each Term Lender severally agrees to make to the Borrower a single loan
(each such loan, a “Term Loan”) in an amount equal to such Term Lender’s Term
Loan Commitment on the date designated by the Borrowers therefor pursuant to
Section 2.06(b), which date shall be no earlier than the Closing Date and no
later than December 9, 2005. Amounts borrowed under this Section 2.01(c) and
repaid or prepaid may not be reborrowed.

(d) Each Lender agrees to be bound by the terms of the Intercreditor Agreement,
and hereby authorizes the Administrative Agent to execute the Intercreditor
Agreement on its behalf.

 

43



--------------------------------------------------------------------------------

Section 2.02. Borrowing Base. The Total Revolving Credit Usage shall not at any
time exceed the lesser of (i) the Total Revolving Credit Commitment and (ii) the
Borrowing Base, and no Revolving Credit Loan or Swing Line Loan shall be made or
Letter of Credit issued in violation of the foregoing.

Section 2.03. Letters of Credit. (a) Upon the terms and subject to the
conditions herein set forth, the Borrowers may request the Fronting Bank, at any
time and from time to time after the date hereof and prior to the Termination
Date, to issue, and, subject to the terms and conditions contained herein, the
Fronting Bank shall issue, for the account of (A) a Borrower or Non-Debtor
Foreign Subsidiary or (B) solely in the case of the U.K. Top-Up Offer Letter of
Credit, a Borrower or any Subsidiary, one or more Letters of Credit in either
Dollars or an Alternative Currency in support of obligations of the Borrowers or
one or more Subsidiaries, provided that no Letter of Credit shall be issued if
after giving effect to such issuance (i) the aggregate Letter of Credit
Outstandings would exceed $375,000,000, and (ii) the Total Revolving Credit
Usage would exceed the lesser of (x) the Total Revolving Credit Commitment and
(y) the Borrowing Base, and, provided further that no Letter of Credit shall be
issued if the Fronting Bank shall have received notice from the Administrative
Agent or the Required Revolving Credit Lenders that the conditions to such
issuance have not been met.

(b) All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.

(c) Letters of Credit shall not expire later than the earlier of (i) one year
from the issuance thereof, and (ii) five (5) days before the Maturity Date;
provided that not more than $30,000,000 in Letter of Credit Outstandings may
remain outstanding until such date which is one year after the Maturity Date;
and provided further that if the Termination Date shall occur prior to the
expiration of any Letter of Credit, the Borrowers shall, at or prior to the
Termination Date, except as the Administrative Agent may otherwise agree in
writing, (i) cause all Letters of Credit which expire after the Termination Date
to be returned to the Fronting Bank undrawn and marked “canceled” or (ii) if the
Borrowers are unable to do so in whole or in part, either (x) provide a
“back-to-back” letter of credit to the Fronting Bank in a form satisfactory to
the Fronting Bank and the Administrative Agent (in their sole discretion),
issued by a bank satisfactory to the Fronting Bank and the Administrative Agent
(in their sole discretion), in an amount equal to 105% of the Dollar Equivalent
of the then undrawn stated amount of all outstanding Letters of Credit issued by
the Fronting Bank and/or (y) deposit cash in the Letter of Credit Account in an
amount which, together with any amounts then held in the Letter of Credit
Account, is equal to 105% of the Dollar Equivalent of the then undrawn stated
amount of all Letter of Credit Outstandings as collateral security for the
Borrowers’ reimbursement obligations in connection therewith, such cash to be
remitted to the Borrowers upon the expiration, cancellation or other termination
or satisfaction of such reimbursement obligations.

 

44



--------------------------------------------------------------------------------

(d) The Borrowers shall pay to the Fronting Bank, in addition to such other fees
and charges as are specifically provided for in Section 2.22 hereof, such fees
and charges in connection with the issuance and processing of the Letters of
Credit issued by the Fronting Bank as are customarily imposed by the Fronting
Bank from time to time in connection with letter of credit transactions.

(e) Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrowers in Dollars equal to the Dollar Equivalent of the amount so drawn
(calculated as of the date of payment by the Fronting Bank) not later than the
first Business Day following the date of draw and shall bear interest from the
date of draw until the first Business Day following the date of draw at a rate
per annum equal to the Alternate Base Rate plus 1.25% and thereafter until
reimbursed in full at a rate per annum equal to the Alternate Base Rate plus
3.25% (computed on the basis of the actual number of days elapsed over a year of
360 days). The Borrowers shall effect such reimbursement (x) if such draw occurs
prior to the Termination Date, in cash or through a Revolving Credit Borrowing
(a “Refunding Borrowing”) without the satisfaction of the conditions precedent
set forth in Section 4.02 or (y) if such draw occurs on or after the Termination
Date, in cash. Each Lender agrees to make the Loans pursuant to any Revolving
Credit Borrowing described in clause (x) of the immediately preceding sentence
notwithstanding a failure to satisfy the applicable lending conditions thereto
or the provisions of Sections 2.02 or 2.30.

(f) Immediately upon the issuance (or deemed issuance) of any Letter of Credit
by the Fronting Bank, the Fronting Bank shall be deemed to have sold to each
Lender other than the Fronting Bank and each such other Lender shall be deemed
unconditionally and irrevocably to have purchased from the Fronting Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Revolving Credit Commitment Percentage, in such Letter
of Credit, each drawing thereunder and the obligations of the Borrowers under
this Agreement with respect thereto. Upon any change in the Revolving Credit
Commitments pursuant to Section 10.03, it is hereby agreed that with respect to
all Letter of Credit Outstandings, there shall be an automatic adjustment to the
participations hereby created to reflect the new Revolving Credit Commitment
Percentages of the assigning and assignee Revolving Credit Lenders. Any action
taken or omitted by the Fronting Bank under or in connection with a Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for the Fronting Bank any resulting liability to
any other Revolving Credit Lender.

(g) In the event that the Fronting Bank makes any payment under any Letter of
Credit and the Borrowers shall not have reimbursed such amount in full

 

45



--------------------------------------------------------------------------------

to the Fronting Bank pursuant to this Section, the Fronting Bank shall promptly
notify the Administrative Agent, which shall promptly notify each Revolving
Credit Lender of such failure, and each Revolving Credit Lender shall promptly
and unconditionally pay to the Administrative Agent for the account of the
Fronting Bank the amount of such Lender’s Class Percentage of the amount due
from the Borrowers in Dollars and in same day funds. If the Fronting Bank so
notifies the Administrative Agent, and the Administrative Agent so notifies the
Revolving Credit Lenders prior to 11:00 a.m. (New York City time) on any
Business Day, each Revolving Credit Lender shall make available to the Fronting
Bank such Lender’s Class Percentage of such amount on such Business Day in same
day funds. If and to the extent such Lender shall not have so made its Class
Percentage of such amount available to the Fronting Bank, such Revolving Credit
Lender agrees to pay to the Fronting Bank, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date its
Class Percentage of such amount is paid to the Administrative Agent for the
account of the Fronting Bank at the Federal Funds Rate. The failure of any
Revolving Credit Lender to make available to the Fronting Bank its Class
Percentage of any such amount shall not relieve any other Revolving Credit
Lender of its obligation hereunder to make available to the Fronting Bank its
Class Percentage thereof on the date required, as specified above, but no Lender
shall be responsible for the failure of any other Lender to do so. Whenever the
Fronting Bank receives a payment of a reimbursement obligation as to which it
has received any payments from the Revolving Credit Lenders pursuant to this
paragraph, the Fronting Bank shall pay to each Revolving Credit Lender which has
paid its Class Percentage thereof, in Dollars and in same day funds, an amount
equal to such Lender’s Class Percentage thereof.

(h) Letters of Credit may be issued for the account of Non-Debtor Foreign
Subsidiaries (subject to availability and the $375,000,000 sub-limit). The face
amount of Letters of Credit issued for the account of Non-Debtor Foreign
Subsidiaries other than the U.K. Top-Up Offer Letter of Credit shall constitute
a use of the amount of Intercompany Loans permitted to be made by the Borrowers
pursuant to Sections 6.10(v) and (vi).

(i) Letters of Credit may be issued for the account of the U.K. Subsidiaries
(subject to availability and the $375,000,000 sub-limit). The face amount of
Letters of Credit issued for the account of U.K. Subsidiaries other than the
U.K. Top-Up Offer Letter of Credit shall constitute a use of the amount of
Intercompany Loans permitted to be made by the Borrowers pursuant to
Section 6.10(vii).

Section 2.04. Issuance. Whenever the Borrowers desire the Fronting Bank to issue
a Letter of Credit, they shall give to the Fronting Bank and the Administrative
Agent at least two (2) Business Days’ prior written (including facsimile
communication) notice (or such shorter period as may be agreed upon

 

46



--------------------------------------------------------------------------------

by the Administrative Agent, the Borrowers and the Fronting Bank) specifying the
date on which the proposed Letter of Credit is to be issued (which shall be a
Business Day), the currency of the proposed Letter of Credit (which shall be
limited to either Dollars or an Alternative Currency) the stated amount of the
Letter of Credit so requested, the expiration date of such Letter of Credit and
the name and address of the beneficiary thereof.

Section 2.05. Nature of Letter of Credit Obligations Absolute. The obligations
of the Borrowers to reimburse the Revolving Credit Lenders for drawings made
under any Letter of Credit shall be joint and several, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation: (i) any lack
of validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, setoff, defense or other right which any Borrower may have at any time
against a beneficiary of any Letter of Credit or against any of the Revolving
Credit Lenders, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by the Fronting
Bank of any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit; (v) any other circumstance or happening whatsoever, which is
similar to any of the foregoing; or (vi) the fact that any Event of Default
shall have occurred and be continuing. Nothing in this Section 2.05 shall be
construed to limit any claim any Borrower may have against the Fronting Bank for
any direct damages suffered by such Borrower that are caused directly by the
Fronting Bank’s gross negligence or willful misconduct in honoring a
presentation of a draft that does not at least substantially comply with the
terms of the Letter of Credit under which such draft is drawn.

Section 2.06. Making of Loans. (a) Except as contemplated by Section 2.12, Loans
shall be either ABR Loans or Eurodollar Loans as the Borrowers may request
subject to and in accordance with this Section, provided that all Loans made
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, be Loans of the same Type. Each Lender may fulfill its Commitment with
respect to any Eurodollar Loan or ABR Loan by causing any lending office of such
Lender to make such Loan; provided that any such use of a lending office shall
not affect the obligation of the Borrowers to repay such Loan in accordance with
the terms of this Agreement. Each Lender shall, subject to its overall policy
considerations, use reasonable efforts (but shall not be obligated) to select a
lending office which will not result in the payment of increased costs by the
Borrowers pursuant to Sections 2.16 or 2.19. No more than twelve (12) Borrowings
of Eurodollar Loans may be outstanding at any time.

 

47



--------------------------------------------------------------------------------

(b) The Borrowers shall give the Administrative Agent prior written, facsimile
or telephonic (confirmed promptly in writing) notice of each Borrowing hereunder
(other than a Refunding Borrowing) of at least three (3) Business Days for
Eurodollar Loans and one (1) Business Day for ABR Loans; such notice shall be
irrevocable and shall specify the amount of the proposed Borrowing (which shall
not be less than $5,000,000 or any integral multiple of $1,000,000 in excess
thereof) and the date thereof (which shall be a Business Day) and shall contain
disbursement instructions. Such notice, to be effective, must be received by the
Administrative Agent not later than 12:00 noon, New York City time, on the third
Business Day in the case of Eurodollar Loans and the first Business Day in the
case of ABR Loans, preceding the date on which such Borrowing is to be made.
Such notice shall specify the Class and Type of Loans comprising such Borrowing.
If no election is made as to the Type of Loan, such notice shall be deemed a
request for Borrowing of ABR Loans. The Administrative Agent shall promptly
notify each Lender in the applicable Class of its proportionate share of such
Borrowing, the Type of Borrowing, the date of such Borrowing or Loans being
requested and the Interest Period or Interest Periods applicable thereto, as
appropriate. On the Borrowing date specified in such notice, each Lender in the
applicable Class shall make its share of the Borrowing available at the office
of the Administrative Agent at 2 Penn’s Way, New Castle, Delaware 19720, no
later than 12:00 noon, New York City time, in immediately available funds. Upon
receipt of the funds made available by the Lenders in the applicable Class to
fund any Borrowing hereunder, the Administrative Agent shall disburse such funds
in the manner specified in the notice of Borrowing delivered by the Borrowers.

Section 2.07. Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein (including without limitation Section 2.02), the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) to
the Borrowers from time to time on any Business Day (other than the Closing
Date) until the Maturity Date in an aggregate amount not to exceed at any time
outstanding $50,000,000, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Revolving Credit Commitment Percentage of the Lender
acting as Swing Line Lender of the outstanding principal amount of the Revolving
Credit Loans and Letter of Credit Outstandings, may exceed the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Swing Line Loan and the risk participations purchased by the Revolving Credit
Lenders as set forth in the last sentence of this paragraph, the aggregate
outstanding principal amount of the Revolving Credit Loans of any Revolving
Credit Lender, plus such Lender’s Revolving Credit Commitment Percentage of the
Letter of Credit Outstandings, plus such Lender’s Revolving Credit Commitment
Percentage of the outstanding principal amount of all Swing Line Loans shall not
exceed such Lender’s Revolving Credit Commitment. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrowers may borrow,
prepay and reborrow under this Section 2.07. Each

 

48



--------------------------------------------------------------------------------

Swing Line Loan shall be an ABR Loan. Immediately upon the making of a Swing
Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Revolving Credit Commitment Percentage times the amount of such
Swing Line Loan.

(b) Borrowing Procedures. The Borrowers shall give the Swing Line Lender and the
Administrative Agent prior written, facsimile or telephonic (confirmed promptly
in writing) notice of each Swing Line Borrowing hereunder not later than 12:00
noon, New York City time, on the requested borrowing date; such notice shall be
irrevocable and shall specify (i) the amount to be borrowed, which shall be a
minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swing Line Lender of any telephonic
notice of Swing Line Borrowing, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such notice of Swing Line Borrowing and, if not, the Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m., New York City time, on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.07(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m., New York City time, on the borrowing date specified in the notice of Swing
Line Borrowing, make the amount of its Swing Line Loan available to the
Borrowers.

(c) Repayment, Interest. The Borrowers shall repay each Swing Line Loan on the
Maturity Date; provided that on each day that a Borrowing is made, the Borrowers
shall repay Swing Line Loans then outstanding in an aggregate principal amount
equal to the amount of such Borrowing (or, if less, all Swing Line Loans then
outstanding). Each Swing Line Loan shall bear interest as set forth in
Section 2.09.

(d) Prepayment. The Borrowers may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m., New York City time, on the date
of the prepayment, and (2) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

49



--------------------------------------------------------------------------------

(e) Refinancing of Swing Line Loans. (i) At any time the Borrower may request,
or the Swing Line Lender in its sole and absolute discretion may request, on
behalf of the Borrowers (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make an
ABR Loan in an amount equal to such Lender’s Revolving Credit Commitment
Percentage of the amount of Swing Line Loans then outstanding; provided that if
the aggregate principal amount of Swing Line Loans outstanding on the last
Business Day of any week exceeds $15,000,000, then the Swing Line Lender shall
make such request on such last Business Day of such week. Such request shall be
made in writing and in accordance with the requirements of Section 2.06(b),
without regard to the minimum and multiples specified therein for the principal
amount of ABR Loans, but subject to Section 2.02 and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrowers with a copy of
the applicable written request described in the preceding sentence promptly
after delivering such request to the Administrative Agent. Each Revolving Credit
Lender shall make an amount equal to its Revolving Credit Commitment Percentage
of the amount specified in such request available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
office of the Administrative Agent not later than 1:00 p.m., New York City time,
on the day specified in such request, whereupon, subject to Section 2.07(e)(ii),
each Revolving Credit Lender that so makes funds available shall be deemed to
have made an ABR Loan to the Borrowers in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.07(e)(i), the request for ABR Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Revolving Credit Lenders fund
its risk participation in the relevant Swing Line Loan and each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.07(e)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.07(c) by the time specified in Section 2.07(e)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date

 

50



--------------------------------------------------------------------------------

such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the applicable
Federal Funds Rate from time to time in effect. A certificate of the Swing Line
Lender submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.07(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, any Borrower or any other Person for any reason whatsoever, (B) the
occurrence of any event or circumstance which with the passage of time or giving
of notice or both would constitute an Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.07(e) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowers of a notice of Borrowing). No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.

(f) Repayment of Participations. At any time after any Revolving Credit Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Credit Lender its Revolving Credit
Commitment Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(g) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its ABR Loan or risk participation
pursuant to this Section 2.07 to refinance such Lender’s Revolving Credit
Commitment Percentage of any Swing Line Loan, interest in respect of such
Revolving Credit Commitment Percentage shall be solely for the account of the
Swing Line Lender.

(h) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

51



--------------------------------------------------------------------------------

Section 2.08. Repayment of Loans and Unreimbursed Draws; Evidence of Debt.
(a) The Borrowers hereby jointly and severally unconditionally promise to pay to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan made by such Lender and for the account of each
Revolving Credit Lender, each unreimbursed draw under all Letters of Credit as
set forth herein.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender or solely with respect to each
Revolving Credit Lender, participation in each Letter of Credit or Swing Line
Loan in which such Revolving Credit Lender is participating, including, in each
case, the amounts of principal and interest payable and paid to such Lender from
time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans or
drafts drawn under any Letter of Credit in accordance with the terms of this
Agreement. To the extent there is any conflict between the accounts maintained
by any Lender and the Administrative Agent pursuant to paragraphs (b) and (c) of
this Section with respect to the amount of any Loan made hereunder, the account
maintained by such Lender shall control absent manifest error.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in a form furnished by the
Administrative Agent and reasonably acceptable to the Borrowers. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.03) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

52



--------------------------------------------------------------------------------

Section 2.09. Interest on Loans. (a) Subject to the provisions of Section 2.10,
each ABR Loan and each Swing Line Loan shall bear interest (computed, for ABR
Loans wherein the Alternate Base Rate is determined by reference to the Federal
Funds Rate, on the basis of the actual number of days elapsed over a year of 360
days, and otherwise computed on the basis of the actual number of days elapsed
over a year of 365 days) at a rate per annum equal to the Alternate Base Rate
plus (i) in the case of a Revolving Credit Loan or a Swing Line Loan, 1.25% or
(ii) in the case of a Term Loan, 1.00%.

(b) Subject to the provisions of Section 2.10, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the Adjusted LIBOR Rate for such Interest Period in effect for such
Borrowing plus (i) in the case of a Revolving Credit Loan, 2.25% or (ii) in the
case of a Term Loan, 2.00%.

(c) Accrued interest on all Loans and Swing Line Loans shall be payable in
arrears on each Interest Payment Date applicable thereto, at maturity (whether
by acceleration or otherwise), after such maturity on demand and upon any
repayment or prepayment thereof (on the amount repaid or prepaid).

Section 2.10. Default Interest. If any Borrower shall default in the payment of
the principal of or interest on any Loan or Swing Line Loan or in the payment of
any other amount becoming due hereunder (other than the reimbursement pursuant
to Section 2.03(e) of any draft drawn under a Letter of Credit, which shall be
governed by the provisions of such Section), whether at stated maturity, by
acceleration or otherwise, such Borrower shall on demand from time to time pay
interest, to the extent permitted by law, on such defaulted amount up to (but
not including) the date of actual payment (after as well as before judgment) at
a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 360 days) equal to 2% above the then applicable rate.

Section 2.11. Optional Termination or Reduction of Commitment. Upon at least two
(2) Business Days’ prior written notice to the Administrative Agent, the
Borrowers may at any time in whole permanently terminate, or from time to time
in part permanently reduce, the Unused Total Revolving Credit Commitment. Each
such reduction or termination, as applicable, of the Unused Total Revolving
Credit Commitment shall be in the principal amount of $5,000,000 or any integral
multiple of $1,000,000 in excess thereof. Any reduction or termination, as
applicable, pursuant to this Section 2.11 shall be deemed to be a reduction or
termination, as applicable, in the amount of such reduction or termination of
the Total Revolving Credit Commitment and shall be applied pro rata to reduce
the applicable Revolving Credit Commitment of each Revolving Credit Lender.
Simultaneously with each reduction or termination, as

 

53



--------------------------------------------------------------------------------

applicable, of the Unused Total Revolving Credit Commitment, the Borrowers shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
the Commitment Fee accrued on the amount of the Commitment of such Revolving
Credit Lender so terminated or reduced through the date thereof.

Section 2.12. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two (2) Business Days prior to the commencement of any Interest
Period for a Eurodollar Loan, the Administrative Agent shall have determined
(which determination shall be conclusive and binding upon the Borrowers absent
manifest error) that reasonable means do not exist for ascertaining the
applicable Adjusted LIBOR Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or facsimile notice of such determination
to the Borrowers and the Lenders, and any request by the Borrowers for a
Borrowing of Eurodollar Loans (including pursuant to a refinancing with
Eurodollar Loans) pursuant to Section 2.06 or 2.13 shall be deemed a request for
a Borrowing of ABR Loans. After such notice shall have been given and until the
circumstances giving rise to such notice no longer exist, each request for a
Borrowing of Eurodollar Loans shall be deemed to be a request for a Borrowing of
ABR Loans.

Section 2.13. Refinancing of Loans. The Borrowers shall have the right, at any
time, on three (3) Business Days’ prior irrevocable written notice to the
Administrative Agent (which notice, to be effective, must be received by the
Administrative Agent not later than 1:00 p.m., New York City time, on the third
Business Day preceding the date of any refinancing), (x) to refinance (without
the satisfaction of the conditions set forth in Section 4.02 as a condition to
such refinancing) any outstanding Borrowing or Borrowings of Loans of one Type
(or a portion thereof) with a Borrowing of Loans of the other Type or (y) to
continue an outstanding Borrowing of Eurodollar Loans for an additional Interest
Period, subject to the following:

(a) as a condition to the refinancing of ABR Loans with Eurodollar Loans and to
the continuation of Eurodollar Loans for an additional Interest Period, no Event
of Default shall have occurred and be continuing at the time of such
refinancing;

(b) if less than a full Borrowing of Loans shall be refinanced, such refinancing
shall be made pro rata among the Lenders in accordance with the respective
principal amounts of the Loans comprising such Borrowing held by the Lenders
immediately prior to such refinancing;

(c) the aggregate principal amount of Loans being refinanced shall be at least
$5,000,000 or any integral multiple of $1,000,000 in excess thereof, provided
that no partial refinancing of a Borrowing of Eurodollar Loans shall result in
the Eurodollar Loans remaining outstanding pursuant to such Borrowing being less
than $5,000,000 in aggregate principal amount;

 

54



--------------------------------------------------------------------------------

(d) each Lender shall effect each refinancing by applying the proceeds of its
new Eurodollar Loan or ABR Loan, as the case may be, to its Loan being
refinanced;

(e) the Interest Period with respect to a Borrowing of Eurodollar Loans effected
by a refinancing or in respect to the Borrowing of Eurodollar Loans being
continued as Eurodollar Loans shall commence on the date of refinancing or the
expiration of the current Interest Period applicable to such continuing
Borrowing, as the case may be;

(f) a Borrowing of Eurodollar Loans may be refinanced only on the last day of an
Interest Period applicable thereto; and

(g) each request for a refinancing with a Borrowing of Eurodollar Loans which
fails to state an applicable Interest Period shall be deemed to be a request for
an Interest Period of one month.

In the event that the Borrowers shall not give notice to refinance any Borrowing
of Eurodollar Loans, or to continue such Borrowing as Eurodollar Loans, or shall
not be entitled to refinance or continue such Borrowing as Eurodollar Loans, in
each case as provided above, such Borrowing shall automatically be refinanced
with a Borrowing of ABR Loans at the expiration of the then-current Interest
Period. The Administrative Agent shall, after it receives notice from the
Borrowers, promptly give each Lender notice of any refinancing, in whole or
part, of any Loan made by such Lender.

Section 2.14. Mandatory Prepayments and Commitment Reductions; Commitment
Termination. (a) If at any time the aggregate principal amount of the
outstanding Revolving Credit Loans and Swing Line Loans plus the aggregate
Letter of Credit Outstandings exceeds the lesser of (x) the Total Revolving
Credit Commitment or (y) the Borrowing Base, the Borrowers will within one
(1) Business Day (i) prepay the Revolving Credit Loans and Swing Line Loans (by
prepaying Swing Line Loans first, until all outstanding Swing Line Loans are
prepaid, and then prepaying Loans) in an amount necessary to cause the aggregate
principal amount of the outstanding Revolving Credit Loans and Swing Line Loans
plus the aggregate Letter of Credit Outstandings, including unreimbursed draws,
to be equal to or less than the lesser of (x) the Total Revolving Credit
Commitment and (y) the Borrowing Base, and (ii) if, after giving effect to the
prepayment in full of the Revolving Credit Loans and Swing Line Loans, the
aggregate Letter of Credit Outstandings in excess of the amount of cash held in
the Letter of Credit Account exceeds the lesser of (x) the Total Revolving
Credit Commitment or (y) the Borrowing Base, deposit into the Letter of Credit
Account

 

55



--------------------------------------------------------------------------------

an amount equal to 105% of the amount by which the aggregate Letter of Credit
Outstandings in excess of the amount of cash held in the Letter of Credit
Account so exceeds the lesser of (x) the Total Revolving Credit Commitment or
(y) the Borrowing Base. Any such amount deposited in the Letter of Credit
Account pursuant to this Section 2.14(a) shall, unless an Event of Default has
occurred and is continuing, be made available or refunded to the Borrowers by
the Administrative Agent to the extent at any time the lesser of (x) the Total
Revolving Credit Commitment and (y) the Borrowing Base exceeds the aggregate
principal amount of the outstanding Revolving Credit Loans and Swing Line Loans
plus the aggregate Letter of Credit Outstandings.

(b) The Borrowers shall, upon the receipt of the Net Proceeds by any of the
Borrowers from any Asset Sales (other than Asset Sales described in
Section 6.11) by any Borrower, jointly and severally, apply such Net Proceeds as
follows: (A) first, to repay the Swing Line Loans until all outstanding Swing
Line Loans are paid; second, to repay the then outstanding Revolving Credit
Loans (and the Total Revolving Credit Commitment shall be reduced by the amount
of any such repayments); third, (x) if an Event of Default or an event which
upon notice or lapse of time or both would constitute an Event of Default shall
have occurred and be continuing or (y) if no Revolving Credit Loans or Swing
Line Loans are then outstanding or if Revolving Credit Loans and Swing Line
Loans in an aggregate principal amount that is less than the aggregate principal
amount to be repaid in accordance with this subsection (b) are then outstanding,
deposit an amount in the Letter of Credit Account up to 105% of the then Letter
of Credit Outstandings; and (B) to repay the then outstanding Term Loans; and
thereafter, such Net Proceeds may be retained by the Borrowers and invested in
Permitted Investments or used for expenditures in the ordinary course of
business (subject to compliance with the terms and conditions of this
Agreement). Any such amount deposited in the Letter of Credit Account pursuant
to clause (A)(y) of the foregoing sentence shall, unless an Event of Default has
occurred and is continuing, be made available or refunded to the Borrowers by
the Administrative Agent to the extent at any time the lesser of (x) the Total
Revolving Credit Commitment and (y) the Borrowing Base exceeds the aggregate
principal amount of the outstanding Revolving Credit Loans and Swing Line Loans
plus the aggregate Letter of Credit Outstandings. Net Proceeds from any Asset
Sales (other than Asset Sales described in Section 6.11) by a Non-Debtor Foreign
Subsidiary, net of the amount of any repayment obligations of such Non-Debtor
Foreign Subsidiary with respect to third party financing arrangements, shall
(i) reduce, on a dollar for dollar basis, the amount of postpetition
Intercompany Loans which may be made by the Borrowers to the Non-Debtor Foreign
Subsidiaries, provided, however, that in no event shall the permitted amount of
postpetition Intercompany Loans by the Borrowers to the Non-Debtor Foreign
Subsidiaries be less than $100,000,000 (without regard to deductions in respect
of third party financing arrangements made available to the Non-Debtor Foreign
Subsidiaries pursuant to clause (v) of

 

56



--------------------------------------------------------------------------------

Section 6.10), and (ii) be applied by the Borrowers to (A) reduce the Total
Revolving Credit Commitment and the Borrowers shall first, repay the Swing Line
Loans until all outstanding Swing Line Loans are paid; and second, repay the
then outstanding Revolving Credit Loans; and (B) repay the then outstanding Term
Loans; in an aggregate amount equal to such Net Proceeds. Net Proceeds from any
Asset Sales (other than Asset Sales described in Section 6.11) by a U.K.
Subsidiary, net of the amount of any repayment obligations of such U.K.
Subsidiary with respect to third party financing arrangements, shall (i) reduce,
on a dollar for dollar basis, the amount of postpetition Intercompany Loans
which may be made by the Borrowers to the U.K. Subsidiaries, and (ii) be applied
by the Borrowers to (A) reduce the Total Revolving Credit Commitment and the
Borrowers shall first, repay the Swing Line Loans until all outstanding Swing
Line Loans are paid; and second, repay the then outstanding Revolving Credit
Loans; and (B) repay the then outstanding Term Loans, in an aggregate amount
equal to such Net Proceeds. Simultaneously with each reduction of the Total
Revolving Credit Commitment pursuant to this subsection (b), the Borrowers shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
the Commitment Fee accrued on the amount of the Commitment of such Revolving
Credit Lender so reduced through the date thereof. Net Proceeds of Asset Sales
to be applied pursuant to the preceding provisions of this Section 2.14(b) shall
be applied first to (A) and then to (B), if and to the extent the related Asset
Sale involves Current Assets and first to (B) and then to (A), if and to the
extent the related Asset Sale involves Fixed Assets.

(c) Without duplication of any prepayment of the Revolving Credit Loans and the
Swing Line Loans made pursuant to Section 2.14(a) or Section 2.14(b), at the
close of each Business Day the Administrative Agent shall apply any amounts then
on deposit in the Concentration Account to prepay first, the Swing Line Loans
until all outstanding Swing Line Loans are paid; second, prepay the then
outstanding Revolving Credit Loans, and the Borrowers hereby authorize the
Administrative Agent to do so. No prepayment made pursuant to this
Section 2.14(c) shall reduce the Total Revolving Credit Commitment, and amounts
prepaid under the Revolving Credit Facility pursuant to this Section 2.14(c) may
be reborrowed, subject to the other terms and conditions hereof.

(d) Upon the Termination Date, the Total Revolving Credit Commitment shall be
terminated in full and the Borrowers shall pay the Loans in full and, if any
Letter of Credit remains outstanding, comply with Section 2.03(b).

Section 2.15. Optional Prepayment of Loans; Reimbursement of Lenders. (a) The
Borrowers shall have the right at any time and from time to time to prepay any
Loans without premium or penalty (except for any breakage costs associated with
Eurodollar Loans), in whole or in part, (x) with respect to Eurodollar Loans,
upon at least three (3) Business Days’ prior written, facsimile or telephonic
(confirmed promptly in writing) notice to the Administrative Agent and (y) with

 

57



--------------------------------------------------------------------------------

respect to ABR Loans on the same Business Day if written, facsimile or
telephonic (confirmed promptly in writing) notice is received by the
Administrative Agent prior to 1:00 p.m., New York City time; provided, however,
that (i) each such partial prepayment shall be in integral multiples of
$1,000,000, (ii) no prepayment of Eurodollar Loans shall be permitted pursuant
to this Section 2.15(a) other than on the last day of an Interest Period
applicable thereto unless such prepayment is accompanied by the payment of the
amounts described in clause (i) of the first sentence of Section 2.15(b) and
(iii) no partial prepayment of a Borrowing of Eurodollar Loans shall result in
the aggregate principal amount of the Eurodollar Loans remaining outstanding
pursuant to such Borrowing being less than $5,000,000. Each notice of prepayment
shall specify the prepayment date, the principal amount of the Loans to be
prepaid and in the case of Eurodollar Loans, the Borrowing or Borrowings
pursuant to which made, shall be irrevocable and shall commit the Borrowers to
prepay such Loans by the amount and on the date stated therein. The
Administrative Agent shall, promptly after receiving notice from the Borrowers
hereunder, notify each Lender of the principal amount of the Loans held by such
Lender which are to be prepaid, the prepayment date and the manner of
application of the prepayment.

(b) The Borrowers shall reimburse each Lender on demand for any loss incurred or
to be incurred by it in the reemployment of the funds released (i) resulting
from any prepayment (for any reason whatsoever, including, without limitation,
refinancing with ABR Loans) of any Eurodollar Loan required or permitted under
this Agreement, if such Loan is prepaid other than on the last day of the
Interest Period for such Loan or (ii) in the event that after the Borrowers
deliver a notice of Borrowing under Section 2.06 in respect of Eurodollar Loans,
such Loans are not made on the first day of the Interest Period specified in
such notice of Borrowing for any reason other than a breach by such Lender of
its obligations hereunder. Such loss shall be the amount as reasonably
determined by such Lender as the excess, if any, of (A) the amount of interest
which would have accrued to such Lender on the amount so paid or not borrowed at
a rate of interest equal to the Adjusted LIBOR Rate for such Loan, for the
period from the date of such payment or failure to borrow to the last day,
(x) in the case of a payment or refinancing with ABR Loans other than on the
last day of the Interest Period for such Loan, of the then current Interest
Period for such Loan, or (y) in the case of such failure to borrow, of the
Interest Period for such Loan which would have commenced on the date of such
failure to borrow, over (B) the amount of interest which would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the London interbank market. Each Lender shall
deliver to the Borrowers from time to time one or more certificates setting
forth the amount of such loss as determined by such Lender.

(c) In the event the Borrowers fail to prepay any Loan on the date specified in
any prepayment notice delivered pursuant to Section 2.15(a), the

 

58



--------------------------------------------------------------------------------

Borrowers on demand by any Lender shall pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
loss, cost or expenses incurred by reason of the acquisition of deposits or
other funds by such Lender to fulfill deposit obligations incurred in
anticipation of such prepayment, but without duplication of any amounts paid
under Section 2.15(b). Each Lender shall deliver to the Borrowers from time to
time one or more certificates setting forth the amount of such loss as
determined by such Lender.

(d) Any partial prepayment of the Loans by the Borrowers pursuant to Sections
2.14 or 2.15 shall be applied as specified by the Borrowers or, in the absence
of such specification, as determined by the Administrative Agent, provided that
in the latter case no Eurodollar Loans shall be prepaid pursuant to Section 2.14
to the extent that such Loan has an Interest Period ending after the required
date of prepayment unless and until all outstanding ABR Loans and Eurodollar
Loans with Interest Periods ending on such date have been repaid in full.

Section 2.16. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision herein, if after the date of this Agreement any change in
applicable law or regulation or in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof (whether or not having the force of law) shall change the basis of
taxation of payments to any Lender of the principal of or interest on any
Eurodollar Loan made by such Lender or any fees or other amounts payable
hereunder (other than changes in respect of Taxes, Other Taxes and taxes imposed
on, or measured by, the net income or overall gross receipts or franchise taxes
of such Lender by the jurisdiction in which such Lender has its principal office
or in which the applicable lending office for such Eurodollar Loan is located or
by any political subdivision or taxing authority therein, or by any other
jurisdiction or by any political subdivision or taxing authority therein other
than a jurisdiction in which such Lender would not be subject to tax but for the
execution and performance of this Agreement), or shall impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of or credit extended by such Lender
(except any such reserve requirement which is reflected in the Adjusted LIBOR
Rate) or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or the Eurodollar Loans made by such Lender,
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender to be material, then
the Borrowers will pay to such Lender in accordance with paragraph (c) below
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

59



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption or effectiveness after
the date hereof of any law, rule, regulation or guideline regarding capital
adequacy, or any change in any of the foregoing or in the interpretation or
administration of any of the foregoing by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any lending office of such Lender) or
any Lender’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Loans made by such
Lender pursuant hereto, such Lender’s Commitment hereunder or the issuance of,
or participation in, any Letter of Credit or participation in any Swing Line
Loan by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such adoption, change or compliance
(taking into account Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time the Borrowers shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) A certificate of each Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender or its holding company as specified in
paragraph (a) or (b) above, as the case may be, shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
each Lender the amount shown as due on any such certificate delivered to it
within ten (10) days after its receipt of the same. Any Lender receiving any
such payment shall promptly make a refund thereof to the Borrowers if the law,
regulation, guideline or change in circumstances giving rise to such payment is
subsequently deemed or held to be invalid or inapplicable.

(d) Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such
Lender’s right to demand compensation with respect to such period or any other
period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.

Section 2.17. Change in Legality. (a) Notwithstanding anything to the contrary
contained elsewhere in this Agreement, if (x) any change after the date of this
Agreement in any law or regulation or in the interpretation thereof by any
Governmental Authority charged with the administration thereof shall make it
unlawful for a Lender to make or maintain a Eurodollar Loan or to give effect to

 

60



--------------------------------------------------------------------------------

its obligations as contemplated hereby with respect to a Eurodollar Loan or
(y) at any time any Lender determines that the making or continuance of any of
its Eurodollar Loans has become impracticable as a result of a contingency
occurring after the date hereof which adversely affects the London interbank
market or the position of such Lender in such market, then, by written notice to
the Borrowers, such Lender may (i) declare that Eurodollar Loans will not
thereafter be made by such Lender hereunder, whereupon any request by the
Borrowers for a Eurodollar Borrowing shall, as to such Lender only, be deemed a
request for an ABR Loan unless such declaration shall be subsequently withdrawn;
and (ii) require that all outstanding Eurodollar Loans made by it be converted
to ABR Loans, in which event all such Eurodollar Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided in
paragraph (b) below. In the event any Lender shall exercise its rights under
clause (i) or (ii) of this paragraph (a), all payments and prepayments of
principal which would otherwise have been applied to repay the Eurodollar Loans
that would have been made by such Lender or the converted Eurodollar Loans of
such Lender shall instead be applied to repay the ABR Loans made by such Lender
in lieu of, or resulting from the conversion of, such Eurodollar Loans.

(b) For purposes of this Section 2.17, a notice to the Borrowers by any Lender
pursuant to paragraph (a) above shall be effective, if lawful, and if any Loans
shall then be outstanding, on the last day of the then-current Interest Period,
otherwise, such notice shall be effective on the date of receipt by the
Borrowers.

Section 2.18. Pro Rata Treatment, etc. All payments and repayments of principal
and interest in respect of the Loans of each Class (except as provided in
Sections 2.16 and 2.17) shall be made for the pro rata benefit of the Lenders of
such Class in accordance with their respective Class Percentages. All payments
by the Borrowers hereunder shall be (i) except as otherwise provided in
Section 2.19, net of any tax applicable to the Borrowers and (ii) made in
Dollars in immediately available funds, without defense, setoff or counterclaim
and free of any restriction or condition, at the office of the Administrative
Agent by 12:00 noon, New York City time, on the date on which such payment shall
be due. Interest in respect of any Loan hereunder shall accrue from and
including the date of such Loan to but excluding the date on which such Loan is
paid in full or converted to a Loan of a different Type.

Section 2.19. Taxes. (a) Except as otherwise provided in this Section 2.19, any
and all payments by the Borrowers hereunder shall be made free and clear of and
without deduction for any and all current or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) taxes imposed on or measured by the net income, net profit or
overall gross receipts of the Administrative Agent or any Lender (or any
transferee or assignee thereof, including a participation holder (any such
entity

 

61



--------------------------------------------------------------------------------

being called a “Transferee”)) and franchise taxes imposed on the Administrative
Agent or any Lender (or Transferee) by the United States or any jurisdiction
under the laws of which the Administrative Agent or any such Lender (or
Transferee) is organized or in which the applicable lending office of any such
Lender (or Transferee) or applicable office of the Administrative Agent, is
located or any political subdivision thereof or by any other jurisdiction or by
any political subdivision or taxing authority therein other than a jurisdiction
in which the Administrative Agent or such Lender (or Transferee) would not be
subject to tax but for the execution and performance of this Agreement and
(ii) taxes, levies, imposts, deductions, charges or withholdings (“Amounts”)
with respect to payments hereunder to a Lender (or Transferee) or the
Administrative Agent in accordance with laws in effect on the later of the date
of this Agreement and the date such Lender (or Transferee) or the Administrative
Agent becomes a Lender (or Transferee or Administrative Agent, as the case may
be) but not excluding, with respect to such Lender (or Transferee) or the
Administrative Agent, any increase in such Amounts solely as a result of any
change in such laws occurring after such later date or any Amounts that would
not have been imposed but for actions (other than actions contemplated by this
Agreement) taken by the Borrowers after such later date (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrowers shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder to the
Lenders (or any Transferee) or the Administrative Agent, (i) the sum payable
shall be increased by the amount necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) such Lender (or Transferee) or the Administrative Agent (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law.

(b) In addition, the Borrowers agree to pay any current or future stamp or
documentary taxes or any other excise or property taxes, charges, assessments or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (hereinafter referred to as “Other Taxes”).

(c) The Borrowers will indemnify each Lender (or Transferee) and the
Administrative Agent for the full amount of Taxes and Other Taxes paid by such
Lender (or Transferee) or the Administrative Agent, as the case may be, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant taxing authority or other Governmental
Authority. Such indemnification shall be made within thirty (30) days after the
date any Lender (or Transferee) or the Administrative Agent, as the case may be,
makes

 

62



--------------------------------------------------------------------------------

written demand therefor. If a Lender (or Transferee) or the Administrative Agent
shall become aware that it is entitled to receive a refund in respect of Taxes
or Other Taxes as to which it has been indemnified by the Borrowers pursuant to
this Section, it shall promptly notify the Borrowers of the availability of such
refund and shall, within thirty (30) days after receipt of a request by the
Borrowers, apply for such refund at the Borrowers’ expense. If any Lender (or
Transferee) or the Administrative Agent receives a refund in respect of any
Taxes or Other Taxes as to which it has been indemnified by the Borrowers
pursuant to this Section, it shall promptly notify the Borrowers of such refund
and shall, within thirty (30) days after receipt of a request by the Borrowers
(or promptly upon receipt, if the Borrowers have requested application for such
refund pursuant hereto), repay such refund to the Borrowers (to the extent of
amounts that have been paid by the Borrowers under this Section with respect to
such refund plus interest that is received by the Lender (or Transferee) or the
Administrative Agent as part of the refund), net of all out-of-pocket expenses
of such Lender (or Transferee) or the Administrative Agent and without
additional interest thereon; provided that the Borrowers, upon the request of
such Lender (or Transferee) or the Administrative Agent, agree to return such
refund (plus penalties, interest or other charges) to such Lender (or
Transferee) or the Administrative Agent in the event such Lender (or Transferee)
or the Administrative Agent is required to repay such refund, and such Lender
(or Transferee) or the Administrative Agent shall certify to the Borrowers that
such refund has in fact been so repaid and provide evidence of such repayment
reasonably satisfactory to the Borrowers. Nothing contained in this sub-Section
(c) shall require any Lender (or Transferee) or the Administrative Agent to make
available any of its tax returns (or any other information relating to its taxes
that it deems to be confidential).

(d) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes withheld by the Borrowers in respect of any payment to any Lender (or
Transferee) or the Administrative Agent, the Borrowers will furnish to the
Administrative Agent, at its address referred to on the signature pages hereof,
the original or a certified copy of a receipt evidencing payment thereof.

(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(f) Each Lender (and Transferee) and the Administrative Agent shall, if not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Code), on or prior to the Closing Date (in the case of each Lender listed on the
signature pages hereof on the Closing Date) or on or prior to the date of the
Assignment and Acceptance pursuant to which it becomes a Lender (in the case of
each other Lender), deliver to the Borrowers and the Administrative Agent such
certificates, documents and other evidence, as required by the Code or Treasury
Regulations issued pursuant thereto, including two original copies of (A)

 

63



--------------------------------------------------------------------------------

Internal Revenue Service Form W-9 (unless such Lender (or Transferee) or the
Administrative Agent is an “exempt recipient” as defined in Treasury Regulations
Section 1.6049-4(c) for which no withholding is required) and two original
copies of (B) Internal Revenue Service Forms 1001, 4224, W-8BEN or W-8ECI and
any other certificate or statement of exemption required by Treasury Regulation
Section 1.1441-1, 1.1441-4 or 1.1441-6(c) or any subsequent version thereof or
successors thereto, properly completed and duly executed by such Lender (or
Transferee) or the Administrative Agent to establish that such payment is
(i) not subject to United States Federal withholding tax under the Code because
such payment is effectively connected with the conduct by such Lender (or
Transferee) or the Administrative Agent of a trade or business in the United
States or (ii) totally exempt from United States Federal withholding tax or
subject to a reduced rate of such tax under a provision of an applicable tax
treaty. Unless the Borrowers and the Administrative Agent have received forms or
other documents satisfactory to them indicating that such payments hereunder are
not subject to United States Federal withholding tax or are subject to such tax
at a rate reduced by an applicable tax treaty, the Borrowers or the
Administrative Agent shall withhold taxes from such payments at the applicable
statutory rate.

(g) The Borrowers shall not be required to pay any additional amounts to any
Lender (or Transferee) or the Administrative Agent in respect of United States
Federal withholding tax pursuant to sub-Section (a) above if the obligation to
pay such additional amounts would not have arisen but for a failure by such
Lender (or Transferee) or the Administrative Agent to comply with the provisions
of sub-Section (f) above.

(h) Any Lender (or Transferee) or the Administrative Agent claiming any
additional amounts payable pursuant to this Section 2.19 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document requested by the Borrowers or to change the jurisdiction
of its applicable lending office if the making of such a filing or change would
avoid the need for or reduce the amount of any such additional amounts that may
thereafter accrue and would not, in the sole determination of such Lender (or
Transferee) or the Administrative Agent, be otherwise materially disadvantageous
to such Lender (or Transferee) or the Administrative Agent.

Section 2.20. Certain Fees. The Borrowers shall pay to the Administrative Agent,
for the respective accounts of the Administrative Agent and the Lenders, the
fees set forth in that certain fee letter dated October 25, 2005 among the
Administrative Agent, CGMI and the Parent (the “Fee Letter”) at the times set
forth therein.

Section 2.21. Commitment Fee. The Borrowers shall pay to the Revolving Lenders a
commitment fee (the “Commitment Fee”) for the period from and including the
Closing Date to but excluding the Termination Date

 

64



--------------------------------------------------------------------------------

calculated (on the basis of the actual number of days elapsed over a year of 360
days) at a rate equal to 0.375% on the average daily Unused Total Revolving
Credit Commitment during the preceding quarter. The issuance of Letters of
Credit shall be treated as usage of the Revolving Credit Commitment. Such
Commitment Fee, to the extent then accrued, shall be payable (x) monthly, in
arrears, on the last calendar day of each month, (y) on the Termination Date and
(z) as provided in Section 2.11 and Section 2.14(b) hereof, upon any reduction
or termination in whole or in part of the Total Revolving Credit Commitment.

Section 2.22. Letter of Credit Fees. The Borrowers shall pay with respect to
each Letter of Credit (i) to the Administrative Agent on behalf of the Revolving
Lenders a fee calculated (on the basis of the actual number of days elapsed over
a year of 360 days) at a rate equal to 2.25% per annum, on the Dollar Equivalent
of the undrawn stated amount thereof, and (ii) to the Fronting Bank its
customary fees for issuance, amendments and processing referred to in
Section 2.03. In addition, the Borrowers agree to pay the Fronting Bank for its
account a fronting fee in respect of each Letter of Credit issued by the
Fronting Bank, for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination of such Letter of
Credit, computed at the rate of 0.125% per annum on the average daily amount of
Letter of Credit Outstandings with respect to such Letter of Credit, and payable
at times to be determined by the Fronting Bank, the Borrowers and the
Administrative Agent. Accrued fees described in clause (i) of the first sentence
of this paragraph in respect of each Letter of Credit shall be due and payable
monthly in arrears on the last calendar day of each month and on the Termination
Date. Accrued fees described in clause (ii) of the first sentence of this
paragraph in respect of each Letter of Credit shall be payable at times to be
determined by the Fronting Bank, the Borrowers and the Administrative Agent.

Section 2.23. Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for the respective
accounts of the Administrative Agent and the Lenders, as provided herein and in
the Fee Letter. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.24. Priority and Liens. (a) The Borrowers hereby covenant, represent
and warrant that the Obligations of the Borrowers hereunder and under the Loan
Documents: (i) pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at
all times constitute an allowed Superpriority Claim; (ii) pursuant to
Section 364(c)(2) of the Bankruptcy Code, shall at all times be secured by a
valid, binding, continuing, enforceable perfected first priority Lien (that is
subject to the terms of the Intercreditor Agreement) on all property of the
Borrowers, whether now existing or hereafter acquired, that is not subject to
valid, perfected, non-voidable liens in existence at the time of commencement of
the Cases or to valid, non-voidable liens in existence at the time of such
commencement that are

 

65



--------------------------------------------------------------------------------

perfected subsequent to such commencement as permitted by Section 546(b) of the
Bankruptcy Code, and on all cash maintained in the Letter of Credit Account and
any investment of the funds contained therein, provided that amounts in the
Letter of Credit Account shall not be subject to the Carve-Out; (iii) pursuant
to Section 364(c)(3) of the Bankruptcy Code, shall be secured by a valid,
binding, continuing, enforceable perfected junior Lien upon all property of the
Borrowers, whether now existing or hereafter acquired, that is subject to valid,
perfected and non-voidable Liens in existence at the time of the commencement of
the Cases (including the perfected liens on the stock of certain Subsidiaries of
the Parent (the “Stock Liens”) in favor of (x) the trustees for the holders of
Indebtedness of the Parent under the Indentures, and (y) the holders of
obligations under the Prepetition Credit Agreement and the Surety Bonds) or that
is subject to valid Liens in existence at the time of the commencement of the
Cases that are perfected subsequent to such commencement as permitted by
Section 546(b) of the Bankruptcy Code (other than certain property that is
subject to the existing Liens that secure obligations under the Prepetition
Agreements, which liens shall be primed by the liens described in the following
clause (iv)); and in addition, (iv) pursuant to Section 364(d)(l) of the
Bankruptcy Code, shall be secured by a valid, binding, continuing, enforceable
perfected first priority senior priming Lien on all of the property of the
Borrowers that is subject to the existing liens (the “Primed Liens”, it being
understood that the Stock Liens shall not be primed or constitute part of the
Primed Liens) which secure (A) on a first priority basis, the Tranche C Loans,
and (B) on a second priority and pari passu basis, (x) approximately
$1,650,000,000 of principal amount of indebtedness (plus related interest, fees,
costs and charges) owed to the lenders under the Prepetition Credit Agreement,
(y) the obligations under the collateral trust, security and/or pledge
agreements executed in connection with the Prepetition Agreements and (z) the
obligations of the Borrowers in connection with the Surety Bonds and (C) other
prepetition obligations or indebtedness (of whatever nature or type) of the
Borrowers in an aggregate amount in excess of $20,000,000, all of which Primed
Liens shall be primed by and made subject and subordinate to the perfected first
priority senior Liens to be granted to the Administrative Agent, which senior
priming Liens in favor of the Administrative Agent shall also prime any Liens
granted after the commencement of the Cases to provide adequate protection Liens
in respect of any of the Primed Liens but shall not prime Liens, if any, to the
extent such Liens secure prepetition obligations or indebtedness (other than
obligations under the Prepetition Agreements) in an aggregate amount less than
or equal to $20,000,000, subject in each case only to (A) in the event of the
occurrence and during the continuance of an Event of Default or an event that
would constitute an Event of Default with the giving of notice or lapse of time
or both, the payment of accrued and unpaid professional fees and disbursements
incurred by the Borrowers and any statutory committees appointed in the Cases,
and allowed by the Bankruptcy Court, in an aggregate amount not in excess of
$5,000,000 and (B) the payment of fees pursuant to 28 U.S.C. § 1930 and to the
Clerk of the

 

66



--------------------------------------------------------------------------------

Bankruptcy Court (collectively, the “Carve-Out”), provided that no portion of
the Carve-Out shall be utilized for the payment of professional fees and
expenses incurred, directly or indirectly, in respect of, arising from or
relating to, the initiation (other than investigation) or prosecution of any
action for preferences, fraudulent conveyances, other avoidance power claims or
any other claims or causes of action against the Administrative Agent, the
Lenders, the Hedging Parties (as defined in the Approval Order), the
administrative agent under either the Existing DIP Credit Agreement or the JPM
DIP Credit Agreement, the Existing DIP Lenders, the JPM DIP Lenders, the
administrative agent under the Prepetition Credit Agreement, the lenders party
to the Prepetition Credit Agreement, the issuers of the Surety Bonds or the
holders of the Tranche C Loans. Amounts in the Letter of Credit Account shall
not be subject to the Carve-Out. By execution hereof, the Borrowers hereby
consent to the priming Liens referenced in clause (iv) above. Notwithstanding
the foregoing, so long as no Event of Default or event which with the giving of
notice or lapse of time or both would constitute an Event of Default shall have
occurred and be continuing, the Borrowers shall be permitted to pay compensation
and reimbursement of expenses allowed and payable under 11 U.S.C. § 330 and 11
U.S.C. § 331, as the same may be due and payable, and any compensation and
expenses previously paid, or accrued but unpaid, prior to the occurrence of such
Event of Default shall not reduce the Carve-Out.

(b) To the extent a prepetition creditor has a lien on any prepetition
intercompany unsecured claims between and among the Borrowers and no liens on
any other assets of the Borrowers other than the stock of “Restricted
Subsidiaries” (as defined in the Indentures), such liens shall not be primed,
provided, however, that no payments may be made on account of such prepetition
claims and the liens of the prepetition creditors shall not extend to the
collateral securing the Indebtedness created by this Agreement.

(c) As to all real property the title to which is held by a Borrower or the
possession of which is held by a Borrower pursuant to leasehold interest, the
Borrowers hereby assign and convey as security, grant a security interest in,
hypothecate, mortgage, pledge and set over unto the Administrative Agent on
behalf of the Lenders all of the right, title and interest of the Borrowers in
all of such owned real property and in all such leasehold interests, together in
each case with all of the right, title and interest of the Borrowers in and to
all buildings, improvements, and fixtures related thereto, any lease or sublease
thereof, all general intangibles relating thereto and all proceeds thereof. The
Borrowers acknowledge that, pursuant to the Approval Order, the Liens in favor
of the Administrative Agent on behalf of the Lenders in all of such real
property and leasehold instruments of the Borrowers shall be perfected without
the recordation of any instruments of mortgage or assignment. The Borrowers
further agree that, upon the request of the Administrative Agent, in the
exercise of its business judgment, the Borrowers shall enter into separate fee
and leasehold mortgages in recordable form with respect to such properties on
terms satisfactory to the Administrative Agent.

 

67



--------------------------------------------------------------------------------

(d) To the extent any Borrower makes aggregate payments to the Lenders in excess
of the aggregate amount of all Loans received by such Borrower from the Lenders
after the commencement of the Cases, then such Borrower, after the payment in
full of all obligations of the Borrowers in respect of the Commitment and the
termination of the Commitment, shall be entitled to a claim under
Section 364(c)(1) of the Bankruptcy Code against each other Borrower, in such
amount as may be determined by the Bankruptcy Court taking into account the
relative benefits received by each such person, and such claims shall be deemed
to be subordinate and junior in all respects to the superpriority claims of the
Lenders and the superpriority claims granted as adequate protection to the
Primed Parties.

Section 2.25. Use of Cash Collateral. Notwithstanding anything to the contrary
contained herein, the Borrowers shall not be permitted to request a Borrowing
under Section 2.06 unless the Borrowers shall at that time have the use of all
cash collateral subject to the Approval Order for the purposes described in
Section 3.10.

Section 2.26. Right of Set-Off. Subject to the provisions of Section 7.01, upon
the occurrence and during the continuance of any Event of Default, the
Administrative Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law and without further order
of or application to the Bankruptcy Court, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by the Administrative Agent and
each such Lender to or for the credit or the account of any Borrower against any
and all of the obligations of such Borrower now or hereafter existing under the
Loan Documents, irrespective of whether or not such Lender shall have made any
demand under any Loan Document and although such obligations may not have been
accelerated. Each Lender and the Administrative Agent agrees promptly to notify
the Borrowers after any such set-off and application made by such Lender or by
the Administrative Agent, as the case may be, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender and the Administrative Agent under this Section are in
addition to other rights and remedies which such Lender and the Administrative
Agent may have upon the occurrence and during the continuance of any Event of
Default.

Section 2.27. Security Interest in Letter of Credit Account. Pursuant to
Section 364(c)(2) of the Bankruptcy Code, the Borrowers hereby assign and pledge
to the Administrative Agent, for its benefit and for the ratable benefit of the
Revolving Credit Lenders, and hereby grant to the Administrative Agent, for

 

68



--------------------------------------------------------------------------------

its benefit and for the ratable benefit of the Revolving Credit Lenders, a first
priority security interest, senior to all other Liens, if any, in all of the
Borrowers’ right, title and interest in and to the Letter of Credit Account and
any investment of the funds contained therein. Cash held in the Letter of Credit
Account shall not be available for use by the Borrowers, whether pursuant to
Section 363 of the Bankruptcy Code or otherwise.

Section 2.28. Payment of Obligations. Subject to the provisions of Section 7.01,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrowers, the Lenders shall be entitled to immediate payment of such
Obligations without further application to or order of the Bankruptcy Court.

Section 2.29. No Discharge; Survival of Claims. Each of the Borrowers agrees
that (i) its obligations hereunder shall not be discharged by the entry of an
order confirming a Reorganization Plan (and each of the Borrowers, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and
(ii) the Superpriority Claim granted to the Administrative Agent and the Lenders
pursuant to the Approval Order and described in Section 2.24 shall not be
affected in any manner by the entry of an order confirming a Reorganization
Plan.

Section 2.30. Replacement of Certain Lenders. In the event a Lender (“Affected
Lender”) shall have: (i) failed to fund its Revolving Credit Commitment
Percentage of any Loan requested by the Borrowers or to fund its Revolving
Credit Commitment Percentage of any unreimbursed payment made by the Fronting
Bank, which such Revolving Credit Lender is obligated to fund under the terms of
this Agreement and which failure has not been cured, (ii) requested compensation
from the Borrowers under Section 2.16 with respect to increased costs or capital
or under Section 2.19 to recover Taxes, Other Taxes or other additional costs
incurred by such Lender which, in any case, are not being incurred generally by
the other Lenders, or (iii) delivered a notice pursuant to Section 2.17 claiming
that such Lender is unable to extend Eurodollar Loans to the Borrowers for
reasons not generally applicable to the other Lenders, then, in any case, the
Borrowers or the Administrative Agent may make written demand on such Affected
Lender (with a copy to the Administrative Agent in the case of a demand by the
Borrowers and a copy to the Borrowers in the case of a demand by the
Administrative Agent) for the Affected Lender to assign, and such Affected
Lender shall use commercially reasonable efforts to assign (at par, unless
otherwise consented to by the applicable Affected Lender) pursuant to one or
more duly executed Assignments and Acceptances five (5) Business Days after the
date of such demand, to one or more Eligible Assignees which the Borrowers or
the Administrative Agent, as the case may be, shall have engaged for such
purpose (“Replacement Lender”), all of such Affected Lender’s rights and
obligations under this Agreement and the other Loan Documents (including,
without limitation, its Commitment, all Loans owing to it, all of its
participation

 

69



--------------------------------------------------------------------------------

interests in existing Letters of Credit and Swing Line Loans, if any, and its
obligation, if any, to participate in additional Letters of Credit and Swing
Line Loans hereunder) in accordance with Section 10.03. The Administrative Agent
agrees, upon the occurrence of such events with respect to an Affected Lender
and upon the written request of the Borrowers, to use its reasonable efforts to
obtain the Commitments from one or more Eligible Assignees to act as a
Replacement Lender. The Administrative Agent is authorized to execute one or
more of such Assignments and Acceptances as attorney-in-fact for any Affected
Lender failing to execute and deliver the same within five (5) Business Days
after the date of such demand. Further, with respect to such assignment the
Affected Lender shall have concurrently received, in cash, all amounts due and
owing to the Affected Lender hereunder or under any other Loan Document,
including, without limitation, the aggregate outstanding principal amount of the
Loans owed to such Lender, together with accrued interest thereon through the
date of such assignment, amounts payable under Section 2.16 with respect to such
Affected Lender and compensation payable under Section 2.21 in the event of any
replacement of any Affected Lender under clause (ii) or clause (iii) of this
Section 2.30; provided that upon such Affected Lender’s replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.16, 10.05 and 10.06, as well as to any
fees accrued for its account hereunder and not yet paid, and shall continue to
be obligated under Section 8.06 with respect to losses, obligations,
liabilities, damages, penalties, actions, judgments, costs, expenses or
disbursements for matters which occurred prior to the date the Affected Lender
is replaced.

Section 2.31. Currency Equivalents. The Dollar Equivalent of any amount
denominated in any Alternative Currency shall be determined by the
Administrative Agent in accordance with prevailing exchange rates on each
applicable date. The Dollar Equivalent of the stated amount of each Letter of
Credit outstanding denominated in an Alternative Currency shall be recalculated
hereunder on (i) the last Business Day of each calendar week, (ii) the date of
any Borrowing or issuance of a Letter of Credit, or (iii) on any such other date
which the Administrative Agent deems such recalculation necessary or advisable
or is otherwise directed to make such recalculation by the Required Revolving
Credit Lenders, but in any event at least monthly. The Administrative Agent
agrees to provide notice to the Borrowers and the Revolving Credit Lenders of
the relevant Dollar Equivalent determined pursuant to each such determination
and each such recalculation as soon as practicable following such determination
or recalculation, as the case may be.

Section 2.32. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in any currency (the
“Original Currency”) into another currency (the “Other Currency”) the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with

 

70



--------------------------------------------------------------------------------

normal banking procedures the Administrative Agent could purchase the Original
Currency with the Other Currency at the Administrative Agent’s main office in
New York, New York on the Business Day immediately preceding that on which final
judgment is given. The obligation of any Borrower in respect of any sum due in
the Original Currency from it to any Lender, any Issuing Bank, the Collateral
Agent or Administrative Agent hereunder or under any other Loan Document shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by such Lender, Issuing Bank,
Collateral Agent or the Administrative Agent (as the case may be) of any sum
adjudged to be so due in such Other Currency, such Lender, Issuing Bank,
Collateral Agent or Administrative Agent (as the case may be) may in accordance
with normal banking procedures purchase the Original Currency with such Other
Currency; if the amount of the Original Currency so purchased is less than the
sum originally due to such Lender, Issuing Bank, Collateral Agent or
Administrative Agent (as the case may be) in the Original Currency, the
applicable Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender, Issuing Lender, Collateral Agent or
Administrative Agent (as the case may be) against such loss, and if the amount
of the Original Currency so purchased exceeds the sum originally due in the
Original Currency to any Lender, Issuing Lender, Collateral Agent or
Administrative Agent (as the case may be), such Lender, Issuing Lender,
Collateral Agent or Administrative Agent (as the case may be) agrees to remit to
the applicable Borrower such excess.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to make Loans and issue and/or participate in
Letters of Credit hereunder, and in order to induce the Swing Line Lender to
make Swing Line Loans hereunder, each of the Borrowers, jointly and severally,
represent and warrant as follows:

Section 3.01. Organization and Authority. Each of the Borrowers (i) is duly
organized, validly existing and in good standing under the law of its
jurisdiction of organization; (ii) is duly qualified to do business and in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on the financial condition, operations, business,
properties or assets of the Borrowers taken as a whole; (iii) subject to the
entry by the Bankruptcy Court of the Approval Order, has the requisite power and
authority to effect the transactions contemplated hereby, and by the other Loan
Documents to which it is a party, and (iv) subject to the entry by the
Bankruptcy Court of the Approval Order, has all requisite power and authority
and the legal right to own and operate its properties, and to conduct its
business as now or currently proposed to be conducted.

 

71



--------------------------------------------------------------------------------

Section 3.02. Due Execution. Upon the entry by the Bankruptcy Court of the
Approval Order, the execution, delivery and performance by each of the Borrowers
of each of the Loan Documents to which it is a party, including, without
limitation, the grant and pledge by the Borrowers of the security interests
granted by the Security and Pledge Agreement, (i) are within the respective
powers of each of the Borrowers, have been duly authorized by all necessary
action, including the consent of shareholders, partners or members, where
required, and do not (A) contravene the Organizational Documents of any of the
Borrowers, (B) violate any law (including, without limitation, the Securities
Exchange Act of 1934) or regulation (including, without limitation, Regulations
T, U or X of the Board), or any order or decree of any court or Governmental
Authority, (C) conflict with or result in a breach of, or constitute a default
under, any indenture, mortgage or deed of trust, lease, agreement or other
instrument (x) that has been entered into after the Filing Date, (y) that is
binding on the Borrowers or any of their respective properties and (z) that
requires aggregate payments by the Borrowers thereunder of at least $20,000,000
pursuant to the terms thereof, or (D) result in or require the creation or
imposition of any Lien upon any of the property of any of the Borrowers other
than Liens granted pursuant to this Agreement; and (ii) do not require the
consent, authorization by or approval of or notice to or filing or registration
with any Governmental Authority other than the entry of the Approval Order.
Except for the entry of the Approval Order, no authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body is required for the perfection of the security interests or the
exercise by the Administrative Agent or the Lenders of their respective rights
and remedies under the Loan Documents. Upon the entry by the Bankruptcy Court of
the Approval Order, this Agreement shall have been duly executed and delivered
by each of the Borrowers. Upon the entry by the Bankruptcy Court of the Approval
Order, this Agreement, and each of the other Loan Documents to which the
Borrowers are or will be a party, when delivered hereunder or thereunder, will
be, a legal, valid and binding obligation of each Borrower, enforceable against
the Borrowers in accordance with its terms and the Approval Order.

Section 3.03. Statements Made. The information that has been delivered in
writing by any of the Borrowers to the Administrative Agent or to the Bankruptcy
Court in connection with any Loan Document, and any financial statement
delivered pursuant hereto or thereto (other than to the extent that any such
statements constitute projections), taken as a whole and in light of the
circumstances in which made, contains no untrue statement of a material fact and
does not omit to state a material fact necessary to make such statements not
misleading; and, to the extent that any such information constitutes
projections, such projections were prepared in good faith on the basis of
assumptions, methods, data, tests and information believed by the Borrowers to
be reasonable at the time such projections were furnished.

 

72



--------------------------------------------------------------------------------

Section 3.04. Financial Statements. The Borrowers have furnished the Lenders
with copies of (i) the audited consolidated financial statements and schedules
of the Borrowers and their Subsidiaries for the fiscal year ended December 31,
2003 and the fiscal year ended December 31, 2004 and (ii) the unaudited
consolidated financial statements and schedules of the Borrowers and their
Subsidiaries for the fiscal quarters ended on March 31, 2004, June 30,
2004, September 30, 2004, March 31, 2005 and June 30, 2005. Such financial
statements present fairly the financial condition and results of operations of
the Borrowers and their Subsidiaries on a consolidated basis as of such dates
and for such periods; such balance sheets and the notes thereto disclose all
liabilities, direct or contingent, of the Borrowers and their Subsidiaries as of
the dates thereof required to be disclosed by GAAP and such financial statements
were prepared in a manner consistent with GAAP, subject (in the case of each
fiscal quarter statement) to normal year end adjustments and the absence of
footnotes. No material adverse change in the businesses, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrowers
and their Subsidiaries (other than the U.K. Subsidiaries), taken as a whole, has
occurred from that set forth in the Borrowers’ consolidated financial statements
for the fiscal quarter ended June 30, 2005 or otherwise disclosed to the Lenders
in the Confidential Information Memorandum.

Section 3.05. Ownership. Each of the Persons listed on Schedule 3.05 is a direct
or indirect Subsidiary of the Borrowers and Schedule 3.05 correctly sets forth
the ownership interest of each of the Borrowers in their respective
Subsidiaries, in each case as of the Closing Date. None of the Borrowers owns
any other Subsidiaries, whether directly or indirectly, other than as set forth
on Schedule 3.05. After the formation of any New Subsidiary permitted under
Section 6.10, the Borrowers shall provide a supplement to Schedule 3.05 to this
Agreement reflecting the addition of such New Subsidiary.

Section 3.06. Liens. There are no Liens of any nature whatsoever on any assets
of any of the Borrowers or their Subsidiaries other than Permitted Liens.
Neither the Borrowers nor their Subsidiaries are parties to any contract,
agreement, lease or instrument that requires aggregate payments thereunder by
any Borrower or any of its Subsidiaries of at least $20,000,000 pursuant to the
terms thereof the performance of which, either unconditionally or upon the
happening of an event, will result in or require the creation of a Lien on any
assets of any Borrower or any of its Subsidiaries or otherwise result in a
violation of this Agreement other than the Liens granted to the Administrative
Agent and the Lenders as provided for in this Agreement and Permitted Liens.

 

73



--------------------------------------------------------------------------------

Section 3.07. Compliance with Law. (a) Except as set forth on Schedule 3.07,
(i) the operations of the Borrowers and their Subsidiaries comply in all
material respects with all applicable environmental, health and safety statutes
and regulations, including, without limitation, regulations promulgated under
the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.);
(ii) none of the operations of the Borrowers or their Subsidiaries is the
subject of any Federal or state investigation evaluating whether any remedial
action involving a material expenditure by the Borrowers is needed to respond to
a release of any Hazardous Waste or Hazardous Substance (as such terms are
defined in any applicable state or Federal environmental law or regulations)
into the environment; and (iii) the Borrowers and their Subsidiaries do not have
any material contingent liability in connection with any release of any
Hazardous Waste or Hazardous Substance into the environment.

(b) None of the Borrowers or their Subsidiaries is in violation of any law, rule
or regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority the violation of which, or a default with
respect to which, would have a material adverse effect on the financial
condition, operations, businesses, properties or assets of the Borrowers and
their Subsidiaries (other than the U.K. Subsidiaries), taken as a whole.

Section 3.08. Insurance. All policies of insurance of any kind or nature owned
by or issued to the Borrowers and their Subsidiaries, including, without
limitation, policies of life, fire, theft, product liability, public liability,
property damage, other casualty, employee fidelity, workers’ compensation,
employee health and welfare, title, property and liability insurance, are in
full force and effect and are of a nature and provide such coverage as is
customarily carried by companies of the size and character of the Borrowers and
their Subsidiaries, it being understood that the Borrowers and their
Subsidiaries are not making any representation as to insurance coverage for
asbestos claims.

Section 3.09. The Approval Order. On the date of the making of any Loan or Swing
Line Loan or the issuance of any Letter of Credit, the Approval Order shall have
been entered and shall not have been amended, stayed, vacated or rescinded
except as approved by the Administrative Agent, in its sole discretion. Upon the
maturity (whether by the acceleration or otherwise) of any of the obligations of
the Borrowers hereunder and under the other Loan Documents, the Lenders shall,
subject to the provisions of Section 7.01, be entitled to immediate payment of
such obligations, and to enforce the remedies provided for hereunder, without
further application to or order by the Bankruptcy Court.

Section 3.10. Use of Proceeds. The proceeds of the Loans shall be used (i) to
repay on the Closing Date all amounts outstanding under the Existing DIP Credit
Agreement; (ii) finance the U.K. Settlement Agreement; (iii) in connection

 

74



--------------------------------------------------------------------------------

with the U.K. Settlement Agreement, fund the purchase or retention of the
Intercompany Loan Notes and transfers thereof among the Borrowers and their
Subsidiaries; (iv) for working capital; (v) for other general corporate purposes
of the Borrowers; and (vi) for payment of any related transaction costs, fees
and expenses. The Letters of Credit may be issued (i) to replace any Existing
Letters of Credit permitted by Section 6.03(iii), (ii) to support the Top-Up
Offer as contemplated in the U.K. Settlement Agreement and (iii) for general
corporate purposes of the Borrowers and the Excluded Subsidiaries. The proceeds
of the Swing Line Loans shall be used for working capital and other general
corporate purposes of the Borrowers. All or a portion of the proceeds of the
Term Loan may be used to repay Revolving Credit Loans.

Section 3.11. Litigation. There are no unstayed actions, suits or proceedings
pending or, to the knowledge of the Borrowers, threatened against or affecting
the Borrowers or their Subsidiaries or any of their respective properties,
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, that are reasonably likely to have a
material adverse effect on the operations, businesses, properties, assets,
prospects or financial condition of the Borrowers and their Subsidiaries (other
than the U.K. Subsidiaries), taken as a whole.

Section 3.12. Intellectual Property. Set forth on Schedule 3.12 hereto is a
complete and accurate list as of the Closing Date of all patents, trademarks,
trade names, service marks and copyrights, and all applications therefor and
licenses thereof, of each Borrower or any of its Subsidiaries, showing as of the
date hereof the jurisdiction in which registered, the registration number, the
date of registration and the expiration date.

Section 3.13. Intercompany Loans to Foreign Subsidiaries. Set forth on Schedule
3.13 hereto is a complete and accurate list, as of the Closing Date, of all
Intercompany Loans made to any Foreign Subsidiary subsequent to the Filing Date
and outstanding as of the Closing Date.

ARTICLE 4

CONDITIONS OF LENDING

Section 4.01. Conditions to Closing. The occurrence of the Closing Date is
subject to the following conditions precedent:

(a) Supporting Documents. The Administrative Agent shall have received for each
of the Borrowers:

(i) a copy of each Borrower’s Organizational Documents, as amended up to and
including the Closing Date, certified as of a recent date

 

75



--------------------------------------------------------------------------------

prior to the closing of the Existing DIP Credit Agreement by the applicable
Governmental Authority of such Borrower’s jurisdiction incorporation,
organization or formation and certified as of the Closing Date by the secretary
or assistant secretary of such Borrower;

(ii) a good standing certificate from the applicable Governmental Authority of
each Borrower’s jurisdiction of incorporation, organization or formation and in
each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, each dated a recent date prior to the Closing Date;

(iii) signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party, dated as of the Closing
Date;

(iv) duly adopted resolutions of the board of directors or similar governing
body of each Borrower approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or assistant secretary as
being in full force and effect without modification or amendment; and

(v) such other documents as the Administrative Agent may reasonably request.

(b) Approval Order. The Administrative Agent and the Lenders shall have received
a certified copy of an order of the Bankruptcy Court in substantially the form
of Exhibit A to this Agreement (the “Approval Order”) approving the Loan
Documents and granting the Superpriority Claim status and the Liens described in
Section 2.24 and Section 2.27 and which Approval Order shall (i) be in full
force and effect, (ii) not have been stayed, reversed, modified or amended in
any respect, except as approved by the Administrative Agent, in its sole
discretion, (iii) approve or otherwise reaffirm the payment by the Borrowers of
all of the Fees set forth in Sections 2.20, 2.21 and 2.22 and (iv) be entered
with the consent or non-objection of a preponderance (as determined by the
Administrative Agent in its sole discretion) of the secured creditors of any of
the Borrowers under the Prepetition Agreements; and, if the Approval Order is
the subject of a pending appeal in any respect, neither the making of a Loan or
Swing Line Loan nor the issuance of a Letter of Credit nor the performance by
any of the Borrowers of any of their obligations hereunder or under the Loan
Documents or under any other instrument or agreement referred to herein shall be
the subject of a presently effective stay pending appeal.

 

76



--------------------------------------------------------------------------------

(c) Security and Pledge Agreement. The Borrowers shall have duly executed and
delivered to the Administrative Agent a Security and Pledge Agreement in
substantially the form of Exhibit B (the “Security and Pledge Agreement”).

(d) Intercreditor Agreement. The Borrowers shall have duly executed and
delivered to the Administrative Agent an Intercreditor Agreement in
substantially the form of Exhibit G (the “Intercreditor Agreement”).

(e) Opinion of Counsel. The Administrative Agent and the Lenders shall have
received the favorable written opinion of counsel to the Borrowers, acceptable
to the Administrative Agent, substantially in the form of Exhibit D.

(f) Payment of Fees. The Borrowers shall have paid to the Administrative Agent
the then unpaid balance of all accrued and unpaid Fees due under and pursuant to
this Agreement and the Fee Letter.

(g) Termination of Existing DIP Credit Agreement, Existing Superpriority Claims
and Adequate Protection Claims. The Administrative Agent shall have received
evidence satisfactory to it that (i) the commitments under the Existing DIP
Credit Agreement have been terminated, and all amounts outstanding thereunder
(including, without limitation, all fees accrued but unpaid thereunder to the
Closing Date, whether or not then payable under the terms thereof) have been
repaid in full (which termination and repayment may be contemporaneous with the
satisfaction of the conditions under this Section and the application of
proceeds of any Borrowings and the issuance of any Letters of Credit to occur on
the Closing Date); provided that each Existing Letter of Credit may remain
outstanding on and after the Closing Date and shall be a Letter of Credit
hereunder; (ii) all collateral securing amounts outstanding under the Existing
DIP Credit Agreement, all guarantees thereunder and all obligations in respect
of Existing Letters of Credit have been released or assigned to the
Administrative Agent (which release or assignment (x) shall include, without
limitation, delivery of UCC-3 termination statements to the Administrative Agent
for filing in order to terminate or assign any financing statements that have
been filed in connection with the Existing DIP Credit Agreement, and (y) may be
contemporaneous with the satisfaction of the conditions under this Section and
the application of proceeds of any Borrowings and the issuance of any Letters of
Credit to occur on the Closing Date); and (iii) any Superpriority Claims and any
Liens granted pursuant to the Final Order, including without limitation any
adequate protection Liens, shall have been terminated.

(h) Closing Documents. The Administrative Agent shall have received all
documents required by this Agreement reasonably satisfactory in form and
substance to the Administrative Agent.

 

77



--------------------------------------------------------------------------------

(i) Budget. If requested by the Administrative Agent, the Administrative Agent
shall have received from the Borrowers, for distribution to the Lenders, an
update to the Borrowers’ financial projections included in the Confidential
Information Memorandum detailing the Borrowers’ anticipated cash receipts and
disbursements for the period ending on the Maturity Date, and setting forth the
anticipated uses of the proceeds of the Loans, which shall be satisfactory in
form and substance to the Administrative Agent.

(j) Borrowing Base Certificate. The Administrative Agent shall have received a
completed Borrowing Base Certificate dated the Closing Date and setting forth
the Borrowing Base as of the close of business on November 18, 2005.

Section 4.02. Conditions Precedent to Each Revolving Credit Loan, Each Letter of
Credit and Each Swing Line Loan. The obligation of the Revolving Credit Lenders
to make each Revolving Credit Loan (other than a Loan pursuant to a Refunding
Borrowing), of the Fronting Bank to issue, extend or renew each Letter of Credit
and of the Swing Line Lender to make each Swing Line Loan is subject to the
following conditions precedent:

(a) Notice. The Administrative Agent shall have received a notice with respect
to each Revolving Credit Borrowing or the issuance of each Letter of Credit, and
the Administrative Agent and the Swing Line Lender shall have received a notice
with respect to each Swing Line Borrowing, as the case may be, as required by
Article 2.

(b) Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the date of each Revolving Credit Borrowing, the
issuance of each Letter of Credit or the date of each Swing Line Borrowing with
the same effect as if made on and as of such date except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct on and as of such earlier date.

(c) No Default. On the date of each Revolving Credit Borrowing, the issuance,
extension or renewal of each Letter of Credit or the date of each Swing Line
Borrowing, no Event of Default or event which upon notice or lapse of time or
both would constitute an Event of Default shall have occurred and be continuing.

(d) The Approval Order. The Approval Order shall be in full force and effect and
shall not have been stayed, reversed, modified or amended in any respect without
the prior written consent of the Administrative Agent; and, if the Approval
Order is the subject of a pending appeal in any respect, neither the making of
the Revolving Credit Loans or Swing Line Loans nor the issuance of

 

78



--------------------------------------------------------------------------------

any Letter of Credit nor the performance by any of the Borrowers of any of their
obligations under any of the Loan Documents or under any other instrument or
agreement referred to herein shall be the subject of a presently effective stay
pending appeal.

(e) Payment of Fees. The Borrowers shall have paid to the Administrative Agent
the then unpaid balance of all accrued and unpaid Fees then due and payable
under and pursuant to this Agreement and the Fee Letter.

(f) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate dated no more than seven (7) days prior to each
Borrowing or the issuance of each Letter of Credit, which Borrowing Base
Certificate shall include supporting schedules as required by the Administrative
Agent.

Each Revolving Credit Borrowing, each Swing Line Borrowing and each issuance,
extension or renewal of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrowers on the date thereof as to the
matters specified in paragraphs (b) and (c) of this Section.

Section 4.03. Conditions Precedent to Term Loans. The obligation of the Term
Lenders to make the Term Loans is subject to the following conditions precedent:

(a) Notice. The Administrative Agent shall have received a notice with respect
to the Term Borrowing as required by Article 2.

(b) The Approval Order. The Approval Order shall be in full force and effect and
shall not have been stayed, reversed, modified or amended in any respect without
the prior written consent of the Administrative Agent; and, if the Approval
Order is the subject of a pending appeal in any respect, neither the making of
the Term Loans nor the performance by any of the Borrowers of any of their
obligations under any of the Loan Documents or under any other instrument or
agreement referred to herein shall be the subject of a presently effective stay
pending appeal.

(c) Payment of Fees. The Borrowers shall have paid to the Administrative Agent
the then unpaid balance of all accrued and unpaid Fees then due and payable
under and pursuant to this Agreement and the Fee Letter.

(d) Purchase Agreement for Top-Up Offer. The Administrative Agent shall have
received an executed copy of the purchase agreement (the “Top-Up Purchase
Agreement”) between T&N (in U.K. Administration and a Debtor in Possession under
Chapter 11 of the Bankruptcy Code), the U.K. Administrators, the Parent (or its
designee that is a Subsidiary) and the U.K. Administrators relating to the
Intercompany Loan Notes as contemplated by the U.K. Settlement Agreement.

 

79



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

From the date hereof and for so long as any Commitment shall be in effect, any
Loan shall remain outstanding or any Letter of Credit shall remain outstanding
(in a face amount in excess of the amount of cash then held in the Letter of
Credit Account, or in excess of the face amount of back-to-back letters of
credit delivered, in each case pursuant to Section 2.03(b)), or any other amount
shall remain outstanding or unpaid under this Agreement, each of the Borrowers
shall and shall cause each of its Subsidiaries to:

Section 5.01. Financial Statements, Reports, Etc. Furnish to the Administrative
Agent and each of the Lenders:

(a) within ninety (90) days after the end of each fiscal year, the Borrowers’:
(i) consolidated and, with respect to the Parent and the Domestic Subsidiaries
only, consolidating, balance sheets and related statements of income;
(ii) consolidated statement of stockholders’ equity; and (iii) consolidated and,
with respect to the Parent and the Domestic Subsidiaries only, combined,
statements of cash flows, showing the financial condition of the Borrowers and
their respective Subsidiaries on a consolidated basis (except as otherwise
specified) as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statements to be
audited for the Borrowers and their respective Subsidiaries by their current
independent auditors or other independent public accountants of recognized
national standing acceptable to the Required Lenders and accompanied by an
opinion of such accountants (which shall not be qualified other than with
respect to the Cases or a going concern qualification) and to be certified by a
Financial Officer of Parent to the effect that such consolidated financial
statements fairly present the financial condition and results of operations of
the Borrowers and their respective Subsidiaries on a consolidated basis in
accordance with GAAP;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters and within ninety (90) days after the end of the fourth fiscal quarter
of each fiscal year, the Borrowers’: (i) consolidated and, with respect to the
Parent and the Domestic Subsidiaries only, consolidating, balance sheets and
related statements of income; (ii) consolidated statement of stockholders’
equity; and (iii) consolidated and, with respect to the Parent and the Domestic
Subsidiaries only, combined, statements of cash flows, showing the financial
condition of the Borrowers and their respective Subsidiaries on a consolidated
basis (except as otherwise specified) as of the close of such fiscal quarter and
the results of their

 

80



--------------------------------------------------------------------------------

operations during such fiscal quarter and the then elapsed portion of the fiscal
year, each certified by a Financial Officer of Parent as fairly presenting the
financial condition and results of operations of the Borrowers and their
respective Subsidiaries on a consolidated basis in accordance with GAAP, subject
to normal year-end audit adjustments;

(c) concurrently with any delivery of financial statements under (a) or
(b) above as applicable, (i) a certificate of a Financial Officer of each of the
Borrowers (A) certifying that no Event of Default or event which upon notice or
lapse of time or both would constitute an Event of Default has occurred, or, if
such an Event of Default or event has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (B) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the provisions of
Sections 6.03, 6.04, 6.05 and 6.10 and (ii) a certificate of such accountants
accompanying the audited consolidated financial statements delivered under
(a) above certifying that, in the course of the regular audit of the business of
the Borrowers and their respective Subsidiaries, such accountants have obtained
no knowledge that an Event of Default has occurred and is continuing, or if, in
the opinion of such accountants, an Event of Default has occurred and is
continuing, specifying the nature thereof and all relevant facts with respect
thereto;

(d) as soon as available, but no more than forty-five (45) days after the end of
each month: (i) the unaudited monthly balance sheets and related statements of
income and, commencing with the fiscal month ending October 31, 2005, cash
flows, showing the financial condition of the Borrowers and their respective
Subsidiaries on a consolidated basis as of the close of such fiscal month and
the results of their operations during such fiscal period and the then elapsed
portion of the fiscal year, each certified by a Financial Officer of Parent as
fairly presenting the financial condition and results of operations of the
Borrowers and their respective Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments, together
with a certificate of a Financial Officer of each of the Borrowers setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the provisions of Section 6.05; (ii) statements of
operating income and major cash flow drivers (Consolidated and Domestic EBITDA,
working capital and Capital Expenditures) showing the financial condition of the
Borrowers and their respective Subsidiaries on a major product group basis,
including calculations of Consolidated EBITDA and Domestic EBITDA by major
product group, Capital Expenditures by major product group, and depreciation and
amortization by major product group; and (iii) balance sheets and related
statements of income and, commencing with the fiscal month ending September 30,
2005, cash flows, showing the financial condition of the Borrowers and their
respective Subsidiaries on the basis of (x) the Parent and the Domestic
Subsidiaries only, (y) the U.K. Subsidiaries only, and (z) the Non-Debtor
Foreign Subsidiaries only, including calculations of Consolidated EBITDA and
Domestic EBITDA, as applicable;

 

81



--------------------------------------------------------------------------------

(e) no later than February 28, 2006, the strategic plan of the Borrowers and
their respective Subsidiaries for the fiscal year 2007, which strategic plan
shall be satisfactory in form and substance to the Administrative Agent;

(f) no later than February 28 of each fiscal year, an operating plan showing
financial projections for such fiscal year regarding the operations, business
affairs and financial condition of the Borrowers and their respective
Subsidiaries and anticipated uses of the Loans, which operating plan shall be
satisfactory in form and substance to the Administrative Agent, with updated
forecasts, to the extent available, provided within thirty (30) days after the
start of each of the three succeeding fiscal quarters thereafter;

(g) no later than forty-five (45) days after the end of each month, a summary of
the results of the Borrowers’ business operations for the preceding month as
compared to the corresponding period in the Borrowers’ operating plan, including
a discussion of significant variances, which summary shall describe results on
the basis of (i) the Borrowers and their respective Subsidiaries on a
consolidated basis, (ii) the Parent and its Domestic Subsidiaries only,
(iii) the U.K. Subsidiaries only, (iv) the Non-Debtor Foreign Subsidiaries only,
and (v) product lines;

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it with the
Securities and Exchange Commission, or any governmental authority succeeding to
any of or all the functions of said commission, or with any national securities
exchange, as the case may be;

(i) as soon as available and in any event (A) within thirty (30) days after any
Borrower, any or any of their ERISA Affiliates knows or has reason to know that
any Termination Event described in clause (i) of the definition of Termination
Event with respect to any Single Employer Plan of any of the Borrowers or such
ERISA Affiliate has occurred and (B) within ten (10) days after any of the
Borrowers or any of their ERISA Affiliates knows or has reason to know that any
other Termination Event with respect to any such Plan has occurred, a statement
of a Financial Officer of such Borrower describing such Termination Event and
the action, if any, which such Borrower or such ERISA Affiliate proposes to take
with respect thereto;

(j) promptly and in any event within ten (10) days after receipt thereof by any
of the Borrowers or any of their ERISA Affiliates from the PBGC copies of each
notice received by such Borrower or any such ERISA Affiliate of the PBGC’s
intention to terminate any Single Employer Plan of such Borrower or such ERISA
Affiliate or to have a trustee appointed to administer any such Plan;

 

82



--------------------------------------------------------------------------------

(k) if requested by the Administrative Agent, promptly and in any event within
thirty (30) days after the filing thereof with the Internal Revenue Service,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Single Employer Plan of any of the Borrowers
or any of their ERISA Affiliates;

(l) within ten (10) days after notice is given or required to be given to the
PBGC under Section 302(f)(4)(A) of ERISA of the failure of any of the Borrowers
or any of their ERISA Affiliates to make timely payments to a Plan, a copy of
any such notice filed and a statement of a Financial Officer of such Borrower
setting forth (A) sufficient information necessary to determine the amount of
the Lien under Section 302(f)(3), (B) the reason for the failure to make the
required payments and (C) the action, if any, which the Borrowers or any of
their ERISA Affiliates proposed to take with respect thereto;

(m) promptly and in any event within ten (10) days after receipt thereof by any
of the Borrowers or any ERISA Affiliate from a Multiemployer Plan sponsor, a
copy of each notice received by such Borrower or any ERISA Affiliate concerning
(A) the imposition of Withdrawal Liability by a Multiemployer Plan, (B) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, (C) the termination of a
Multiemployer Plan within the meaning of Title IV of ERISA, or (D) the amount of
liability incurred, or which may be incurred, by the Borrowers or any ERISA
Affiliate in connection with any event described in clause (A), (B) or
(C) above;

(n) promptly, from time to time, such other information (including, without
limitation, projections) regarding the operations, business affairs and
financial condition of any Borrower or any of its Subsidiaries, or compliance
with the terms of any material loan or financing agreements as the
Administrative Agent, at the request of any Lender, may reasonably request;

(o) promptly after the same is available, copies of all pleadings, motions,
applications, judicial information, financial information and other documents
filed by or on behalf of any of the Borrowers with the Bankruptcy Court in the
Cases or filed by or on behalf of the U.K. Subsidiaries with the Bankruptcy
Court, or distributed by or on behalf of any of the Borrowers or the U.K.
Subsidiaries to any official committee appointed in any of the Cases, or the
U.K. Subsidiary Proceedings, providing copies of same to counsel for the
Administrative Agent;

(p) concurrently with the making of any deposit by any of the Borrowers or any
of their Subsidiaries in accordance with clause (x) of the

 

83



--------------------------------------------------------------------------------

definition of Permitted Liens with any non-Lender derivatives trader, written
notice of such deposit setting forth (i) the identity of such non-Lender
derivatives trader, (ii) a detailed description of the terms of the transaction
and the reason for such deposit, (iii) the amount of such deposit and (iv) as of
the date of such notice, the then aggregate amount of all deposits made pursuant
to clause (x) of the definition of Permitted Liens with non-Lenders;

(q) concurrently with each Asset Sale in respect of any of the surplus assets
listed on Schedule 6.11(a), a certificate of a Financial Officer of Parent, in
form and substance satisfactory to the Administrative Agent, identifying, in
accordance with Schedule 6.11(a), the assets to be sold and the corresponding
adjustments to be made to the applicable monthly Consolidated EBITDA covenant
levels set forth in Section 6.05 as a result of such Asset Sale, and certifying
that (i) no Event of Default or event which upon notice or lapse of time or both
would constitute an Event of Default has occurred, or, if such an Event of
Default or event has occurred, specifying the nature and extent thereof and any
corrective action to be taken or proposed to be taken with respect thereto, and
(ii) after giving effect to the receipt by any of the Borrowers of the Net
Proceeds from such Asset Sale, the Borrowers are in compliance with the
provisions of Section 2.14(b); and

(r) as soon as available, but no more than forty-five (45) days after the end of
each month, a certificate of a Financial Officer of Parent, in form and
substance satisfactory to the Administrative Agent, certifying as to (i) the
outstanding amount of Intercompany Loans from one or more of the Borrowers to
one or more Non-Debtor Foreign Subsidiaries made subsequent to the Filing Date
and (ii) the aggregate available commitments and aggregate principal balance
outstanding under third party financing arrangements provided to Non-Debtor
Foreign Subsidiaries, in each case as of the end of such month.

The Borrowers hereby agree that they will provide to the Administrative Agent
all information, documents and other materials that they are obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Event of Default or the
occurrence of any event or circumstance which with the passage of time or giving
of notice or both would constitute an Event of Default, or (iv) is required to
be delivered to satisfy any condition contained in Article 4 (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the

 

84



--------------------------------------------------------------------------------

Administrative Agent to oploanswebadmin@citigroup.com. In addition, the
Borrowers agree to continue to provide the Communications to the Administrative
Agent in the manner specified in Section 10.01 and as specified in the other
Loan Documents, but only to the extent requested by the Administrative Agent.
The Borrowers further agree that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission systems (the
“Platform”).

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

 

85



--------------------------------------------------------------------------------

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

Section 5.02. Existence. Preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its businesses except
(i) (A) if in the reasonable business judgment of such Borrower it is in its
best economic interest not to preserve and maintain such rights, privileges,
qualifications, permits, licenses and franchises, and (B) such failure to
preserve the same could not, in the aggregate, reasonably be expected to have a
material adverse effect on the operations, business, properties, assets,
prospects or condition (financial or otherwise) of the Borrowers, taken as a
whole, (ii) in connection with a Permitted Dissolution and (iii) in connection
with other sales or other dispositions of assets permitted by Section 6.11.

Section 5.03. Insurance. (a) Keep its insurable properties insured at all times,
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies of the same or similar size in the same
or similar businesses; and maintain in full force and effect public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by any Borrower in such amounts and with such deductibles
as are customary with companies of the same or similar size in the same or
similar businesses and in the same geographic area; and (b) maintain such other
insurance or self insurance as may be required by law.

Section 5.04. Obligations and Taxes. With respect to each Borrower, pay all its
material obligations arising after the Closing Date promptly and in accordance
with their terms and pay and discharge promptly all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property arising after the Closing Date, before the same
shall become in default, as well as all material lawful claims for labor,
materials and supplies or otherwise arising after the Closing Date which, if
unpaid, would become a Lien or charge upon such properties or any part thereof
(other than a Permitted Lien); provided, however, that no Borrower shall be
required to pay and discharge or to cause to be paid and discharged any such
tax, assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings (if the Borrowers
shall have set aside on their books adequate reserves therefor).

 

86



--------------------------------------------------------------------------------

Section 5.05. Notice of Event of Default, etc. Promptly give to the
Administrative Agent notice in writing of:

(a) the occurrence of any Event of Default or any event or circumstance which
with the passage of time or giving of notice or both would constitute an Event
of Default, in each case of which any Borrower has knowledge; and

(b) any litigation, proceedings or material investigations which may be
commenced at any time after the Closing Date between any Borrower and any
Governmental Authority (other than any litigation or investigation in which any
Borrower is the plaintiff or complainant) (i) in which the amount involved is
$10,000,000 or more and not covered by insurance or (ii) in which injunctive or
similar relief is sought, except any such litigation which the Borrowers, in
consultation with their counsel, have determined in good faith would not
reasonably be expected to have a material adverse effect on the operations,
businesses, properties, assets, prospects or financial condition of the
Borrowers and their Subsidiaries (other than the U.K. Subsidiaries), taken as a
whole.

Section 5.06. Access to Books and Records. (a) Maintain or cause to be
maintained at all times true and complete books and records in accordance with
GAAP of the financial operations of the Borrowers and their respective
Subsidiaries; and provide the Administrative Agent and its representatives and
representatives of any Lender that may accompany the Administrative Agent access
to all such books and records during regular business hours, in order that the
Administrative Agent and such Lender representatives may examine and make
abstracts from such books, accounts, records and other papers for the purpose of
verifying the accuracy of the various reports delivered by the Borrowers to the
Administrative Agent or the Lenders pursuant to this Agreement or for otherwise
ascertaining compliance with this Agreement. The Borrowers will permit (and will
cause their Subsidiaries to permit) any representatives designated by the
Administrative Agent and representatives of any Lender that may accompany such
representatives of the Administrative Agent to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested by the Administrative Agent.

(b) The Borrowers will permit any representatives designated by the
Administrative Agent (including any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent) to conduct evaluations and
appraisals of the Borrowers’ computation of the Borrowing Base and the assets
included in the Borrowing Base and such other assets and properties of the
Borrowers or their Subsidiaries as the Administrative Agent or Required Lenders
may require, all upon reasonable prior notice during normal business hours and
as often as reasonably requested; provided that such evaluations shall not be
conducted more often than once during each fiscal quarter of the Borrowers and
such appraisals shall not be conducted more often than once during each fiscal

 

87



--------------------------------------------------------------------------------

year of the Borrowers (exclusive in each case of any evaluations and appraisals
conducted while an Event of Default has occurred and is continuing). The
Borrowers shall pay the reasonable fees (including reasonable and customary
internally allocated fees of employees of the Administrative Agent as to which
invoices have been furnished) and expenses of any such representatives retained
by the Administrative Agent as to which invoices have been furnished to conduct
any such evaluation or appraisal (it being understood that all such reasonable
fees and expenses described in this sentence shall be in addition to the
collateral monitoring fee described in the Fee Letter).

(c) The Borrowers will grant the Administrative Agent access to and the right to
inspect all reports, audits and other internal information of the Borrowers
relating to environmental matters upon reasonable notice, and obtain any third
party verification of matters relating to compliance with environmental laws and
regulations requested by the Administrative Agent at any time and from time to
time.

Section 5.07. Maintenance of Concentration Account. Maintain with the
Administrative Agent an account (the “Concentration Account”) to be used by the
Borrowers as their principal domestic concentration or sweep account(s) into
which shall be deposited upon the effectiveness of the blocked account
agreements referred to in Section 5.08, the available balances from the
Borrowers’ operating accounts at the end of each Business Day, net of
disbursements paid in the ordinary course of business during such Business Day.
Amounts on deposit in the Concentration Account shall be applied as set forth in
Section 2.14(c).

Section 5.08. Blocked Accounts. As soon as practicable, but in any event no
later than 60 days following the Closing Date (or such longer period as the
Administrative Agent, in the exercise of its reasonable discretion, may agree),
each Borrower shall have subjected all of its lockboxes and accounts that are
maintained for the purposes of collecting accounts receivable of the Borrowers
and that have been identified by the Administrative Agent and the Borrowers (and
any other lockboxes and accounts that serve the same purpose as any lockboxes
and accounts so identified) to blocked account agreements reasonably acceptable
to the Administrative Agent, each of which blocked account agreements shall
require at all times during the effectiveness thereof the daily transfer of all
amounts in the subject blocked account constituting Collateral to the
Concentration Account; provided, however, that no such blocked account
agreements will be required as to any lockboxes and accounts that are maintained
at Citibank or any of its Affiliates.

Section 5.09. Borrowing Base Certificate. Furnish to the Administrative Agent,
no later than (i) four (4) Business Days after the end of each calendar week
(each calendar week deemed, for purposes hereof, to end on a Friday), a

 

88



--------------------------------------------------------------------------------

completed Borrowing Base Certificate showing the Borrowing Base as of the close
of business on the Friday of such calendar week, (ii) eleven (11) Business Days
after the end of each fiscal month, a completed Borrowing Base Certificate
showing the Borrowing Base as of the close of business on the last day of such
fiscal month, and (iii) if requested by the Administrative Agent, at any other
time when the Administrative Agent reasonably believes that the then existing
Borrowing Base Certificate is materially inaccurate, as soon as reasonably
available but in no event later than eleven (11) Business Days after such
request, a completed Borrowing Base Certificate showing the Borrowing Base as of
the date so requested, in each case with supporting documentation and additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request. The components of the Borrowing Base consisting of inventory
shall be updated monthly as of the close of business on the last Business Day of
each fiscal month.

Section 5.10. Business Plan. The Borrowers shall be available to discuss its
then current financial projections with the Administrative Agent during normal
business hours upon the Administrative Agent’s reasonable request.

Section 5.11. Inventory Appraisals. The Borrowers shall cause to be completed
not later than March 31, 2006 an appraisal of the Inventory of the Borrowers by
an independent inventory appraisal firm that (i) is in desktop form,
(ii) contains a similar level of detail as the appraisal provided to the
Administrative Agent in 2004 and (iii) is satisfactory to the Administrative
Agent in its sole discretion, including a calculation of the Net Orderly
Liquidation Value.

ARTICLE 6

NEGATIVE COVENANTS

From the date hereof and for so long as any Commitment shall be in effect, any
Loan shall remain outstanding or any Letter of Credit shall remain outstanding
(in a face amount in excess of the amount of cash then held in the Letter of
Credit Account, or in excess of the face amount of back-to-back letters of
credit delivered, in each case pursuant to Section 2.03(b)) or any other amount
shall remain outstanding or unpaid under this Agreement, each of the Borrowers
shall not (and shall not apply to the Bankruptcy Court for authority to, unless
(i) the Administrative Agent has consented to such application for authority in
its sole discretion or (ii) the ultimate grant of authority applied for is
conditioned upon the consent of each Person whose consent is required hereunder
in order to provide such authority under the terms of this Agreement; but for
the avoidance of doubt, clauses (i) and (ii) shall in no way limit the
requirements of Section 10.10), and shall not permit any of its Subsidiaries to,
directly or indirectly:

 

89



--------------------------------------------------------------------------------

Section 6.01. Liens. Incur, create, assume or suffer to exist any Lien on any
asset of the Borrowers now owned or hereafter acquired by any Borrower other
than Permitted Liens.

Section 6.02. Merger, etc. Consolidate or merge with or into another Person,
except pursuant to a Permitted Dissolution, the Mexican Restructuring or the
European Tax Restructuring, and except that Borrowers shall be permitted to
merge with or into other Borrowers, Non-Debtor Foreign Subsidiaries of the
Borrowers shall be permitted to merge with or into other Non-Debtor Foreign
Subsidiaries of the Borrowers, and U.K. Subsidiaries of the Borrowers shall be
permitted to merge with or into other U.K. Subsidiaries of the Borrowers.

Section 6.03. Indebtedness. Contract, create, incur, assume or suffer to exist
any Indebtedness, except for (i) Indebtedness under this Agreement;
(ii) (A) Indebtedness (inclusive of Intercompany Indebtedness) incurred prior to
the Closing Date (including existing Capitalized Leases) of the Borrowers and
their Subsidiaries (other than Non-Debtor Foreign Subsidiaries) and, with
respect to the Foreign Subsidiaries of the Borrowers (other than Non-Debtor
Foreign Subsidiaries), listed on Schedule 6.03, other than Indebtedness incurred
under the Existing Credit Agreement (subject to the immediately succeeding
clause (iii)), (B) Intercompany Loans owed by the Non-Debtor Foreign
Subsidiaries and outstanding on the Closing Date as set forth on Schedule 6.03,
provided, however, that this clause (B) shall be deemed to include the
replacement of F-M Taiwan with the Parent as lender on the Intercompany Loan
between F-M Taiwan and Federal Mogul Friction Products (Thailand) Ltd., which
Intercompany Loan was originally permitted under this clause (B), and (C) with
respect to Indebtedness of the Foreign Subsidiaries of the Borrowers described
in the foregoing clauses (A) and (B), any refinancings, replacements,
refundings, renewals or extension of such Indebtedness (without increasing the
principal amount thereof in effect immediately prior to such refinancing,
replacement, refunding, renewal or extension); (iii) Indebtedness in respect of
Existing Letters of Credit that remain outstanding until their respective
maturity dates in effect on the Closing Date so long as (x) no Borrower shall
have any obligation thereunder or with respect to any drawing thereunder, (y) no
obligations in respect thereof shall be secured by any Collateral and (z) no
obligations in respect thereof shall be entitled to any Superpriority Claim;
(iv) Indebtedness incurred subsequent to the Filing Date (x) secured by purchase
money Liens (exclusive of Capitalized Leases) in an aggregate amount not in
excess of $15,000,000 to the extent permitted by Section 6.04 or (y) consisting
of Capitalized Leases of computer equipment in an aggregate amount (based on the
portion thereof which is capitalized on the consolidated balance sheet of the
Borrowers and their Subsidiaries) not to exceed $10,000,000; (v) Indebtedness
allowed under Sections 6.06 and 6.10 (without duplication); (vi) Indebtedness
owed to (x) Citibank or any of its banking Affiliates or (y) any Cash Management
Provider, in an aggregate amount with respect to all Cash Management Providers
not in excess of $30,000,000 (in the

 

90



--------------------------------------------------------------------------------

case of this clause (y)) so long as the Indebtedness permitted by this clause
(y) is in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management services, from credit card services
(including processing cards and travel and expense cards), or in connection with
any automated clearing house transfers of funds, (vii) except for any Restricted
Subsidiary Prohibited Indebtedness, Indebtedness for borrowed money of
Non-Debtor Foreign Subsidiaries (A) outstanding on the Closing Date and listed
on Schedule 6.03 (excluding Intercompany Loans outstanding on the Closing Date)
or (B) incurred after the Closing Date (including Intercompany Loans made after
the Closing Date), in each case not included in any other clause of this
Section 6.03, in an aggregate outstanding principal amount not to exceed at any
date (x) $435,000,000 (as such $435,000,000 amount may be reduced from time to
time pursuant to Section 2.14) minus (to the extent such amounts do not
constitute Indebtedness for borrowed money) (y) the aggregate amount (without
duplication) of (1) available commitments in effect on such date under Factoring
Arrangements and receivables securitizations and (2) Accounts that have been
disposed of pursuant to Factoring Arrangements and receivables securitizations
and that are outstanding as of the last day of the calendar month most recently
ended on or prior to such date; (viii) obligations in respect of (x) currency
swap agreements, currency future, forwards and/or option contracts and other
similar agreements designed to hedge against fluctuations in foreign currency
exchange rates or interest rates, (y) interest rate swap, cap or collar
agreements and interest rate future or option contracts and other similar
agreements designed to hedge against fluctuations in interest rates or (z) swap
agreements, future or option contracts and other similar agreements designed to
hedge against fluctuations in commodities prices, in each case entered into
either (1) in the ordinary course of the Borrowers’ business and not for
speculative purposes or (2) in connection with the U.K. Settlement Agreement
Hedging Arrangements (the “U.K. Settlement Agreement Hedging Obligations”);
(ix) the Tranche C Loans; (x) Intercompany Indebtedness on terms reasonably
satisfactory to the Administrative Agent issued by any Borrower to F-M Canada as
consideration for any transfer permitted by Section 6.11(vii); (xi) transactions
constituting the Intercompany Loan Notes Restructuring, the Italy Restructuring,
the Eurofriction Investment or the Asian Investment; (xii) Indebtedness incurred
by the Parent and the U.K. Subsidiaries pursuant to the U.K. Settlement
Agreement, and Intercompany Indebtedness incurred in connection with financing
the acquisition or retention of the Intercompany Loan Notes; and (xiii) other
Indebtedness not included in clauses (i) through (xii) in an amount not to
exceed $10,000,000.

Section 6.04. Capital Expenditures. Make Capital Expenditures during each fiscal
quarter listed below in an aggregate amount in excess of the amount specified
opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Maximum
Capital
Expenditures

12/31/2005

   $ 82,000,000

03/31/2006

   $ 80,000,000

06/30/2006

   $ 80,000,000

09/30/2006

   $ 80,000,000

 

91



--------------------------------------------------------------------------------

; provided that (a) if the amount of Capital Expenditures that are made during
any fiscal quarter is less than the amount thereof that is permitted to be made
during such fiscal quarter, the unused portion thereof may be carried forward to
and made during the immediately following two fiscal quarters; and
(b) $60,000,000 in additional Capital Expenditures may be made in total during
the fiscal quarters ending December 31, 2005 and March 31, 2006; and (c) Capital
Expenditures made in any fiscal quarter shall be deemed made (i) first, in
respect of amounts carried over from the second preceding fiscal quarter
pursuant to the foregoing clause (a), (ii) second, in respect of amounts carried
over from the immediately preceding fiscal quarter pursuant to the foregoing
clause (a) and (iii) third, in respect of amounts permitted for such fiscal
quarter as provided above.

For purposes of calculating compliance with this Section 6.04, to the extent the
Borrowers or their Subsidiaries shall have entered into Capitalized Leases of
computer equipment in an aggregate amount (based upon the portion thereof which
is capitalized on the consolidated balance sheet of the Borrowers and their
Subsidiaries) not to exceed $10,000,000, such Capitalized Leases of computer
equipment shall be excluded by the Borrowers in calculating compliance with this
Section 6.04.

Section 6.05. EBITDA. As of the end of each fiscal quarter of the Borrowers,
permit either Consolidated EBITDA or Domestic EBITDA for the most recent four
fiscal quarter period ending on each date set forth in the table below to be
less than the amount specified opposite such date, provided, however, that
effective as of the first day of the fiscal quarter (the “Quarterly Adjustment
Date”) following the fiscal quarter in which the Borrowers shall have
consummated an Asset Sale in respect of any of the surplus assets listed on
Schedule 6.11(a) and as to which the Borrowers shall have delivered to the
Administrative Agent and the Lenders the certificate described in
Section 5.01(q), the quarterly Consolidated EBITDA amounts set forth in this
Section 6.05 for the fiscal quarter in which the Quarterly Adjustment Date
occurs and for each fiscal quarter thereafter shall be reduced by the amount
specified opposite the description of the asset sold as set forth on Schedule
6.11(a).

Fiscal Quarter Ending

   Consolidated
EBITDA    Domestic
EBITDA

12/31/2005

   $ 590,000,000    $ 200,000,000

03/31/2006

   $ 590,000,000    $ 200,000,000

06/30/2006

   $ 590,000,000    $ 200,000,000

09/30/2006

   $ 610,000,000    $ 200,000,000

 

92



--------------------------------------------------------------------------------

Section 6.06. Guarantees and Other Liabilities. Purchase or repurchase (or
agree, contingently or otherwise, so to do) the Indebtedness of, or assume,
guarantee (directly or indirectly or by an instrument having the effect of
assuring another’s payment or performance of any obligation or capability of so
doing, or otherwise), endorse or otherwise become liable, directly or
indirectly, for the obligations, stock or dividends of any Person, except
(i) for any guarantee in existence on the Closing Date and described in Schedule
6.06, (ii) for any guaranty of Indebtedness or other obligations (or otherwise
becoming liable for any of the obligations) of any of the Borrowers in the
ordinary course of business and consistent with the past business practices with
trade vendors if such Indebtedness or other obligations are permitted by this
Agreement, (iii) for any guaranty of Intercompany Indebtedness permitted under
Section 6.10(iii), (iv) by endorsement of negotiable instruments for deposit or
collection in the ordinary course of business, (v) the indemnification
obligations of the Parent and the U.K. Subsidiaries pursuant to the U.K.
Settlement Agreement, (vi) the Working Capital Obligations, (vii) for the
transactions constituting the Asian Investment, the China Restructuring, the
acquisition or retention of the Intercompany Loan Notes or the Intercompany Loan
Notes Restructuring, (viii) in connection with the Eurofriction Investment,
(1) indemnity obligations with respect to claims of Eurofriction employees and
customers and (2) indemnity obligations and the guaranty of the obligations of
any Borrower or Subsidiary under any agreement which that Borrower or Subsidiary
enters into to acquire or retain or obtains an option to acquire the business
and assets of Eurofriction, and (ix) as otherwise agreed in writing by the
Administrative Agent. Notwithstanding anything in this Section 6.06 to the
contrary, the Non-Debtor Foreign Subsidiaries shall be permitted (x) to purchase
or repurchase (or agree, contingently or otherwise, so to do) the Indebtedness
of, or assume, guarantee (directly or indirectly or by an instrument having the
effect of assuring another’s payment or performance of any obligation or
capability of so doing, or otherwise), endorse or otherwise become liable,
directly or indirectly, for the obligations, stock or dividends of another
Non-Debtor Foreign Subsidiary, in an aggregate amount not in excess of
$50,000,000 at any time outstanding and (y) to grant the Liens described in
clause (xvi) of the definition of “Permitted Liens”. Such guaranties shall be
provided in connection with third party financing needs or for such other
purposes as may be consistent with past practice.

Section 6.07. Chapter 11 Claims. Incur, create, assume, suffer to exist or
permit any other Superpriority Claim which is pari passu with or senior to the
claims of the Administrative Agent and the Lenders against the Borrowers
hereunder, except for the Carve-Out and as set forth in the Approval Order.

 

93



--------------------------------------------------------------------------------

Section 6.08. Dividends; Capital Stock. Except for distributions or payments
(i) from one Borrower to another Borrower, (ii) from one U.K. Subsidiary to
another U.K. Subsidiary, (iii) from one Non-Debtor Foreign Subsidiary to another
Non-Debtor Foreign Subsidiary, (iv) from a U.K Subsidiary or a Non-Debtor
Foreign Subsidiary to a Borrower, (v) to Persons directly owning Minority
Interests in an aggregate amount not to exceed $1,000,000 per annum, (vi) in
connection with the repurchase of equity interests of Federal-Mogul Bimet Spolka
Akcyjna from the investors therein in an aggregate amount not to exceed
$5,000,000, (vii) constituting part of the China Restructuring, the European Tax
Restructuring, the Mexican Restructuring, the Intercompany Loan Notes
Restructuring or the Italy Restructuring, or (viii) in connection with financing
the acquisition or retention of the Intercompany Loan Notes, declare or pay,
directly or indirectly, any dividends or make any other distribution or payment,
whether in cash, property, securities or a combination thereof, with respect to
(whether by reduction of capital or otherwise) any shares of capital stock (or
any options, warrants, rights or other equity securities or agreements relating
to any capital stock), or set apart any sum for the aforesaid purposes on
anything other than an arm’s-length basis. Notwithstanding the provisions of
clause (v) above, no dividend, distribution or payment to Persons directly
owning Minority Interests (other than the investors referenced in clause
(vi) above) may be made unless with respect to each such anticipated dividend,
distribution or payment (each, a “Third Party Dividend”), such distributing
Borrower or Subsidiary shall first have remitted a dividend, distribution or
payment to each Borrower that has an ownership interest in such distributing
Borrower or Subsidiary in an amount not less than the recipient Borrower’s
proportionate share (based upon such Borrower’s percentage ownership interest in
the such distributing Borrower or Subsidiary) of such Third Party Dividend.

Section 6.09. Transactions with Affiliates. Except for a Permitted Dissolution,
the transactions constituting the China Restructuring, the European Tax
Restructuring, the Mexican Restructuring, the Intercompany Loan Notes
Restructuring, the acquisition or retention of the Intercompany Loan Notes, the
Italy Restructuring, the Eurofriction Investment or the Asian Investment and
other transactions expressly permitted pursuant to Sections 6.02, 6.03, 6.08,
6.10 and 6.11, sell or transfer any property or assets to, or otherwise engage
in or permit to exist any other material transactions with, any of its
non-Borrower Affiliates other than in the ordinary course of the Borrowers’
businesses in good faith and at commercially reasonable prices and on
commercially reasonable terms and conditions not less favorable to the Borrowers
than could be obtained on an arm’s-length basis from a non-Affiliate.

 

94



--------------------------------------------------------------------------------

Section 6.10. Investments, Loans and Advances. Purchase, hold or acquire any
capital stock, evidences of Indebtedness or other securities of, make or permit
to exist any loans or advances to, guarantee any obligation of, or make or
permit to exist any similar investment in, any other Person (all of the
foregoing, but, for the avoidance of doubt, excluding (w) cash on deposit and
deposit accounts maintained by the Borrowers and their Subsidiaries in the
ordinary course of business in connection with their respective cash management
systems, (x) commission, travel and similar advances to officers and employees
made in the ordinary course of business, (y) accounts receivable arising in the
ordinary course of business on terms customary in the trade and (z) investments
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business,
“Investments”), except for (i) Permitted Investments; (ii) Intercompany Loans
from one or more of the Borrowers to a Foreign Subsidiary located in the United
Kingdom solely to fund the Working Capital Obligations; (iii) Intercompany
Indebtedness owing from a Borrower to another Borrower incurred in the ordinary
course of business consistent with past practice; (iv) existing Intercompany
Indebtedness permitted under Section 6.03(ii); (v) additional Intercompany Loans
from one or more of the Borrowers to one or more Non-Debtor Foreign Subsidiaries
permitted under Section 6.03(vii) minus Letter of Credit Outstandings in
connection with Letters of Credit issued for the account of Non-Debtor Foreign
Subsidiaries in accordance with Section 2.03(h); (vi) additional Intercompany
Loans from one or more of the Borrowers to one or more of the Non-Debtor Foreign
Subsidiaries in an aggregate amount not to exceed at any time the aggregate
amount of cash dividends paid to or loans (which have not been repaid) made to
the Borrowers after the Filing Date minus Letter of Credit Outstandings in
connection with Letters of Credit issued for the account of Non-Debtor Foreign
Subsidiaries in accordance with Section 2.03(h); (vii) additional Intercompany
Loans from one or more of the Borrowers to one or more of the U.K. Subsidiaries
in an aggregate amount not to exceed $25,000,000 minus Letter of Credit
Outstandings in connection with Letters of Credit issued for the account of the
U.K. Subsidiaries in accordance with Section 2.03(i); (viii) Intercompany Loans
from one or more of the Foreign Subsidiaries to one or more of the Borrowers;
(ix) (A) loans by the Borrowers to existing or potential customers from whom the
Borrowers reasonably expect to obtain a material commercial benefit in a manner
consistent with historical practices of the Borrowers and in an aggregate amount
not to exceed $25,000,000 at any one time, and (B) equity investments made by
the Borrowers in existing customers as set forth on Schedule 6.10(a); (x) up to
$15,000,000 note payable to Federal-Mogul Tri-Way Ltd. in connection with the
sale of the assets of Federal-Mogul Tri-Way Ltd.; (xi) Intercompany Indebtedness
owing from a Non-Debtor Foreign Subsidiary to another Non-Debtor Foreign
Subsidiary incurred in the ordinary course of business consistent with past
practice; (xii) an Intercompany Loan from a Borrower or a Subsidiary to Federal-

 

95



--------------------------------------------------------------------------------

Mogul France, S.A., a French company, in an aggregate principal amount not to
exceed €25,000,000; (xiii) the acquisition or retention of the Intercompany Loan
Notes by one or more Borrowers or Subsidiaries pursuant to the Top-Up Purchase
Agreement and the making by one or more Borrowers or Subsidiaries of
Intercompany Loans, whether secured or unsecured, or other Investments in one or
more other Borrowers or Subsidiaries in connection therewith; (xiv) up to
$460,000 note payable to Federal-Mogul Powertrain, Inc. in connection with the
sale of the assets of the Federal-Mogul Powertrain, Inc. Jackson, Michigan
camshaft business to Camshaft Machine Company; (xv) up to $2,500,000 note
payable to Federal-Mogul Powertrain, Inc. in connection with the sale of the
assets of the Federal-Mogul Powertrain, Inc. camshaft business (other than
Jackson, Michigan) to Asimco International, Inc.; (xvi) additional investments
in a joint venture between Federal Mogul Sealing Systems and Taiho, which joint
venture shall be named “TFGG LLC” or such other name of which the Borrowers
shall have given the Administrative Agent written notice, and other new joint
ventures of the Borrowers and their Subsidiaries or any new wholly-owned
Subsidiary (each, a “New Subsidiary”) of the Borrowers or their Subsidiaries
formed after the Closing Date (the creation of New Subsidiaries shall only be
permitted if (a) no Event of Default shall have occurred and be continuing or
would result therefrom; and (b) after such creation all of the representations
and warranties contained herein shall be true and correct), provided, however,
that such additional investments in new joint ventures and New Subsidiaries
shall not exceed $36,000,000 (excluding those investments listed in this
Section 6.10(xxix) and (xxx), in the aggregate in any calendar year; (xvii) as
part of the consideration received in connection with each asset sale permitted
under this Agreement, one or more notes payable to a Borrower or Subsidiary as
the seller of such assets, in an aggregate amount not to exceed 25% of the total
consideration for the assets sold in such asset sale (or, (x) in the case of the
Asset Sale consisting of the sale by certain U.K. Subsidiaries of approximately
52 acres of real property containing a golf course and a foundry in Lydney,
England to MMC Developments, Ltd., substantially on the terms described by the
Parent to the Lenders prior to the effectiveness of Amendment No. 1 to the
Existing DIP Agreement, in an aggregate amount not to exceed 2/3 of the total
consideration for the assets sold in such Asset Sale, (y) in the case of the
Wagner Brake Fluid Divestiture, in an amount not to exceed 67% of the total
consideration for the assets sold in such Asset Sale and (z) in the case of any
Asset Sale for a total consideration of not more than $2,000,000, in any amount
of the total consideration for the assets sold in such Asset Sale, provided that
the aggregate amount of Asset Sales under this clause (z) shall not exceed
$20,000,000 in the aggregate during the term of this Agreement); (xviii) up to
£260,000 note payable to Engineering Components Limited, an indirect
wholly-owned subsidiary of T & N Limited, in connection with the sale of its
interest in Pars Washer Manufacturing & Industrial Private Company Limited, an
Iranian corporation; (xix) up to $325,000 note payable to Federal-Mogul
Products, Inc. in connection with the sale of its investment in a

 

96



--------------------------------------------------------------------------------

Mexican joint venture between Federal-Mogul Products, Inc. and Consorcio Larmo,
S.A. de C.V., named “Crucetas Mexicanas, S.A. de C.V.”; (xx) any repurchase
described in clause (vi) of Section 6.08; (xxi) the transactions constituting
Joint Venture Put Obligations, the China Restructuring, the European Tax
Restructuring (except for any Restricted Subsidiary Prohibited Indebtedness),
the Mexican Restructuring, the Intercompany Loan Notes Restructuring, the Italy
Restructuring or the Asian Investment; (xxii) an equity Investment by
Federal-Mogul Holding Deutschland GmbH, a German company, in Federal-Mogul
Nürenberg GmbH, a German company, resulting from the conversion of all or any
portion of a €60,000,000 Intercompany Loan made by Federal-Mogul Holding
Deutschland GmbH to Federal-Mogul Nürenberg GmbH into equity; (xxiii) an equity
Investment by a Non-Debtor Foreign Subsidiary in FM Sealing Systems GmbH, a
German company, in an aggregate amount not to exceed €7,000,000; (xxiv) equity
Investment by Federal-Mogul Holding Deutschland GmbH, a German company in
Federal-Mogul Gorzyce, S.A., a Polish company, in an aggregate amount not to
exceed €45,000,000; (xxv) additional equity Investments by (a) a Borrower in
another Borrower, (b) a Non-Debtor Foreign Subsidiary in another Non-Debtor
Foreign Subsidiary or (c) a U.K. Subsidiary in another U.K. Subsidiary in an
aggregate amount not to exceed $25,000,000 during any calendar year;
(xxvi) investments with respect to any receivables securitization arrangements
otherwise permitted by the terms of this Agreement; (xxvii) the deposit and
investment of cash, cash equivalents and Permitted Investments described in
clauses (a) through (g) of the definition thereof to secure the Top-Up Offer in
accordance with the provisions of the U.K. Settlement Agreement; (xxviii) the
transactions constituting the Eurofriction Investment; (xxix) the investment by
Federal-Mogul Ignition Company and FM International LLC in Mexican Holdco;
(xxx) the Investment by one or more Borrowers or Subsidiaries in Newco UK; and
(xxxi) other Investments not included in (i) through (xxx) above in an amount
not to exceed $34,000,000. The Borrowers may neither (a) make any additional
Investments in their Foreign Subsidiaries except as permitted hereunder nor
(b) transfer any assets or the proceeds of any Loans to any jurisdiction outside
of the United States of America except as permitted hereunder. Notwithstanding
the provisions of clause (v) above, in no event shall the permitted amount of
postpetition Intercompany Loans by the Borrowers to the Non-Debtor Foreign
Subsidiaries be less than $100,000,000.

Section 6.11. Disposition of Assets. Sell or otherwise dispose of any assets
(including, without limitation, the capital stock of any Subsidiary of the
Borrowers) except for (i) sales of Inventory in the ordinary course of business,
(ii) sales of scrap and obsolete Inventory in the ordinary course of business,
(iii) sales or other dispositions of the surplus real estate assets of the
Borrowers and the Foreign Subsidiaries set forth on Schedule 6.11, (iv) sales or
other dispositions of other surplus assets of the Borrowers set forth on
Schedule 6.11(a), (v) sales or other dispositions of other surplus assets no
longer used in the Borrowers’

 

97



--------------------------------------------------------------------------------

business operations for which total consideration shall not exceed $25,000,000
in the aggregate during any period of twelve (12) consecutive months, (vi) sales
of accounts receivable by Non-Debtor Foreign Subsidiaries pursuant to Factoring
Arrangements and receivables securitizations so long as on any date the sum of
(without duplication) (x) the aggregate amount (without duplication) of
(A) available commitments in effect on such date under Factoring Arrangements
and receivables securitizations and (B) Accounts that have been disposed of
pursuant to Factoring Arrangements and receivables securitizations and that are
outstanding as of the last day of the calendar month most recently ended on or
prior to such date and (y) Indebtedness of Non-Debtor Foreign Subsidiaries
incurred pursuant to Section 6.03(vii) shall not exceed $435,000,000,
(vii) transfers of accounts receivable and related rights by F-M Canada to any
Borrower, (viii) transfers of assets by any Borrower or any of its Domestic
Subsidiaries to any Affiliate of the Borrowers incorporated or organized under
the laws of a jurisdiction outside of the United States for total consideration
not to exceed $28,000,000 in the aggregate during the term of this Agreement,
(ix) sales or other dispositions not permitted by any of the foregoing or
succeeding clauses for total consideration not to exceed $75,000,000 in the
aggregate during the term of this Agreement, (x) involuntary dispositions on
account of the loss of or damage to assets resulting in payments of insurance
proceeds or involuntary dispositions arising from the taking by condemnation or
eminent domain of assets resulting in awards of compensation, (xi) the
dissolution of Federal-Mogul Limited, a Cayman Islands company, and Productos de
Frenos Automotrices de Calidad S.A. de C.V., a Mexican company, each of which is
a dormant Subsidiary, (xii) the disposition of assets pursuant to a Permitted
Dissolution, (xiii) transactions constituting the China Restructuring, the
European Tax Restructuring, the Mexican Restructuring, the Intercompany Loan
Notes Restructuring, the Italy Restructuring or the Asian Investment, (xiv) the
sale of the business and assets of Eurofriction as contemplated by Section 23 of
the U.K. Settlement Agreement or as part of the Eurofriction Investment,
(xv) the sale of assets pursuant to the Wagner Brake Fluid Divestiture,
(xvi) the sale or other disposition by the Parent or any of its Subsidiaries of
in-plant maintenance, repair and operations and perishable tooling operations to
third parties in connection with the outsourcing of such operations for
aggregate consideration not to exceed $10,000,000, and (xvii) the sale or other
disposition of assets by (a) a Borrower to another Borrower, (b) a Non-Debtor
Foreign Subsidiary to another Non-Debtor Foreign Subsidiary or (c) a U.K.
Subsidiary to another U.K. Subsidiary.

Section 6.12. Nature of Business. (i) Modify or alter in any material manner the
nature and type of its business as conducted at or prior to the Closing Date or
the manner in which such business is conducted (except as required by the
Bankruptcy Code) and (ii) cause any Restricted Subsidiary to cease to be a
Holding Company.

 

98



--------------------------------------------------------------------------------

Section 6.13. Transactions among Borrowers. Except to the extent existing on the
Closing Date and disclosed on Schedule 6.13, permit, place or agree to permit or
place any restrictions on the payment of dividends or other distributions among
the Borrowers or their Subsidiaries or Affiliates or the making of advances or
any other cash payments among the Borrowers or their Subsidiaries or Affiliates,
except such restrictions as may arise directly as a result of the U.K.
Administration.

Section 6.14. Right of Subrogation among Borrowers. Assert any right of
subrogation against any other Borrower until all Borrowings and all Letters of
Credit are paid in full and the Total Commitment is terminated, or in the case
of Letters of Credit, supported by back-to-back letters of credit, cash
collateral or otherwise, as permitted by Section 2.03(b).

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01. Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable period of
grace (if any) set forth below (each, an “Event of Default”):

(a) any representation or warranty made by any Borrower in this Agreement or in
any Loan Document or in connection with this Agreement or the credit extensions
hereunder or any statement or representation made in any report, financial
statement, certificate or other document furnished by any Borrower to the
Lenders under or in connection with this Agreement, shall prove to have been
false or misleading in any material respect when made or delivered; or

(b) (i) default shall be made in the payment of any principal of the Loans or
Swing Line Loans, when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise; (ii) default shall be made in the payment of
any reimbursement obligations or cash collateralization in respect of Letters of
Credit; or (iii) default shall be made in the payment of any fees or interest on
the Loans or Swing Line Loans or other amounts payable by the Borrowers
hereunder when due, and such default described in this clause (iii) shall
continue unremedied for three (3) Business Days; or

(c) default shall be made by any Borrower or any of its Subsidiaries in the due
observance or performance of any covenants, conditions or agreements contained
in Article 6 hereof; or

(d) default shall be made by any Borrower or any of its Subsidiaries in the due
observance or performance of any covenant, condition or agreement

 

99



--------------------------------------------------------------------------------

(other than the covenants, conditions or agreements contained in Article 6
hereof) to be observed or performed pursuant to the terms of this Agreement or
any of the other Loan Documents and such default shall continue unremedied for
more than ten (10) days; or

(e) any of the Cases shall be dismissed or converted to a case under Chapter 7
of the Bankruptcy Code or any Borrower shall file a motion or other pleading
seeking the dismissal of any of the Cases or the U.K. Subsidiary Proceedings
under Section 1112 of the Bankruptcy Code or otherwise; a trustee under Chapter
7 or Chapter 11 of the Bankruptcy Code, a responsible officer or an examiner
with enlarged powers relating to the operation of the business (powers beyond
those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under
Section 1106(b) of the Bankruptcy Code shall be appointed in any of the Cases or
the U.K. Subsidiary Proceedings and the order appointing such trustee,
responsible officer or examiner shall not be reversed or vacated within thirty
(30) days after the entry thereof; an application shall be filed by any Borrower
for the approval of any other Superpriority Claim (other than the Carve-Out and
other than as set forth in the Approval Order) in any of the Cases or the U.K.
Subsidiary Proceedings which is pari passu with or senior to the claims of the
Administrative Agent and the Lenders against any Borrower hereunder, or there
shall arise or be granted any such pari passu or senior Superpriority Claim; or
the Bankruptcy Court shall enter an order terminating the use of cash collateral
for the purposes described in Section 3.10; or

(f) the Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay applicable under Section 362 of the Bankruptcy Code to the holder
or holders of any security interest to permit foreclosure (or the granting of a
deed in lieu of foreclosure or the like) on any assets of any of the Borrowers
which have a value in excess of $1,000,000 in the aggregate; or

(g) a Change of Control shall occur; or

(h) the Borrowers shall fail to deliver a certified Borrowing Base Certificate
when due and such default shall continue unremedied for more than five
(5) Business Days (it being understood that an Event of Default under this
clause (h) shall be cured upon delivery of the certified Borrowing Base
Certificate that was failed to be delivered or a certified Borrowing Base
Certificate that sets forth the Borrowing Base as of a date more recent that
that required by the Borrowing Base Certificate that was failed to be
delivered); or

(i) any provision of any Loan Document shall, for any reason, cease to be valid
and binding on any of the Borrowers, or any of the Borrowers shall so assert in
any pleading filed in any court; or

 

100



--------------------------------------------------------------------------------

(j) an order of the Bankruptcy Court shall be entered reversing, amending,
supplementing, staying for a period in excess of ten (10) days, vacating or
otherwise modifying the Approval Order except, in any such case, as approved by
the Administrative Agent in its sole discretion; or

(k) any judgment or order as to a post-petition liability or debt for the
payment of money (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) in excess of $3,000,000
shall be rendered against any of the Borrowers or any of their Subsidiaries and
the enforcement thereof shall not have been stayed (by court-ordered stay or by
consent of the party litigants), it being understood that Federal Rule of Civil
Procedure 62(a) provides for a ten-day stay of enforcement of money judgments;
or

(l) any non-monetary judgment or order with respect to a post-petition event
shall be rendered against any Borrower or any of its Subsidiaries which does or
would reasonably be expected to (i) cause a material adverse change in the
financial condition, business, prospects, operations or assets of the Borrowers
and their Subsidiaries (other than the U.K. Subsidiaries), taken as a whole, on
a consolidated basis, (ii) have a material adverse effect on the ability of any
of the Borrowers to perform their respective obligations under any Loan
Document, or (iii) have a material adverse effect on the rights and remedies of
the Administrative Agent or any Lender under any Loan Document, and there shall
be any period of ten (10) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

(m) any Borrower or its Subsidiaries shall make any Prepetition Payment (whether
by way of adequate protection or otherwise) of principal or interest or
otherwise on account of any prepetition Indebtedness or payables (including,
without limitation, reclamation claims) other than (A) Prepetition Payments to
be made to the creditors of the U.K. Subsidiaries in accordance with the terms
of schemes of arrangement and/or company voluntary arrangements to be proposed
by the U.K. Administrators in accordance with the terms of the U.K. Settlement
Agreement, and (B) Prepetition Payments authorized by the Bankruptcy Court in
respect of: (i) accrued payroll and related employee benefit expenses as of the
Filing Date, (ii) the assumption of executory contracts and unexpired leases,
(iii) materialmen’s liens and prepetition claims of Critical Trade Vendors (or
advances or deposits or other credit support in lieu thereof), all as described
in the Order Authorizing, But Not Requiring, Payment of Certain Critical
Prepetition Trade Vendor Claims, in an aggregate amount not to exceed
$50,000,000, subject to the Administrative Agent’s satisfaction with the
Borrowers’ Critical Trade Vendor program, (iv) prepetition claims of customers
or advances or deposits or other credit support in lieu thereof (pursuant to a
payment program for such items acceptable to the Administrative Agent, in its
discretion), all as described in the

 

101



--------------------------------------------------------------------------------

Order Authorizing Debtors to Honor Certain Prepetition Obligations to
Customers & To Continue Customer Accommodation Programs & Practices in Ordinary
Course of Business, in an aggregate amount not to exceed $40,000,000,
(v) prepetition claims of freight carriers or advances or deposits or other
credit in lieu thereof, all as described in the Order (I) Authorizing, But Not
Directing, Payment of Certain Prepetition Shipping Charges, Import Obligations,
Warehousing Charges & Related Possessory Liens & (II) Confirming Administrative
Expense Status of Obligations Arising from Postpetition Delivery of Goods, in an
aggregate amount not to exceed $7,000,000, (vi) prepetition claims of taxing
authorities or advances or deposits or other credit support in lieu thereof, all
as described in the Order Authorizing Payment of Sales, Use, Property,
Franchise & Other Fiduciary Taxes, in an aggregate amount not to exceed
$7,000,000 (exclusive of payroll taxes), (vii) prepetition claims of
non-affiliated foreign creditors of the Parent relating to the Kontich, Belgium
warehouse, or advances or deposits or other credit support in lieu thereof, all
as described in the Order Authorizing Payment of Certain Prepetition Claims
Related to Debtors’ Belgium & Taiwan Facilities, in an aggregate amount not to
exceed $800,000, (viii) prepetition claims of creditors in connection with the
Borrowers’ procurement card program or advances or deposits or other credit
support in lieu thereof, all as described in the Order Authorizing Payment of
Certain Prepetition Amounts Owing under Procurement Card System to Bank One,
N.A., in an aggregate amount not to exceed $500,000, (ix) retention of title
payments, required by statute, to trade vendors in the United Kingdom made by
U.K. Subsidiaries estimated to be up to $12,000,000, (x) any underfunded pension
obligation (contingent, liquidated or unliquidated) existing on the Filing Date
under pension plans in existence on the Filing Date, which payment must be
authorized by separate order of the Bankruptcy Court, upon notice and a hearing,
(xi) the monthly payment of current interest and letter of credit fees (and the
payment of all interest and fees that are accrued and unpaid as of the
commencement of the Cases) at the applicable non-default rates (including LIBOR
pricing options) provided for pursuant to the Prepetition Credit Agreement, all
as described in the Approval Order, (xii) the regularly scheduled payment of
premiums, if any, payable to the Surety Bond providers at the applicable
non-default rates set forth in the agreements with respect thereto, all as
described in the Approval Order; (xiii) the adequate protection payments payable
to the collateral trustee for the benefit of the holders under the Indentures,
all as described in the Approval Order; or (xiv) prior to making any Prepetition
Payments described in clause (A) above, payments in respect of certain U.K.
pension contributions solely to the extent required under the Schedule of
Contributions for the relevant U.K. pension scheme; provided, however, that
payments to be made by the Borrowers or their Subsidiaries in respect of such
U.K. pension contributions shall not, in any event, exceed £1,100,000 for any
fiscal month of the Borrowers or their Subsidiaries, except that in connection
with the transfer of the assets and liabilities of the STS Pension and Life
Assurance Scheme and the STS Executive Pension Scheme to

 

102



--------------------------------------------------------------------------------

the T&N Retirement Benefits Scheme (1989), the Borrowers or their Subsidiaries
may make an additional one-time required contribution to the relevant U.K.
pension scheme in an amount not to exceed £1,100,000; or

(n) any Borrower or its Subsidiaries shall make any payment (whether by way of
adequate protection or otherwise) of principal or interest or otherwise on
account of the Tranche C Loans, except as provided in the Approval Order; or

(o) any Termination Event described in clauses (iii) or (iv) of the definition
of such term shall have occurred and shall continue unremedied for more than ten
(10) days and the sum (determined as of the date of occurrence of such
Termination Event) of the Insufficiency of the Plan in respect of which such
Termination Event shall have occurred and be continuing and the Insufficiency of
any and all other Plans with respect to which such a Termination Event
(described in such clauses (iii) or (iv)) shall have occurred and then exist is
equal to or greater than $1,000,000; or

(p) (i) any Borrower or any ERISA Affiliate thereof shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan, (ii) such Borrower or such ERISA Affiliate does not
have reasonable grounds to contest such Withdrawal Liability and is not in fact
contesting such Withdrawal Liability in a timely and appropriate manner, and
(iii) the amount of such Withdrawal Liability specified in such notice, when
aggregated with all other amounts required to be paid to Multiemployer Plans in
connection with Withdrawal Liabilities (determined as of the date of such
notification), exceeds $1,000,000 allocable to post-petition obligations or
requires payments exceeding $1,000,000 per annum in excess of the annual
payments made with respect to such Multiemployer Plans by such Borrower or such
ERISA Affiliate for the plan year immediately preceding the plan year in which
such notification is received; or

(q) any Borrower or any ERISA Affiliate thereof shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of such Borrower and its ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years that include the date hereof by an amount exceeding $1,000,000; or

(r) any Borrower or any ERISA Affiliate thereof shall have committed a failure
described in Section 302(f)(l) of ERISA (other than the failure to make any
contribution accrued and unpaid as of the Filing Date) and the amount determined
under Section 302(f)(3) of ERISA is equal to or greater than $1,000,000; or

 

103



--------------------------------------------------------------------------------

(s) it shall be determined (whether by the Bankruptcy Court or by any other
judicial or administrative forum) that any Borrower is liable for the payment of
claims arising out of any failure to comply (or to have complied) with
applicable environmental laws or regulations the payment of which will have a
material adverse effect on the financial condition, business, properties,
operations or assets of the Borrowers, taken as a whole, and the enforcement
thereof shall not have been stayed;

then, and in every such event and at any time thereafter during the continuance
of such event, and without further order of or application to the Bankruptcy
Court, the Administrative Agent may, and at the request of the Required
Revolving Credit Lenders, Required Term Lenders or Swing Line Lender, as
specified below, shall, take one or more of the following actions without
further order of or application to the Bankruptcy Court, provided that with
respect to item (iv) below and the enforcement of liens or other remedies with
respect to collateral referred to in item (v) below, the Administrative Agent
shall provide the Borrowers (with a copy to counsel for the Official Creditors’
Committee appointed in any of the Cases and to the United States Trustee for the
Bankruptcy Court’s District) with five (5) business days’ prior written notice
(a “Default Notice”): (i) at the request of the Required Revolving Credit
Lenders or the Required Term Lenders, terminate forthwith the Total Commitment
of such Class; (ii) at the request of the Required Revolving Credit Lenders or
Required Term Lenders (or in the case of the Swing Line Loans, at the request of
the Swing Line Lender), declare the Loans of such Class (or the Swing Line Loans
in the case of a request by the Swing Line Lender) then outstanding to be
forthwith due and payable, whereupon the principal of the Loans of such Class
(or the Swing Line Loans, if applicable), together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrowers accrued
hereunder and under any other Loan Document with respect to the Loans of such
Class (or the Swing Line Loans, if applicable), shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrowers, anything contained
herein or in any other Loan Document to the contrary notwithstanding; (iii) at
the request of the Required Revolving Credit Lenders, require the Borrowers upon
demand to forthwith deposit in the Letter of Credit Account cash in an amount
which, together with any amounts then held in the Letter of Credit Account, is
equal to the sum of 105% of the then Letter of Credit Outstandings (and to the
extent the Borrowers shall fail to furnish such funds as demanded by the
Administrative Agent, the Administrative Agent shall be authorized to debit the
accounts of the Borrowers maintained with the Administrative Agent in such
amount five (5) Business Days after the giving of a Default Notice (such period,
the “Default Notice Period”)); (iv) at the request of the Required Revolving
Credit Lenders, set-off amounts in the Letter of Credit Account or any other
accounts maintained with the Administrative Agent or any other Lender or their
affiliates and apply such

 

104



--------------------------------------------------------------------------------

amounts to the obligations of the Borrowers hereunder and in the other Loan
Documents; and/or (v) at the request of the Required Revolving Credit Lenders,
Required Term Lenders or Swing Line Lender, exercise any and all remedies under
the Loan Documents and under applicable law available to the Administrative
Agent and the Revolving Credit Lenders, Term Lenders or Swing Line Lenders, as
applicable.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.01. Administration by Administrative Agent. The general administration
of the Loan Documents shall be performed by the Administrative Agent. Each
Lender hereby irrevocably authorizes the Administrative Agent, at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Documents
as are delegated by the terms hereof or thereof, as appropriate, together with
all powers reasonably incidental thereto (including the release of Collateral in
connection with any transaction that is expressly permitted by the Loan
Documents). The Administrative Agent shall have no duties or responsibilities
except as set forth in this Agreement and the remaining Loan Documents.

Section 8.02. Advances and Payments. (a) On the date of each Loan, the
Administrative Agent shall be authorized (but not obligated) to advance, for the
account of each of the Lenders of the relevant Class, the amount of the Loan to
be made by such Lender in accordance with its Commitment hereunder. Should the
Administrative Agent do so, each of such Lenders agrees forthwith to reimburse
the Administrative Agent in immediately available funds for the amount so
advanced on its behalf by the Administrative Agent, together with interest at
the Federal Funds Rate if not so reimbursed on the date due from and including
such date but not including the date of reimbursement.

(b) Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.20, 8.06, 10.05 and 10.06), the application of which is
not otherwise provided for in this Agreement or in the Intercreditor Agreement,
shall be applied, first, in accordance with each Lender’s Class Percentage to
pay accrued but unpaid Commitment Fees or Letter of Credit Fees, and second,
ratably, (x) in accordance with each Revolving Credit Lender’s Class Percentage
to pay accrued but unpaid interest and the principal balance outstanding of all
Revolving Credit Loans and all unreimbursed Letter of Credit drawings, and
(y) in accordance with each Term Lender’s Class Percentage to pay accrued but
unpaid interest and the principal balance outstanding of all Term Loans. All
amounts to be paid to a Lender by the Administrative Agent shall be credited to
that Lender, after collection by the Administrative Agent, in

 

105



--------------------------------------------------------------------------------

immediately available funds either by wire transfer or deposit in that Lender’s
correspondent account with the Administrative Agent, as such Lender and the
Administrative Agent shall from time to time agree.

Section 8.03. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrowers, including, but not limited to, a secured claim or other security or
interest arising from, or in lieu of, such secured claim and received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, obtain payment in respect of its Loans of either Class as a result of
which the unpaid portion of its Loans of such Class is proportionately less than
the unpaid portion of the Loans of such Class of any other Lender of such Class,
(a) such Lender shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other Lender of such Class a participation in the
Loans of such Class of such other Lender of such Class, so that the aggregate
unpaid principal amount of each Lender’s Loans of such Class and such Lender’s
participation in Loans of such Class of the other Lenders of such Class shall be
in the same proportion to the aggregate unpaid principal amount of all Loans of
such Class then outstanding as the principal amount of its Loans of such Class
prior to the obtaining of such payment was to the principal amount of all Loans
of such Class outstanding prior to the obtaining of such payment and (b) such
other adjustments shall be made from time to time as shall be equitable to
ensure that the Lenders of such Class share such payment pro-rata, provided that
if any such non-pro-rata payment is thereafter recovered or otherwise set aside,
such purchase of participations shall be rescinded (without interest). Each of
the Borrowers expressly consents to the foregoing arrangements and agrees that
any Lender holding (or deemed to be holding) a participation in a Loan may
exercise any and all rights of banker’s lien, setoff (in each case, subject to
the same notice requirements as pertain to clause (iv) of the remedial
provisions of Section 7.01) or counterclaim with respect to any and all moneys
owing by the Borrowers to such Lender as fully as if such Lender held a Note and
was the original obligee thereon, in the amount of such participation.

Section 8.04. Agreement of Required Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
(i) the Required Lenders, (ii) the Required Revolving Credit Lenders or
Super-majority Revolving Credit Lenders or (iii) the Required Term Lenders or
Super-majority Term Lenders, action shall be taken by the Administrative Agent
for and on behalf or for the benefit of all Lenders (or all Lenders of the
applicable Class) upon the direction of the requisite Lenders specified herein,
and any such action shall be binding on all Lenders (or Lenders of the
applicable Class). No amendment, modification, consent, or waiver shall be
effective except in accordance with the provisions of Section 10.10.

 

106



--------------------------------------------------------------------------------

Section 8.05. Liability of Administrative Agent. (a) The Administrative Agent,
when acting on behalf of the Lenders, may execute any of its respective duties
under this Agreement by or through any of its respective officers, agents, and
employees, and neither the Administrative Agent nor its directors, officers,
agents, employees or Affiliates shall be liable to the Lenders or any of them
for any action taken or omitted to be taken in good faith, or be responsible to
the Lenders or to any of them for the consequences of any oversight or error of
judgment, or for any loss, unless the same shall happen through its gross
negligence or willful misconduct. The Administrative Agent and its respective
directors, officers, agents, employees and Affiliates shall in no event be
liable to the Lenders or to any of them for any action taken or omitted to be
taken by them pursuant to instructions received by them from the Required
Lenders (or from the requisite Lenders specified herein for a particular
purpose) or in reliance upon the advice of counsel selected by the
Administrative Agent. Without limiting the foregoing, neither the Administrative
Agent, nor any of its respective directors, officers, employees, agents or
Affiliates shall be responsible to any Lender for the due execution, validity,
genuineness, effectiveness, sufficiency, or enforceability of, or for any
statement, warranty, or representation in, this Agreement, any Loan Document or
any related agreement, document or order, or shall be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrowers of
any of the terms, conditions, covenants, or agreements of this Agreement or any
of the Loan Documents.

(b) Neither the Administrative Agent nor any of its respective directors,
officers, employees, agents or Affiliates shall have any responsibility to the
Borrowers on account of the failure or delay in performance or breach by any
Lender or by the Borrowers of any of their obligations under this Agreement or
any of the Loan Documents or in connection herewith or therewith.

(c) The Administrative Agent, in its capacity as Administrative Agent hereunder,
shall be entitled to rely on any communication, instrument, or document
reasonably believed by it to be genuine or correct and to have been signed or
sent by a person or persons believed by it to be the proper person or persons,
and the Administrative Agent shall be entitled to rely on advice of legal
counsel, independent public accountants, and other professional advisers and
experts selected by it.

Section 8.06. Reimbursement and Indemnification. Each Lender agrees (i) to
reimburse the Administrative Agent for such Lender’s Class Percentage of (x) any
expenses and fees incurred for the benefit of the Lenders under this Agreement
and any of the Loan Documents, including, without limitation, counsel fees and
compensation of agents and employees for services rendered on behalf of the
Lenders, and any other expense incurred in connection with the operations or
enforcement thereof not reimbursed by the Borrowers and (y) any expenses of the
Administrative Agent incurred for the benefit of the Lenders that

 

107



--------------------------------------------------------------------------------

the Borrowers have agreed to reimburse pursuant to Section 10.05 and have failed
to so reimburse and (ii) to indemnify and hold harmless the Administrative Agent
and any of its directors, officers, employees, agents or Affiliates, on demand,
in the amount of its proportionate share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against it or any of them in any way
relating to or arising out of this Agreement or any of the Loan Documents or any
action taken or omitted by it or any of them under this Agreement or any of the
Loan Documents to the extent not reimbursed by the Borrowers (except such as
shall result from their respective gross negligence or willful misconduct).

Section 8.07. Rights of Administrative Agent. It is understood and agreed that
CUSA shall have the same rights and powers hereunder (including the right to
give such instructions) as the other Lenders and may exercise such rights and
powers, as well as its rights and powers under other agreements and instruments
to which it is or may be party, and engage in other transactions with any
Borrower, as though it were not the Administrative Agent of the Lenders under
this Agreement.

Section 8.08. Independent Lenders. Each Lender acknowledges that it has decided
to enter into this Agreement and to make the Loans hereunder based on its own
analysis of the transactions contemplated hereby and of the creditworthiness of
the Borrowers and agrees that the Administrative Agent shall bear no
responsibility therefor.

Section 8.09. Notice of Transfer. The Administrative Agent may deem and treat a
Lender party to this Agreement as the owner of such Lender’s portion of the
Loans for all purposes, unless and until a written notice of the assignment or
transfer thereof executed by such Lender shall have been received by the
Administrative Agent.

Section 8.10. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrowers. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent, which shall be reasonably
satisfactory to the Borrowers. If no successor Administrative Agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a commercial bank organized under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of a least
$100,000,000, and which shall be reasonably satisfactory to the Borrowers. Upon
the acceptance of any appointment as Administrative Agent hereunder by a

 

108



--------------------------------------------------------------------------------

successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

ARTICLE 9

GUARANTY

Section 9.01. Guaranty. (a) Each of the Borrowers unconditionally and
irrevocably guarantees the due and punctual payment and performance by the
Excluded Subsidiaries under any Letters of Credit issued for the account thereof
(collectively the “Guaranteed Obligations”). The Borrowers further agree that
the Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from them, and they will remain bound upon
this guaranty notwithstanding any extension or renewal of any of the Guaranteed
Obligations.

(b) Each of the Borrowers waives presentation to, demand for payment from and
protest to the Excluded Subsidiaries or the Borrowers, and also waives notice of
protest for nonpayment. The Obligations of the Borrowers, as guarantors of the
Guaranteed Obligations hereunder, shall not be affected by (i) the failure of
the Administrative Agent or a Lender to assert any claim or demand or to enforce
any right or remedy against the Excluded Subsidiaries or the Borrowers under the
provisions of this Agreement or any other Loan Document or otherwise; (ii) any
extension or renewal of any provision hereof or thereof; (iii) any rescission,
waiver, compromise, acceleration, amendment or modification of any of the terms
or provisions of any of the Loan Documents; (iv) the release, exchange, waiver
or foreclosure of any security held by the Administrative Agent for the
Guaranteed Obligations or any of them; (v) the failure of the Administrative
Agent or a Lender to exercise any right or remedy against any other guarantor of
the Guaranteed Obligations; or (vi) the release or substitution of any other
guarantor of the Guaranteed Obligations.

(c) The Borrowers further agree that this guaranty constitutes a guaranty of
performance and of payment when due and not just of collection, and waives any
right to require that any resort be had by the Administrative Agent or a
Revolving Credit Lender to any security held for payment of the Guaranteed
Obligations or to any balance of any deposit, account or credit on the books of
the Administrative Agent or a Revolving Credit Lender in favor of any Excluded
Subsidiary or the Borrowers, or to any other Person.

 

109



--------------------------------------------------------------------------------

(d) The Borrowers hereby waive any defense that they might have based on a
failure to remain informed of the financial condition of the Excluded
Subsidiaries and any of the other Borrowers and any circumstances affecting the
ability of the Excluded Subsidiaries or the Borrowers to perform under this
Agreement.

(e) The Borrowers’ guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any other
instrument evidencing any Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor or by any other
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to this guaranty. Neither the Administrative Agent nor any
of the Revolving Credit Lenders makes any representation or warranty in respect
to any such circumstances or shall have any duty or responsibility whatsoever to
the Borrowers in respect of the management and maintenance of the Guaranteed
Obligations.

(f) Subject to the provisions of Section 7.01, upon any of the Guaranteed
Obligations becoming due and payable (by acceleration or otherwise), the
Revolving Credit Lenders shall be entitled to immediate payment of such
Guaranteed Obligations by the Borrowers upon written demand by the
Administrative Agent, without further application to or order of the Bankruptcy
Court.

Section 9.02. No Impairment of Guaranty. The obligations of the Borrowers, as
guarantors of the Guaranteed Obligations hereunder, shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations. Without limiting the generality
of the foregoing, the obligations of the Borrowers hereunder shall not be
discharged or impaired or otherwise affected by the failure of the
Administrative Agent or a Revolving Credit Lender to assert any claim or demand
or to enforce any remedy under this Agreement or any other agreement, by any
waiver or modification of any provision thereof, by any default, failure or
delay, willful or otherwise, in the performance of the Guaranteed Obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of the
Borrowers, as guarantors of the Guaranteed Obligations, or would otherwise
operate as a discharge of the Borrowers, as guarantors of the Guaranteed
Obligations, as a matter of law, unless and until the Guaranteed Obligations are
paid in full.

Section 9.03. Subrogation. Upon payment by the Borrowers, as guarantors of the
Guaranteed Obligations, of any sums to the Administrative

 

110



--------------------------------------------------------------------------------

Agent or a Revolving Credit Lender hereunder, all rights of the Borrowers
against any of the Excluded Subsidiaries or any other Borrower or guarantor
arising as a result thereof by way of right of subrogation or otherwise, shall
in all respects be subordinate and junior in right of payment to the prior final
and indefeasible payment in full of all the Guaranteed Obligations. If any
amount shall be paid to the Borrowers, as guarantors of the Guaranteed
Obligations, for the account of any of the Foreign Subsidiaries or any other
Borrower, such amount shall be held in trust for the benefit of the
Administrative Agent and the Revolving Credit Lenders and shall forthwith be
paid to the Administrative Agent and the Revolving Credit Lenders to be credited
and applied to the Guaranteed Obligations, whether matured or unmatured.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Notices. Notices and other communications provided for herein
shall be in writing (including facsimile communication) and shall be mailed,
transmitted or delivered to any Borrower at c/o Federal-Mogul Corporation, World
Headquarters, 26555 Northwestern Highway, Southfield, Michigan 48034, Attention:
Jim Zabriskie, Telephone: (248) 354-8673 and Telecopy: (248) 354-6746, with
copies to David A. Bozynski, Telephone: (248) 354-9469 and Telecopy:
(248) 354-6746, and John Gasparovic, Telephone: (248) 354-9924 and Telecopy:
(248) 354-2659, and to any Lender, the Administrative Agent or the Swing Line
Lender at its address set forth on Annex B hereto, or such other address as such
party may from time to time designate by giving written notice to the other
parties hereunder. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the fifth Business Day after the date when sent by registered
or certified mail, postage prepaid, return receipt requested, if by mail; or
when receipt is acknowledged, if by any facsimile equipment of the sender; in
each case addressed to such party as provided in this Section 10.01 or in
accordance with the latest unrevoked written direction from such party;
provided, however, that in the case of notices to the Administrative Agent and
the Swing Line Lender, notices pursuant to the preceding sentence with respect
to change of address and pursuant to Article 2 shall be effective only when
received by the Administrative Agent or Swing Line Lender, as applicable.

Section 10.02. Survival of Agreement, Representations and Warranties, etc. All
warranties, representations and covenants made by any Borrower herein or in any
certificate or other instrument delivered by it or on its behalf in connection
with this Agreement shall be considered to have been relied upon by the Lenders
and shall survive the making of the Loans herein contemplated regardless of any
investigation made by any Lender or on its behalf and shall

 

111



--------------------------------------------------------------------------------

continue in full force and effect so long as any amount due or to become due
hereunder is outstanding and unpaid and so long as the Commitments have not been
terminated. All statements in any such certificate or other instrument shall
constitute representations and warranties by the Borrowers hereunder with
respect to the Borrowers.

Section 10.03. Successors and Assigns. (a) This Agreement shall be binding upon
and inure to the benefit of the Borrowers, the Administrative Agent and the
Lenders and their respective successors and assigns. The Borrowers may neither
assign nor transfer any of their rights or obligations hereunder without the
prior written consent of all of the Lenders. Each Lender may sell participations
to any Person in all or part of any Loan, or all or part of its Commitment, in
which event, without limiting the foregoing, the provisions of Section 2.16
shall inure to the benefit of each purchaser of a participation (provided that
such participant shall look solely to the seller of such participation for such
benefits and the Borrowers’ liability, if any, under Sections 2.16 and 2.19
shall not be increased as a result of the sale of any such participation) and
the pro rata treatment of payments, as described in Section 2.18, shall be
determined as if such Lender had not sold such participation. In the event any
Lender shall sell any participation, such Lender shall retain the sole right and
responsibility to enforce the obligations of each of the Borrowers relating to
its Loans, including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement (provided that such
Lender may grant its participant the right to consent to such Lender’s execution
of amendments, modifications or waivers which (i) reduce any Fees payable
hereunder to the Lenders, (ii) reduce the amount of any scheduled principal
payment on any Loan or reduce the principal amount of any Loan or the rate of
interest payable hereunder or (iii) extend the maturity of the Borrowers’
obligations hereunder). The sale of any such participation shall not alter the
rights and obligations of the Lender selling such participation hereunder with
respect to the Borrowers.

(b) Each Lender may assign to one or more Lenders or Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment of either
Class and the same portion of the related Loans at the time owing to it),
provided, however, that (i) in the case of an assignment of all or a portion of
a Lender’s interests, rights and obligations under this Agreement in respect of
such Lender’s Commitment to any Person other than a then Lender, the
Administrative Agent must give its prior written consent to such assignment,
which consent will not be unreasonably withheld, (ii) solely in the case of a
Revolving Credit Commitment, other than in the case of an assignment to any
Lender Affiliate or to an Approved Fund of a Lender or to a Person at least 50%
owned by the assignor Lender, or by a common parent of both, or to another
Lender, the Administrative Agent, the Fronting Bank and, so long as no Event of
Default or event which upon notice or lapse of time or both would constitute an
Event of Default shall

 

112



--------------------------------------------------------------------------------

have occurred and be continuing, the Borrowers, must give their respective prior
written consent to such assignment, which consent will not be unreasonably
withheld, (iii) other than in the case of an assignment to any Lender Affiliate
or to an Approved Fund of a Lender or to a Person at least 50% owned by the
assignor Lender, or by a common parent of both, or to another Lender, the
aggregate amount of the Commitment of the relevant Class and/or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall, unless otherwise agreed to in writing by the
Borrowers and the Administrative Agent, in no event be less than $1,000,000 or
the remaining portion of such Lender’s Commitment and/or Loans of the relevant
Class, if less, (iv) solely in the case of a Term Loan, no portion of any Term
Loan may be assigned to any Competitor of the Borrowers named in the most recent
list of Competitors furnished by the Borrowers to the Administrative Agent and
the Term Lender for this purpose, which list shall be agreed to by the
Administrative Agent, unless the Borrowers have consented to such assignment and
(v) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance with blanks appropriately
completed, together with a processing and recordation fee of $3,500 (for which
the Borrowers shall have no liability). Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be within ten
(10) Business Days after the execution thereof (unless otherwise agreed to in
writing by the Administrative Agent), (A) the assignee thereunder shall be a
party hereto and, to the extent provided in such Assignment and Acceptance, have
the rights and obligations of a Lender hereunder and (B) the Lender thereunder
shall, to the extent provided in such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

(c) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any of the other Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any of the other Loan Documents; (ii) such Lender assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers or the performance or observance by the

 

113



--------------------------------------------------------------------------------

Borrowers of any of their obligations under this Agreement or any of the other
Loan Documents or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement and
the other Loan Documents, together with copies of the financial statements
referred to in Section 3.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such Lender assignor or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent shall maintain at its office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, the Commitments of the Lenders, the
principal amount of the Loans owing to each Lender and the Letter of Credit
Outstandings and participations in Swing Line Loans held by each Revolving
Credit Lender, in each case from time to time (the “Register”). The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person the
name of which is recorded in the Register as a Lender hereunder for all purposes
of this Agreement. The Register shall be available for inspection by the
Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and the assignee thereunder together with the fee payable in respect
thereto, the Administrative Agent shall, if such Assignment and Acceptance has
been completed with blanks appropriately filled and consented to by the
Administrative Agent and the Fronting Bank (to the extent such consent is
required hereunder), (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt written
notice thereof to the Borrowers (together with a copy thereof). No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.03, disclose to
the assignee or participant or proposed assignee or participant, any information

 

114



--------------------------------------------------------------------------------

relating to the Borrowers furnished to such Lender by or on behalf of any of the
Borrowers; provided that prior to any such disclosure, each such assignee or
participant or proposed assignee or participant shall agree in writing to be
bound by the provisions of Section 10.04.

(g) Each of the Borrowers hereby agrees to actively assist and cooperate with
the Administrative Agent in the Administrative Agent’s efforts to sell
participations herein (as described in Section 10.03(a)) and assign to one or
more Lenders or Eligible Assignees a portion of its interests, rights and
obligations under this Agreement (as set forth in Section 10.03(b)).

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any pledge or assignment of a
security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.04. Confidentiality. Each Lender agrees to keep any information
delivered or made available by any of the Borrowers to it confidential from
anyone other than persons employed or retained by such Lender who are or are
expected to become engaged in evaluating, approving, structuring or
administering the Loans; provided that nothing herein shall prevent any Lender
from disclosing such information (i) to any of its Affiliates or to any other
Lender, provided such Affiliate agrees to keep such information confidential to
the same extent required by the Lenders hereunder, (ii) upon the order of any
court or administrative agency, (iii) upon the request or demand of any
regulatory agency or authority, (iv) which has been publicly disclosed other
than as a result of a disclosure by the Administrative Agent or any Lender which
is not permitted by this Agreement, (v) in connection with any litigation to
which the Administrative Agent, any Lender, or their respective Affiliates may
be a party to the extent reasonably required, (vi) to the extent reasonably
required in connection with the exercise of any remedy hereunder, (vii) to such
Lender’s legal counsel and independent auditors, and (viii) to any actual or
proposed participant or assignee of all or part of its rights hereunder subject
to the proviso in Section 10.03(f). Each Lender shall notify the Borrowers of
any required disclosure under clause (ii) of this Section; provided, however,
that the failure of any such Lender to provide such notification shall not
limit, alter or otherwise affect any of the Borrowers’ obligations under this
Agreement.

Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder (and any employee, representative, or
other agent of such party) may disclose to any and all persons, without
limitation of any kind, such party’s United States Federal income tax treatment
and the United

 

115



--------------------------------------------------------------------------------

States Federal income tax structure of the transactions contemplated by this
Agreement relating to such party and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure, provided, however, no such party shall disclose any
information relating to such tax treatment or tax structure to the extent
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

Section 10.05. Expenses. The Borrowers agree to pay all reasonable expenses
incurred by the Administrative Agent and CGMI (including, without limitation,
the reasonable fees and disbursements of Davis Polk & Wardwell, counsel for the
Administrative Agent, any other counsel that the Administrative Agent shall
retain and any internal or third-party appraisers, consultants and auditors
advising the Administrative Agent and CGMI and their counsel) in connection with
the preparation, execution, delivery and administration of this Agreement and
the other Loan Documents, the making of the Loans and the issuance of the
Letters of Credit, the perfection of the Liens contemplated hereby, the
syndication of the transactions contemplated hereby, the costs, fees and
expenses of the Administrative Agent and CGMI in connection with monthly and
other periodic field audits, monitoring of assets (including reasonable and
customary internal collateral monitoring fees) and publicity expenses, any costs
or expenses incurred by the Administrative Agent pursuant to the Approval Order,
and, following the occurrence of an Event of Default, all expenses incurred by
the Lenders and the Administrative Agent in the enforcement or protection of the
rights of any one or more of the Lenders or the Administrative Agent in
connection with this Agreement or the other Loan Documents, including but not
limited to the reasonable fees and disbursements of any counsel for the Lenders
or the Administrative Agent. Such payments by the Borrowers shall be made upon
delivery of a statement setting forth such costs and expenses. The obligations
of the Borrowers under this Section shall survive the termination of this
Agreement and/or the payment of the Loans.

Section 10.06. Indemnity. Each of the Borrowers agrees to indemnify and hold
harmless the Administrative Agent, CGMI and the Lenders and their directors,
officers, employees, trustees, advisors, agents and Affiliates (each an
“Indemnified Party”) from and against any and all expenses, losses, claims,
damages and liabilities incurred by such Indemnified Party arising out of claims
made by any Person in any way relating to the transactions contemplated hereby,
but excluding therefrom all expenses, losses, claims, damages, and liabilities
to the extent that they are determined by the final judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct or breach of an express contractual obligation of such Indemnified
Party. The obligations of the Borrowers under this Section shall survive the
termination of this Agreement and/or the payment of the Loans.

 

116



--------------------------------------------------------------------------------

Section 10.07. Choice of Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN
SUCH STATE AND THE BANKRUPTCY CODE.

Section 10.08. No Waiver. No failure on the part of the Administrative Agent or
any of the Lenders to exercise, and no delay in exercising, any right, power or
remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

Section 10.09. Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.

Section 10.10. Amendments, etc. (a) No modification, amendment or waiver of any
provision of this Agreement or the Security and Pledge Agreement, and no consent
to any departure by the Borrowers therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given (it being understood that the addition of F-M Canada
as a Borrower and the inclusion of its accounts receivable in the Borrowing Base
in accordance with Section 10.19 shall not require the consent of any Lender);
provided, however, that no such modification or amendment shall without the
written consent of the Lender affected thereby (x) increase the Commitment of a
Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in the Commitment of a Lender), or (y) reduce the
principal amount of any Loan (or any unreimbursed Letter of Credit) or the rate
of interest payable thereon, or extend any date for the payment of interest,
principal or fees hereunder or reduce any Fees payable hereunder or extend the
final maturity of the Borrowers’ obligations hereunder; and, provided, further,
that no such modification or amendment shall without the written consent of
(A) all of the Lenders (i) amend or modify any provision of this Agreement which
provides for the unanimous consent or approval of the Lenders, (ii) amend this
Section 10.10 or the definition of Required Lenders, (iii) release all or
substantially all of the Collateral from the Liens created under the Loan
Documents or (iv) amend or modify the Superpriority Claim status of the Lenders
contemplated by Section 2.24 or (B) the Super-majority Revolving Credit Lenders
(i) release any Borrower, in its capacity as a guarantor of the Guaranteed

 

117



--------------------------------------------------------------------------------

Obligations or from its joint and several obligations under Section 2.07,
(ii) alter the eligibility standards used in determining the Borrowing Base in a
manner which would increase the amount of the Borrowing Base, (iii) increase the
advance rates in the calculation of the Borrowing Base, (iv) increase the Total
Revolving Credit Commitment to an amount in excess of $500,000,000, (v) increase
the advance rates in calculation of the Borrowing Base, (vi) release any
Collateral that is a Current Asset (other than all or substantially all of the
Collateral) or (vii) alter the last sentence of Section 2.14(b) in a manner
adverse to the Revolving Credit Lenders or (C) the Super-Majority Term Lenders
(i) release any Collateral that is a Fixed Asset (other than all or
substantially all of the Collateral) or (ii) alter the last sentence of
Section 2.14(b) in a manner adverse to the Term Lenders or (D) a Cash Management
Provider amend or modify clause (y) of Section 6.03(vi) (or enter into any
amendment or waiver of this Agreement that would have the effect of modifying
clause (y) of Section 6.03(vi)) in a manner that would adversely affect such
Cash Management Provider, such consent not to be unreasonably withheld or
delayed, and provided further that any amendment or modification of the Security
and Pledge Agreement that requires the consent of a Cash Management Provider
pursuant to Section 21 thereof shall not be effective unless and until such
consent is obtained, such consent not to be unreasonably withheld or delayed. No
such amendment or modification may adversely affect the rights and obligations
of (i) the Administrative Agent, (ii) the Fronting Bank or (iii) the Swing Line
Lender, in each case without its prior written consent. No notice to or demand
on any Borrower shall entitle any Borrower to any other or further notice or
demand in the same, similar or other circumstances. Each assignee under
Section 10.03(b) shall be bound by any amendment, modification, waiver, or
consent authorized as provided herein, and any consent by a Lender shall bind
any Person subsequently acquiring an interest in the Loans held by such Lender.
No amendment to this Agreement shall be effective against any Borrower unless in
writing and signed by such Borrower.

(b) Notwithstanding anything to the contrary contained in Section 10.10(a), in
the event that any Borrower requests that this Agreement be modified or amended
in a manner which would require the consent of each Lender affected thereby (or
the consent described in clauses (B) or (C) of the first sentence in
Section 10.10(a)) and such modification or amendment is agreed to by the
Super-majority Lenders (or the Super-majority Revolving Credit Lenders in the
case of Clause (B) of Section 10.10(a) or Supermajority Term Lenders in the case
of clause (C) of Section 10.10(a)), then with the consent of the Borrowers and
the Super-majority Lenders (or the Super-majority Revolving Credit Lenders in
the case of Clause (B) of Section 10.10(a) or Supermajority Term Lenders in the
case of clause (C) of Section 10.10(a)), the Borrowers and the Super-majority
Lenders (or the Super-majority Revolving Credit Lenders in the case of Clause
(B) of Section 10.10(a) or Supermajority Term Lenders in the case of clause
(C) of Section 10.10(a)) shall be permitted to amend this Agreement without the
consent

 

118



--------------------------------------------------------------------------------

of the Lender or Lenders which did not agree to the modification or amendment
requested by such Borrower (such Lender or Lenders, collectively the “Minority
Lenders”) to provide for (w) the termination of the Commitment of each of the
Minority Lenders (unless such Minority Lender is a Term Lender whose Commitment
has already expired), (x) the addition to this Agreement of one or more other
financial institutions (each of which shall be an Eligible Assignee), or an
increase in the Revolving Credit Commitment of one or more of the Super-majority
Revolving Credit Lenders, so that the Total Revolving Credit Commitment after
giving effect to such amendment shall be in the same amount as the Total
Revolving Credit Commitment immediately before giving effect to such amendment,
(y) if any Loans are outstanding at the time of such amendment, the making of
such additional Loans of the relevant Class by such new financial institutions
or Super-majority Lender or Lenders, as the case may be, as may be necessary to
repay in full the outstanding Loans of such Class of the Minority Lenders
immediately before giving effect to such amendment and (z) such other
modifications to this Agreement as may be appropriate.

Section 10.11. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 10.12. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

Section 10.13. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall constitute an original, but all of
which taken together shall constitute one and the same instrument.

Section 10.14. Prior Agreements. This Agreement represents the entire agreement
of the parties with regard to the subject matter hereof and the terms of any
letters and other documentation entered into between any Borrower and any Lender
or the Administrative Agent prior to the execution of this Agreement which
relate to Loans to be made hereunder shall be replaced by the terms of this
Agreement (except as otherwise expressly provided herein with respect to the Fee
Letter).

Section 10.15. Further Assurances. Whenever and so often as reasonably requested
by the Administrative Agent, the Borrowers will promptly execute and deliver or
cause to be executed and delivered all such other and further instruments,
documents or assurances, and promptly do or cause to be done all

 

119



--------------------------------------------------------------------------------

such other and further things as may be necessary and reasonably required in
order to further and more fully vest in the Administrative Agent all rights,
interests, powers, benefits, privileges and advantages conferred or intended to
be conferred by this Agreement and the other Loan Documents.

Section 10.16. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY.

Section 10.17. Subordination of Intercompany Indebtedness. Each of the Borrowers
agrees that any and all Intercompany Indebtedness owed to any Borrower shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Obligations. Notwithstanding any right of any Borrower to ask,
demand, sue for, take or receive any payment in respect of any Intercompany
Indebtedness owed to any Borrower, any and all rights, liens and security
interests of any Borrower, whether now or hereafter arising and howsoever
existing, in any assets of any other Subsidiary of Parent (whether constituting
part of Collateral given to the Administrative Agent for the benefit of the
Lenders to secure payment of all or any part of the Obligations or otherwise)
shall be and are subordinated to the rights of the Administrative Agent and the
Lenders in those assets. No Borrower shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Obligations (other than contingent
indemnity obligations) shall have been fully paid and satisfied and all
financing arrangements among the Borrowers and the Lenders have been terminated.
So long as any Event of Default shall have occurred and be continuing, any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Intercompany Indebtedness owed by any Borrower shall be paid or delivered
directly to the Administrative Agent for application on any of the Obligations,
due or to become due, until such Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied. Each of the
Borrowers irrevocably authorizes and empowers the Administrative Agent to
demand, sue for, collect and receive every such payment or distribution and give
acquittance therefor and to make and present for and on behalf of any Borrower
such proofs of claim and take such other action, in the Administrative Agent’s
own name or in the name of the applicable Borrower or otherwise, as the
Administrative Agent may deem necessary or advisable for the enforcement of this
Section 10.17. The Administrative Agent may vote such proofs of claim in any
such proceeding, receive and collect any and all dividends or other payments or
disbursements made thereon in whatever form the same may be paid or issued and
apply the same on account of any of the Obligations. Should any payment,
distribution, security or instrument or proceeds thereof be received by any
Borrower upon or

 

120



--------------------------------------------------------------------------------

with respect to the Intercompany Indebtedness at any time an Event of Default
shall have occurred and be continuing and prior to the satisfaction of all of
the Obligations and the termination of all financing arrangements among the
Borrowers and the Lenders, the applicable Borrower shall receive and hold the
same in trust, as trustee, for the benefit of the Lenders and shall so long as
any Event of Default shall have occurred and be continuing promptly deliver the
same to the Administrative Agent, for the benefit of the Lenders, in precisely
the form received (except for the endorsement or assignment of the applicable
Borrower where necessary), for application to any of the Obligations, due or not
due, and, until so delivered, the same shall be held in trust by the applicable
Borrower as the property of the Lenders. If any Borrower fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees are irrevocably authorized to make the same.
So long as any Event of Default shall have occurred and be continuing, the
Borrowers agree that until the Obligations have been paid in full (in cash) and
satisfied and all financing arrangements among the Borrowers and the Lenders
have been terminated, the Borrowers will neither assign nor transfer to any
Person (other than the Administrative Agent) any claim the Borrowers have or may
have against any other Subsidiary of Parent.

Section 10.18. Excluded Subsidiaries. Notwithstanding any provision of any Loan
Document or the Approval Order to the contrary, no more than 66% of the capital
stock (or comparable equity interests) in or of any Excluded Subsidiary other
than Federal-Mogul, S.A. – France which is a “controlled foreign corporation”
within the meaning of Section 957(a) of the Code, shall be pledged or similarly
hypothecated to guaranty or support any Obligations of any Borrower. The parties
agree that any pledge, guaranty or security or similar interest made or granted
in contravention of this Section 10.18 shall be void ab initio.

Section 10.19. Addition of F-M Canada as Borrower. The Parent shall have the
right to request that F-M Canada, a wholly-owned Subsidiary of the Parent,
become a “Borrower” under this Agreement and that its accounts receivable and
inventory be included in the Borrowing Base. Any such request shall be made in
writing to the Administrative Agent, and the Administrative Agent shall
determine, in its sole discretion, whether to agree to such request. If the
Administrative Agent shall agree to any such request, F-M Canada shall become an
additional Borrower under the Loan Documents (and be subject to all the
obligations of a “Borrower” under the Loan Documents) on the date of
satisfaction of the following conditions (the “F-M Canada Addition Date”):

(a) the Administrative Agent shall have received (i) a supplement to this
Agreement substantially in the form of Exhibit F hereto and (ii) a supplement to
the Security and Pledge Agreement substantially in the form of Exhibit A to the
Security and Pledge Agreement, in each case duly executed and delivered by F-M
Canada;

 

121



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received for F-M Canada each of the
documents specified in Section 4.01(a) (with references in such Section to
“Closing Date” being deemed references to the F-M Canada Addition Date);

(c) the Administrative Agent shall have received evidence satisfactory to it
that all assets of F-M Canada that would constitute “Collateral” under the
Security and Pledge Agreement shall be subject to a valid and perfected first
priority Lien in favor of the Administrative Agent for the benefit of the
Lenders; and

(d) the Administrative Agent shall have received such other approvals (including
without limitation orders of the Bankruptcy Court), opinions of counsel
(including without limitation opinions with respect to creation and perfection
of security interests) or documents as the Administrative Agent may request in
its discretion in connection with the addition of F-M Canada as a Borrower under
the Loan Documents.

From and after the F-M Canada Addition Date, the Borrowing Base shall include
the accounts receivable of F-M Canada, on the terms and subject to the
conditions specified by the Administrative Agent in its sole discretion.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 

BORROWERS: FEDERAL-MOGUL CORPORATION

By:

 

 

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

J.W.J. HOLDINGS INC.

By:

 

 

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

CARTER AUTOMOTIVE COMPANY, INC.

By:

 

 

Name:

 

David A. Bozynski

Title:

 

President and Treasurer

FEDERAL MOGUL VENTURE CORPORATION

By:

 

 

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

FEDERAL-MOGUL GLOBAL PROPERTIES, INC.

By:

 

 

Name:

 

David A. Bozynski

Title:

 

President and Treasurer



--------------------------------------------------------------------------------

FEDERAL-MOGUL WORLD WIDE, INC.

By:

 

 

Name:

 

David A. Bozynski

Title:

 

President and Treasurer

FELT PRODUCTS MFG. CO.

By:

 

 

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

FEDERAL-MOGUL U.K. HOLDINGS INC.

By:

 

 

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

FEDERAL-MOGUL GLOBAL INC.

By:

 

 

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

T&N INDUSTRIES INC.

By:

 

 

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer



--------------------------------------------------------------------------------

FERODO AMERICA, INC.

By:

 

 

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

GASKET HOLDINGS INC.

By:

 

 

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

FEDERAL-MOGUL MYSTIC, INC.

By:

 

 

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

FEDERAL-MOGUL PRODUCTS, INC.

By:

 

 

Name:

 

David A. Bozynski

Title:

 

President and Treasurer

FEDERAL-MOGUL FX, INC.

By:

 

 

Name:

 

David A. Bozynski

Title:

 

President



--------------------------------------------------------------------------------

FEDERAL-MOGUL POWERTRAIN, INC. By:  

 

Name:   David A. Bozynski Title:   Vice President and Treasurer FEDERAL-MOGUL
PISTON RINGS, INC. By:  

 

Name:   David A. Bozynski Title:   Vice President and Treasurer MCCORD SEALING,
INC. By:  

 

Name:   David A. Bozynski Title:   Vice President and Treasurer FEDERAL-MOGUL
DUTCH HOLDINGS INC. By:  

 

Name:   David A. Bozynski Title:   Vice President and Treasurer FEDERAL-MOGUL
IGNITION COMPANY By:  

 

Name:   David A. Bozynski Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

CITICORP USA, INC., as

    Administrative Agent and Swing Line Lender

By:

 

 

Name:

 

Title:

  CITIBANK, N.A., as Fronting Bank By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LENDERS:

CITICORP USA, INC., as Revolving

    Credit Lender and Term Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ALLIED IRISH BANKS plc., as

    Revolving Credit Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

    Revolving Credit Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

GMAC COMMERCIAL FINANCE

    LLC, as Revolving Credit Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LASALLE BUSINESS CREDIT LLC,

    f/k/a STANDARD FEDERAL

    BANK, N.A., as Revolving Credit Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL, A

    DIVISION OF MERRILL LYNCH

    BUSINESS FINANCIAL

    SERVICES INC., as Revolving

    Credit Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

NATIONAL CITY BUSINESS

    CREDIT, INC., as Revolving Credit Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

NORTH FORK BUSINESS CAPITAL

    CORPORATION, as Revolving Credit Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as

    Revolving Credit Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

UPS CAPITAL CORPORATION, as

    Revolving Credit Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

WACHOVIA CAPITAL FINANCE

    CORPORATION (Central), as

    Revolving Credit Lender and Term Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC, as

    Revolving Credit Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CALIFORNIA PUBLIC

    EMPLOYEES’ RETIREMENT

    SYSTEM, as Revolving Credit Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SMBC DIP LIMITED, as

    Revolving Credit Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH, as

    Revolving Credit Lender

By:  

 

Name:   Title:  